Exhibit 10.1

EXECUTION VERSION

 

 

 

U.S. $250,000,000

LOAN AND SERVICING AGREEMENT

Dated as of May 17, 2012

Among

WALNUT STREET FUNDING LLC,

as the Borrower

WELLS FARGO SECURITIES, LLC,

as the Administrative Agent

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY
HERETO,

as the Lenders

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,

as the Lender Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Collateral Agent, Account Bank and Collateral Custodian

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

DEFINITIONS

  



  

Section 1.01

 

Certain Defined Terms

     1   

Section 1.02

 

Other Terms

     40   

Section 1.03

 

Computation of Time Periods

     40   

Section 1.04

 

Instruction by Borrower Advisors

     40   

Section 1.05

 

Paydown of Partially Eligible Loans

     41   

Section 1.06

 

Interpretation

     41    ARTICLE II.    THE FACILITY   

Section 2.01

 

Variable Funding Note and Advances

     42   

Section 2.02

 

Procedure for Advances

     43   

Section 2.03

 

Yield and Non-Usage Fees

     44   

Section 2.04

 

Remittance Procedures

     44   

Section 2.05

 

Instructions to the Collateral Agent and the Account Bank

     48   

Section 2.06

 

Borrowing Base Deficiency Payments

     48   

Section 2.07

 

Discretionary Sales, Substitutions, Lien Release Dividends and Purchases

     49   

Section 2.08

 

Payments and Computations, Etc

     53   

Section 2.09

 

Increased Costs; Capital Adequacy

     54   

Section 2.10

 

Taxes

     56   

Section 2.11

 

Assignment of Certain Documents

     58   

Section 2.12

 

Grant of a Security Interest

     58   

Section 2.13

 

Evidence of Debt

     59   

Section 2.14

 

Survival of Representations and Warranties

     59   

Section 2.15

 

Release of Loans

     60   

Section 2.16

 

Treatment of Amounts Received by the Borrower

     60   

Section 2.17

 

Repayment; Reduction of Commitments

     60   

Section 2.18

 

Collections and Allocations

     61   

Section 2.19

 

Reinvestment of Principal Collections

     62   

Section 2.20

 

Commitment Increases and Joinder of New Lenders

     63   

Section 2.21

 

Defaulting Lenders

     63   

 

-i-



--------------------------------------------------------------------------------

ARTICLE III.    CONDITIONS PRECEDENT   

Section 3.01

 

Conditions Precedent to Effectiveness

     65   

Section 3.02

 

Conditions Precedent to All Advances

     68   

Section 3.03

 

Advances Do Not Constitute a Waiver

     70    ARTICLE IV.    REPRESENTATIONS AND WARRANTIES   

Section 4.01

 

Representations and Warranties of the Borrower

     70   

Section 4.02

 

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

     78   

Section 4.03

 

Representations and Warranties of the Collateral Agent

     79   

Section 4.04

 

Representations and Warranties of each Lender

     79   

Section 4.05

 

Representations and Warranties of the Collateral Custodian

     79    ARTICLE V.    GENERAL COVENANTS   

Section 5.01

 

Affirmative Covenants of the Borrower

     80   

Section 5.02

 

Negative Covenants of the Borrower

     86   

Section 5.03

 

Affirmative Covenants of the Collateral Agent

     89   

Section 5.04

 

Negative Covenants of the Collateral Agent

     90   

Section 5.05

 

Affirmative Covenants of the Collateral Custodian

     90   

Section 5.06

 

Negative Covenants of the Collateral Custodian

     90    ARTICLE VI.    ADMINISTRATION AND SERVICING OF CONTRACTS   

Section 6.01

 

[Reserved]

     91   

Section 6.02

 

Collateral Management Duties

     91   

Section 6.03

 

Authorization of the Collateral Manager

     91   

Section 6.04

 

Collection of Payments; Accounts

     92   

Section 6.05

 

Management of REO Assets

     93   

Section 6.06

 

[Reserved]

     94   

Section 6.07

 

Reports to the Administrative Agent; Account Statements; Servicing Information

     94   

Section 6.08

 

Annual Statement as to Compliance

     96   

Section 6.09

 

Annual Independent Public Accountant’s Review of Collateral Management Reports

     96   

Section 6.10

 

[Reserved]

     97   

Section 6.11

 

Collateral Control Events

     97   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII.    EVENTS OF DEFAULT   

Section 7.01

 

Events of Default

     99   

Section 7.02

 

Additional Remedies of the Administrative Agent

     103    ARTICLE VIII.    INDEMNIFICATION   

Section 8.01

 

Indemnities by the Borrower

     105   

Section 8.02

 

Notices

     108   

Section 8.03

 

Legal Proceedings

     108   

Section 8.04

 

After-Tax Basis

     109    ARTICLE IX.    THE ADMINISTRATIVE AGENT AND LENDER AGENTS   

Section 9.01

 

The Administrative Agent

     109   

Section 9.02

 

The Lender Agents

     112   

Section 9.03

 

Non-Receipt of Funds by the Administrative Agent

     115    ARTICLE X.    COLLATERAL AGENT   

Section 10.01

 

Designation of Collateral Agent

     115   

Section 10.02

 

Duties of Collateral Agent

     116   

Section 10.03

 

Merger or Consolidation

     118   

Section 10.04

 

Collateral Agent Compensation

     118   

Section 10.05

 

Collateral Agent Removal

     118   

Section 10.06

 

Limitation on Liability

     118   

Section 10.07

 

Collateral Agent Resignation

     120    ARTICLE XI.    COLLATERAL CUSTODIAN   

Section 11.01

 

Designation of Collateral Custodian

     120   

Section 11.02

 

Duties of Collateral Custodian

     121   

Section 11.03

 

Merger or Consolidation

     123   

Section 11.04

 

Collateral Custodian Compensation

     123   

 

-iii-



--------------------------------------------------------------------------------

Section 11.05

 

Collateral Custodian Removal

     123   

Section 11.06

 

Limitation on Liability

     124   

Section 11.07

 

Collateral Custodian Resignation

     125   

Section 11.08

 

Release of Documents

     125   

Section 11.09

 

Return of Required Loan Documents

     126   

Section 11.10

 

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Due Diligence on the Borrower Advisors

     126   

Section 11.11

 

Bailment

     127    ARTICLE XII.    MISCELLANEOUS   

Section 12.01

 

Amendments and Waivers

     127   

Section 12.02

 

Notices, Etc

     129   

Section 12.03

 

No Waiver; Remedies

     129   

Section 12.04

 

Binding Effect; Assignability; Multiple Lenders

     129   

Section 12.05

 

Term of This Agreement

     130   

Section 12.06

 

GOVERNING LAW; JURY WAIVER

     130   

Section 12.07

 

Costs, Expenses and Taxes

     131   

Section 12.08

 

No Proceedings

     131   

Section 12.09

 

Recourse Against Certain Parties

     132   

Section 12.10

 

Execution in Counterparts; Severability; Integration

     134   

Section 12.11

 

Consent to Jurisdiction; Service of Process

     134   

Section 12.12

 

Characterization of Conveyances Pursuant to the Purchase and Sale Agreement

     134   

Section 12.13

 

Confidentiality

     136   

Section 12.14

 

Non-Confidentiality of Tax Treatment

     137   

Section 12.15

 

Waiver of Set Off

     137   

Section 12.16

 

Headings and Exhibits

     137   

Section 12.17

 

Ratable Payments

     138   

Section 12.18

 

Failure of Borrower or Collateral Manager to Perform Certain Obligations

     138   

Section 12.19

 

Power of Attorney

     138   

Section 12.20

 

Intent of the Parties

     138   

Section 12.21

 

Limitation on Liability

     139   

 

-iv-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE I

  

Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE II

  

Agreed-Upon Procedures For Independent Public Accountants

SCHEDULE III

  

Moody’s Industry Classification Group List

EXHIBITS

EXHIBIT A

  

Form of Approval Notice

EXHIBIT B

  

Intentionally Omitted

EXHIBIT C

  

Form of Borrowing Base Certificate

EXHIBIT D

  

Form of Disbursement Request

EXHIBIT E

  

Form of Joinder Supplement

EXHIBIT F

  

Form of Notice of Borrowing

EXHIBIT G

  

Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT H

  

Form of Notice of Reduction (Reduction of Maximum Facility Amount)

EXHIBIT I

  

Form of Variable Funding Note

EXHIBIT J

  

Form of Certificate of Closing Attorneys

EXHIBIT K

  

Form of Collateral Management Report

EXHIBIT L

  

Form of Collateral Manager Certificate (Collateral Management Report)

EXHIBIT M

  

Form of Release of Required Loan Documents

EXHIBIT N

  

Form of Transferee Letter

EXHIBIT O

  

Intentionally Omitted

EXHIBIT P

  

Form of Officer’s Certificate (Solvency)

EXHIBIT Q

  

Form of Notice and Request for Consent to Lien Release Dividend

ANNEXES

ANNEX A

  

Addresses for Notices

ANNEX B

  

Commitments

 

-v-



--------------------------------------------------------------------------------

THIS LOAN AND SERVICING AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of May 17,
2012, among:

(1) WALNUT STREET FUNDING LLC, a Delaware limited liability company (together
with its successors and assigns in such capacity, the “Borrower”);

(2) EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO (together with
its respective successors and assigns in such capacity, each a “Conduit Lender”
and collectively, the “Conduit Lenders”);

(3) EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO (together
with its respective successors and assigns in such capacity, each an
“Institutional Lender”, collectively, the “Institutional Lenders” and, together
with the Conduit Lenders, the “Lenders”);

(4) EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO (together with its
respective successors and assigns in such capacity, each a “Lender Agent” and
collectively, the “Lender Agents”);

(5) WELLS FARGO SECURITIES, LLC, as Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”); and

(6) WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent (together
with its successors and assigns in such capacity, the “Collateral Agent”), the
Account Bank (as defined herein) and the Collateral Custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”).

PRELIMINARY STATEMENT

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
under the Variable Funding Note(s) from time to time in an aggregate principal
amount not to exceed the Borrowing Base. The proceeds of the Advances will be
used to finance the Borrower’s purchase of Eligible Loans either (i) from the
Seller pursuant to the Purchase and Sale Agreement between the Borrower and the
Seller or (ii) that the Borrower funds or acquires from a third party seller as
approved by the Administrative Agent in accordance herewith. Accordingly, the
parties agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.01.



--------------------------------------------------------------------------------

(b) As used in this Agreement and the exhibits, schedules and annexes thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

“Account Bank” means Wells Fargo, in its capacity as the “Securities
Intermediary” pursuant to the Securities Account Control Agreement.

“Action” has the meaning assigned to that term in Section 8.06.

“Additional Amount” has the meaning assigned to that term in Section 2.10(a).

“Adjusted Borrowing Value” means for any Eligible Loan on any date of
determination, an amount equal to the Assigned Value of such Eligible Loan at
such time multiplied by the Outstanding Balance of such Loan; provided that the
parties hereby agree that the Adjusted Borrowing Value of any Loan that is no
longer an Eligible Loan shall be zero.

“Administrative Agent” means Wells Fargo Securities, LLC, in its capacity as
administrative agent for the Lender Agents, together with its successors and
assigns, including any successor appointed pursuant to Article IX.

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

“Advance Date” means, with respect to any Advance, the date on which such
Advance is made.

“Advances Outstanding” means, on any date, the aggregate principal amount of all
Advances outstanding on such date, after giving effect to all repayments of
Advances and the making of new Advances on such date.

“Advisory Agreements” means (i) the Collateral Advisor Agreement and (ii) the
Investment Sub-Advisory Agreement between the Collateral Advisor and the
Collateral Sub-Advisor.

“Affected Party” has the meaning assigned to that term in Section 2.09(a).

“Affiliate” means, when used with respect to a Person, any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control” means, when used with respect to any
specified Person, the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided, that for purposes of determining whether
any Loan is an Eligible Loan, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor.

 

-2-



--------------------------------------------------------------------------------

“Agented Loan” means any Loan other than a Third Party Agented Loan
(i) originated by the Seller as a part of a syndicated loan transaction that has
been closed (without regard to any contemporaneous or subsequent syndication of
such Loan) prior to the Pledge of such Loan, (ii) with respect to which the
Seller is the administrative agent, and (iii) with respect to which, upon an
assignment of the promissory note under the Purchase and Sale Agreement to the
Borrower, the Borrower, as assignee of the note, will have all of the rights but
none of the obligations of the Seller with respect to such note and the
Underlying Collateral.

“Agreement” has the meaning assigned in the preamble hereto.

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person
(including, without limitation, predatory and abusive lending laws, usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

“Applicable Percentage” means, for each Eligible Loan, the corresponding
percentage for the type of Loan (such type to be determined as of the Cut-Off
Date of each Loan and set forth on the Approval Notice pertaining to such Loan)
set forth below:

 

Loan Type

   Applicable Percentage  

Broadly Syndicated Loan

     75.0 % 

Large Middle Market Loan

     70.0 % 

Traditional Middle Market Loan

     67.5 % 

Fixed Rate Loan

     50.0 % 

Second Lien Loan

     25.0 % 

“Applicable Spread” means, with respect to any Lender and/or Lender Agent, the
“applicable spread” set forth in the applicable Lender Fee Letter.

“Approval Notice” means, with respect to any Eligible Loan, the written notice,
in substantially the form attached hereto as Exhibit A, evidencing the approval
by the Administrative Agent, in its sole discretion, of the acquisition of such
Eligible Loan by the Borrower.

 

-3-



--------------------------------------------------------------------------------

“Approval Right” has the meaning assigned to that term in Section 3.02(c).

“Approved Broker Dealer” means each of ABN Amro, Bank of America Merrill Lynch,
The Bank of New York Company, Inc., Barclays, BNP Paribas SA, Citigroup, Inc.,
Credit Suisse, Deutsche Bank AG, The Goldman Sachs Group, Inc., HSBC, JPMorgan
Chase & Co., Macquarie, Mitsubishi, Morgan Stanley, Royal Bank of Canada, The
Royal Bank of Scotland Group plc, Societe Generale, Suntrust, UBS and Wells
Fargo.

“Approved Valuation Firm” means each of Duff & Phelps Corp., FTI Consulting,
Inc., Houlihan Lokey Howard & Zukin, Lincoln International LLC, Valuation
Research Corporation, American Appraisal Associates, Inc., Deloitte LLP, Ernst &
Young, LLP, KPMG, Sterling Valuation Group, and any other nationally recognized
accounting firm or valuation firm as approved by the Administrative Agent in its
sole discretion.

“Asset Coverage Ratio” means, with respect to the Collateral Manager, the ratio,
determined on a consolidated basis, without duplication, and in accordance with
GAAP as required by and in accordance with, the 1940 Act as affected by any
orders of the Securities and Exchange Commission issued to the Collateral
Manager, to be determined by the Board of Directors of the Collateral Manager
and reviewed by its auditors, of (a) the fair market value of the total assets
of the Collateral Manager and its Subsidiaries less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of the Collateral Manager and
its Subsidiaries, to (b) the aggregate amount of Indebtedness of the Collateral
Manager and its Subsidiaries; provided, that the calculation of the Asset
Coverage Ratio shall not include Subsidiaries that are not required to be
included in consolidated reports by the 1940 Act (which includes any subsidiary
licensed by the Small Business Administration to operate under the Small
Business Investment Act of 1958).

“Assigned Value” means, with respect to each Loan, (i) prior to the occurrence
of a Value Adjustment Event with respect to such Loan, the least of (A) the
Purchase Price of such Loan (expressed as a percentage of par), (B) the value of
such Loan (expressed as a percentage of par and exclusive of any
post-acquisition PIK Interest or other accrued and unpaid interest thereon)
determined by the Administrative Agent in its sole discretion on the date such
Loan was acquired by the Borrower (provided that, in no event shall such value
be lower than the price that would be determined pursuant to clause (b)(ii) of
this definition) and (C) the par value of such Loan, and (ii) after the
occurrence of a Value Adjustment Event with respect to such Loan, as determined
below:

(a) If a Value Adjustment Event of the type described in clauses (g) or (i) of
the definition thereof with respect to such Loan occurs, the Assigned Value of
such Loan will be zero.

(b) If a Value Adjustment Event of the type described in clauses (a), (b), (c),
(d), (e), (f) or (h) of the definition thereof with respect to such Loan occurs:

(i) unless such Loan is a Broadly Syndicated Loan, the Assigned Value shall be
determined by the Administrative Agent in its sole discretion;

 

-4-



--------------------------------------------------------------------------------

(ii) if such Loan is a Broadly Syndicated Loan, the Assigned Value shall be the
value (expressed as a percentage of par) assigned to such Loan by LoanX Mark-It
Partners, Loan Pricing Corporation or another nationally recognized pricing
service selected by the Borrower (or the Collateral Manager on its behalf) and
approved in writing by the Administrative Agent; provided that, if the
Administrative Agent, in its sole discretion, determines that the value assigned
by the applicable pricing service(s) is not current or accurate or is not
available, the value for such Loan (expressed as a percentage of par) shall be
determined by (A) the average of the bid side prices obtained from three
(3) Approved Broker Dealers or (B) if a value cannot be obtained pursuant to the
means contemplated by clause (A), the lower of the bid side prices obtained from
two (2) Approved Broker Dealers or (C) if a value cannot be obtained pursuant to
the means contemplated by either clause (A) or (B), the bid side price obtained
from one (1) Approved Broker Dealer; provided, further, that if the
Administrative Agent, in its sole discretion, determines that any bid side price
obtained from any applicable Approved Broker Dealer(s) is not current or
accurate or is not available, then such price will not be eligible for
consideration in clauses (A), (B) or (C). If no Assigned Value can be determined
under clauses (A), (B) or (C), then the value for such Loan (expressed as a
percentage of par) shall be determined by the Administrative Agent in its sole
discretion. The Assigned Value of such Loan shall be the value assigned by the
Administrative Agent until the Assigned Value is otherwise determined pursuant
to this clause (ii) (subject to clause (c) below); and

(iii) notwithstanding clauses (i) and (ii) above, at all times more than 12
months after the occurrence of a Value Adjustment Event of the type described in
clauses (c), (d) or (e) of the definition thereof with respect to such Loan, the
Assigned Value of such Loan will be zero.

(c) If the Borrower or the Collateral Manager disagrees with the Administrative
Agent’s determination of the Assigned Value of a Loan, it may (at the expense of
the Borrower) retain any Approved Valuation Firm to value such Loan and if the
value (expressed as a percentage of par) determined by such Approved Valuation
Firm is greater than the Administrative Agent’s determination of the Assigned
Value, such Approved Valuation Firm’s valuation shall become the Assigned Value
of such Loan; provided that (i) such Approved Valuation Firm must value such
Loan within twenty (20) days after the related Approval Notice or the Borrower’s
receipt of the notice pursuant to clause (e) below, as applicable, and (ii) the
Assigned Value of such Loan shall be the value (expressed as a percentage of
par) determined by the Administrative Agent until such Approved Valuation Firm
has determined its value.

(d) After the initial determination by the Administrative Agent of the Assigned
Value of a Loan pursuant to clause (b), the Administrative Agent may only
decrease the Assigned Value of such Loan during the continuance of the
applicable Value Adjustment Event or after the occurrence of another Value
Adjustment Event.

(e) The Administrative Agent shall promptly notify the Borrower or the
Collateral Manager of any change effected by the Administrative Agent to the
Assigned Value of any Loan.

 

-5-



--------------------------------------------------------------------------------

“Authorized Person” means, with respect to any Person, any other duly authorized
Person by appropriate organizational process (a copy of which has been delivered
to the Administrative Agent) to whom, with respect to a particular matter, such
matter is referred because of such Person’s knowledge of and familiarity with
the particular subject.

“Available Collections” means all cash collections and other cash proceeds with
respect to any Loan, including, without limitation, all Principal Collections,
all Interest Collections, all proceeds of any sale or disposition (in part or in
whole) with respect to such Loan, cash proceeds or other funds received by the
Borrower or any Borrower Advisor with respect to any Underlying Collateral
(including from any guarantors), all other amounts on deposit in the Controlled
Accounts from time to time, and all proceeds of Permitted Investments with
respect to the Controlled Accounts.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

“Bankruptcy Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Bankruptcy Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of sixty (60) consecutive days,
(b) the commencement by such Person of a voluntary case under any applicable
Bankruptcy Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, (c) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or (d) the
failure by such Person generally to pay its debts as such debts become due.

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%;
provided that, notwithstanding the foregoing, on any date LIBOR exceeds the
higher of the rates specified in clauses (a) and (b), the Base Rate shall be
increased by such excess for such date.

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrower Advisors” means, collectively, the Collateral Manager, the Collateral
Advisor and the Collateral Sub-Advisor.

 

-6-



--------------------------------------------------------------------------------

“Borrower Parties” means, collectively, the Borrower, the Equityholder, the
Seller and the Borrower Advisors.

“Borrowing Base” means, as of any date of determination, an amount equal to the
least of:

(a) (i) the aggregate sum of the products of (A) the Applicable Percentage for
each Eligible Loan as of such date and (B) the Adjusted Borrowing Value of such
Eligible Loan as of such date, plus (ii) the amount on deposit in and the value
of all Permitted Investments credited to the Principal Collection Account on
such date; or

(b) (i) the aggregate sum of the Adjusted Borrowing Values of all Eligible Loans
as of such date minus (ii) the Minimum Equity Amount, plus (iii) the amount on
deposit in and the value of all Permitted Investments credited to the Principal
Collection Account on such date; or

(c) the Maximum Facility Amount;

provided that, for the avoidance of doubt, any Loan which is not an Eligible
Loan shall not be included in any calculation of “Borrowing Base”.

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Borrower or the Collateral
Manager.

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, based upon the assumption that the applicable Lender funded its loan
commitment in the London Interbank Eurodollar market and using any reasonable
attribution or averaging methods which the Lender deems appropriate and
practical, it hereby being understood that the amount of any loss, costs or
expense payable by the Borrower to any Lender as Breakage Fee shall be
determined in the respective Lender Agent’s reasonable discretion and shall be
conclusive absent manifest error.

“Broadly Syndicated Loan” means any Loan that (i) is broadly syndicated, (ii) is
not (and cannot by its terms become) subordinate in right of payment to any
obligation of the Obligor in any bankruptcy, reorganization, insolvency,
moratorium or liquidation proceedings, (iii) is secured by a pledge of
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to Liens described in clause (b) (other than
clause (v) thereof) of the definition of Permitted Liens), (iv) the Borrower or
the Collateral Manager determines in good faith that the value of the collateral
securing such Loan (or the enterprise value of the underlying business) on or
about the time of origination equals or exceeds the outstanding principal
balance of such Loan plus the aggregate outstanding balances of all other loans
of equal or higher seniority secured by the same collateral, (v) has a Tranche
Size of $250,000,000 or greater, (vi) at the time such Loan is acquired by the
Borrower, it is rated by

 

-7-



--------------------------------------------------------------------------------

both S&P and Moody’s (or the Obligor is rated by both S&P and Moody’s) and such
ratings are not lower than “B3” by Moody’s and “B-” by S&P and (vii) has an
Outstanding Balance that, when aggregated with the Outstanding Balances of all
other Broadly Syndicated Loans to such Obligor, is less than (a) for up to ten
(10) Obligors at any one time, $5,000,000 or (b) with respect to any Obligor not
covered by clause (a), $4,000,000. For the avoidance of doubt, if the
Outstanding Balance of a Loan is greater than the applicable threshold in clause
(vii), such Loan is not a Broadly Syndicated Loan.

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York, Columbia,
Maryland or Charlotte, North Carolina are not open for business; provided, that,
if any determination of a Business Day shall relate to an Advance bearing
interest at LIBOR, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Interest Expense” means, with respect to any Obligor for any period, the
amount which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” (exclusive of any PIK Interest) or any like caption reflected
on the most recent financial statements delivered by such Obligor to the
Borrower for such period.

“Closing Date” means May 17, 2012.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Advisor” means FB Income Advisor, LLC, a Delaware limited liability
company in its capacity as collateral advisor.

“Collateral Advisor Agreement” means the Investment Advisory and Administrative
Services Agreement between the Collateral Manager and the Collateral Advisor.

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

“Collateral Agent Expenses” means the expenses set forth in the Wells Fargo
Corporate Trust Fee Letter and any other accrued and unpaid reasonable and
documented out-of-pocket expenses (including reasonable and documented
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Agent under the Transaction Documents.

“Collateral Agent Fees” means the fees set forth in the Wells Fargo Corporate
Trust Fee Letter, as such fee letter may be amended, restated, supplemented
and/or otherwise modified from time to time.

 

-8-



--------------------------------------------------------------------------------

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

“Collateral Control Event” has the meaning assigned to that term in
Section 6.11.

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

“Collateral Custodian Expenses” means the expenses set forth in the Wells Fargo
Corporate Trust Fee Letter and any other accrued and unpaid reasonable and
documented out-of-pocket expenses (including reasonable and documented
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Custodian under the Transaction Documents.

“Collateral Custodian Fees” means the fees set forth in the Wells Fargo
Corporate Trust Fee Letter, as such fee letter may be amended, restated,
supplemented and/or otherwise modified from time to time.

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 11.05.

“Collateral File” means, for each Loan, (a) copies of each of the Required Loan
Documents and (b) any other portion of the Loan File which is not part of the
Required Loan Documents.

“Collateral Management Report” has the meaning assigned to that term in
Section 6.07(b).

“Collateral Manager” means FS Investment Corporation or any other Person then
authorized, pursuant to the Management Agreement, to service, administer, and
collect on the Loans and exercise rights and remedies in respect of the same.

“Collateral Management Standard” means, with respect to any Loans included in
the Collateral Portfolio, to service and administer such Loans on behalf of the
Secured Parties in accordance with Applicable Law, the terms of this Agreement,
the Loan Agreements, all customary and usual servicing practices for loans like
the Loans and, to the extent consistent with the foregoing, (i) with reasonable
care, using a degree of skill and diligence not less than that with which the
Borrower or Collateral Manager, as applicable, services and administers loans
for its own account or for the account of its Affiliates having similar lending
objectives and restrictions, and (ii) to the extent not inconsistent with clause
(i), in a manner consistent with the customary standards, policies and
procedures followed by institutional managers of national standing relating to
assets of the nature and character of the Collateral Portfolio and without
regard to any relationship that the Collateral Manager or any Affiliate thereof
may have with any Obligor or any Affiliate of any Obligor. Solely pursuant to
Section 6.11(a), the “Collateral Management Standard” shall apply to each
Borrower Advisor.

“Collateral Manager Certificate” has the meaning assigned to that term in
Section 6.07(c).

 

-9-



--------------------------------------------------------------------------------

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (a) through (e) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

(a) the Loans, and all monies due or to become due in payment under such Loans
on and after the related Cut-Off Date, including, but not limited to, all
Available Collections;

(b) the Portfolio Assets with respect to the Loans referred to in clause (a);

(c) the Controlled Accounts and all Permitted Investments purchased with funds
on deposit in the Controlled Accounts;

(d) the Borrower’s equity interests in any Portfolio Subsidiary;

(e) any Loan or other asset received in exchange for an Eligible Loan in
connection with any workout or other restructuring of such asset (it being
understood, for the avoidance of doubt, that such Loan or other asset shall not
be an Eligible Loan unless it meets each of the criteria set forth in such
definition); and

(f) all income and Proceeds of the foregoing.

“Collateral Sub-Advisor” means GSO/Blackstone Debt Funds Management LLC, a
Delaware limited liability company, in its capacity as Collateral Sub-Advisor.

“Collection Account” means account number 48031700 at the Account Bank in the
name of the Borrower subject to the Lien of the Collateral Agent for the benefit
of the Secured Parties including any sub-account thereof; provided, that the
funds deposited therein (including any interest and earnings thereon) from time
to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Collection Account.

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full (other than contingent liability
obligations as to which no claim has been made), and the Borrower shall have no
further right to request any additional Advances.

“Collection Period” means, (i) as to the initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Collection Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Collection Period, the Collection Date.

 

-10-



--------------------------------------------------------------------------------

“Commercial Paper Notes” means, any short-term promissory notes of any Conduit
Lender issued by such Conduit Lender in the commercial paper market.

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period, the dollar amount set forth opposite such Lender’s name on
Annex B hereto or the amount set forth as such Lender’s “Commitment” on
Schedule I to the Joinder Supplement relating to such Lender, as applicable
(after giving effect to any decrease pursuant to Section 2.17 or increase
pursuant to Section 2.20) and (ii) on or after the Reinvestment Period, such
Lender’s Pro Rata Share of the aggregate Advances Outstanding.

“Conduit Lender” means each commercial paper conduit as may from time to time
become a Lender hereunder by executing and delivering a Joinder Supplement to
the Administrative Agent and the Borrower as contemplated by Section 2.20.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlled Accounts” means the Collection Account, the Interest Collection
Account and the Principal Collection Account.

“Credit Risk Loan” means an Eligible Loan that, in the Borrower or the
Collateral Manager’s reasonable commercial judgment (as certified by the
Borrower or the Collateral Manager to the Administrative Agent and the Lenders),
is declining in value or has a significant risk of declining in credit quality
or price in the near term.

“Cure Plan” means a plan submitted by the Borrower to the Administrative Agent
satisfying the requirements of Section 2.06(c).

“Cure Plan Sale” means a sale of a Loan pursuant to an approved Cure Plan.

“Cut-Off Date” means, with respect to each Loan, the date such Loan is Pledged
hereunder.

“Defaulting Lender”: Any Lender that has (or, with respect to clause (iv) of
this definition, has a direct or indirect parent company that has) (i) failed to
fund any portion of the Advances on the date required to be funded by it
hereunder, (ii) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless such amount is the subject of a good
faith dispute, (iii) notified the Borrower, the Administrative Agent or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, or (iv) become or is not
Solvent or has become the subject of a Bankruptcy Proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

-11-



--------------------------------------------------------------------------------

“Determination Date” means the 4th day of each January, April, July and October.

“DIP Loan”: Any Loan (i) with respect to which the related Obligor is a
debtor-in-possession as defined under the Bankruptcy Code, (ii) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code and (iii) the
terms of which have been approved by a court of competent jurisdiction (the
enforceability of which is not subject to any pending contested matter or
proceeding).

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit D in connection with a disbursement request from the Principal
Collection Account in accordance with Section 2.19.

“Discretionary Sale” has the meaning set forth in Section 2.07(b).

“Dollars” means the lawful currency of the United States of America.

“EBITDA” means, with respect to any period and any Loan, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for each such Loan, together with all reasonable add-backs and exclusions as
designated in such Loan Agreement, and in any case that “EBITDA”, “Adjusted
EBITDA” or such comparable definition is not defined in such Loan Agreement, an
amount, for the principal obligor on such Loan and any of its parents or
Subsidiaries that are obligated pursuant to the Loan Agreement for such Loan
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the
Administrative Agent mutually deem to be appropriate.

“Eligible Assignee” means any commercial bank or insurance company.

“Eligible Loan”: Each Loan (A) for which the Administrative Agent and/or the
Collateral Agent have received (or, in accordance with the definition of
“Required Loan Documents,” will receive) the related Required Loan Documents;
(B) with respect to which an Approval Notice has been executed by the
Administrative Agent; and (C) that satisfies each of the following eligibility
requirements (unless the Administrative Agent, with the prior consent of the
Required Lenders, agrees to waive any such eligibility requirement with respect
to such Loan):

(a) such Loan is a Broadly Syndicated Loan, a Fixed Rate Loan, a Large Middle
Market Loan, a Traditional Middle Market Loan or a Second Lien Loan;

(b) after giving effect to such Loan as an Eligible Loan, as of the related
Cut-Off Date, the aggregate Outstanding Balance of all Eligible Loans made to
the applicable Obligor is not greater than $15,000,000; provided that the
aggregate Outstanding

 

-12-



--------------------------------------------------------------------------------

Balance of all Eligible Loans made to up to three (3) Obligors may be up to
$25,000,000 for each such Obligor; provided, further, that only the portion of
the Loans in excess of this threshold will be deemed to have not satisfied this
clause (b);

(c) such Loan is denominated and payable solely in Dollars;

(d) such Loan does not constitute Margin Stock;

(e) such Loan does not require the Borrower to make advances in respect of such
Loan at any time after the Borrower’s purchase of such Loan;

(f) the acquisition of such Loan will not cause the Borrower or the Collateral
Portfolio to be required to register as an investment company under the 1940
Act;

(g) such Loan does not constitute a DIP Loan;

(h) the principal Underlying Collateral for such Loan is not real property;

(i) such Loan, together with the Loan Agreement related thereto, is in full
force and effect and constitutes the legal, valid and binding obligation of the
related Obligor and each guarantor thereof (if applicable), enforceable against
such Obligor and each such guarantor in accordance with its terms, subject to
customary bankruptcy, insolvency and equity limitations;

(j) such Loan is in the form of and is treated as indebtedness of the related
Obligor for U.S. federal income tax purposes;

(k) as of the related Cut-Off Date, such Loan is not delinquent in payment of
any amount under the related Loan Agreement or other related transaction
documents;

(l) none of the acquisition, sale, transfer or assignment of such Loan nor the
granting of a security interest hereunder to the Collateral Agent will
(i) violate, conflict with or contravene any Applicable Law or any contractual
or other restriction, limitation or encumbrance binding on the Borrower or
(ii) cause any Lender to fail to comply with any Applicable Law or request or
directive (whether or not having the force of law) from any banking or other
Governmental Authority having jurisdiction over such Lender;

(m) such Loan is eligible under the applicable Loan Agreement (giving effect to
the provisions of Sections 9-406 and 9-408 of the UCC) to be sold, transferred
or assigned to the Borrower and to have a security interest therein granted to
the Collateral Agent, as agent for the Secured Parties (subject to the rights of
any applicable agents under the terms of the related Loan Agreement);

(n) such Loan is not subject to, or the subject of any assertions in respect of,
any litigation, dispute or offset, and contains provisions substantially to the
effect that the Obligor’s and each guarantor’s (if applicable) payment
obligations thereunder are absolute and unconditional without any right of
rescission, setoff, counterclaim or defense for any reason against the Borrower
or any assignee;

 

-13-



--------------------------------------------------------------------------------

(o) immediately after giving effect to its acquisition of such Loan and at all
times it is owned by the Borrower, the Borrower (i) has good and marketable
title to, and is the sole owner of, such Loan, and the Borrower has granted to
the Collateral Agent for the benefit of the Secured Parties a valid and
perfected first priority (subject to Permitted Liens) Lien in the Loan and
related Loan Agreement and (ii) has not granted a Lien in the Loan or the
related Loan Agreement to any Person other than to the Collateral Agent
hereunder;

(p) such Loan (or the acquisition thereof) is not subject to and will not
subject any Secured Party or any Affiliate thereof to any Tax, fee or other
governmental charge payable to any Governmental Authority;

(q) the Obligor with respect to such Loan and each guarantor (if applicable)
thereof had full legal capacity to execute and deliver the related Loan
Agreement;

(r) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority or any other
Person required by the Borrower or under the Related Loan Agreement under
Applicable Law to be obtained, effected or given in connection with the making,
acquisition, transfer or performance of such Loan have been duly obtained,
effected or given and are in full force and effect;

(s) such Loan requires the related Obligor to pay customary maintenance, repair,
insurance and taxes, together with all other ancillary costs and expenses, with
respect to the Underlying Collateral of such Loan;

(t) such Loan and any Underlying Collateral (i) comply in all respects with all
Applicable Laws and (ii) have not, and will not, be used by the related Obligor
in any manner or for any purpose that would result in any material risk of
liability being imposed upon the Borrower or any Secured Party under any
Applicable Law;

(u) such Loan has a term to stated maturity that does not exceed seven
(7) years;

(v) the Loan Agreement for such Loan does not contain a confidentiality
provision that would prohibit any Secured Party from accessing all necessary
information with regard to such Loan, so long as such Secured Party has agreed
to maintain the confidentiality of such information in accordance with the
provisions of such Loan Agreement;

(w) after giving effect to such Loan as an Eligible Loan, the aggregate
Outstanding Balance of all Fixed Rate Loans is not more than 10% of the
aggregate Outstanding Balance of all Eligible Loans; provided that, only the
portion of the Loans in excess of such threshold will be deemed to have not
satisfied this clause (w);

(x) if such Loan is a Fixed Rate Loan, it is not also a Second Lien Loan;

 

-14-



--------------------------------------------------------------------------------

(y) such Loan, and any payment made with respect to such Loan, is not currently
withholding any tax (or similar governmental charge) unless the Obligor thereon
is making “gross-up” payments that cover the full amount of such withheld tax
(or similar governmental charge) on an after-tax basis;

(z) after giving effect to such Loan as an Eligible Loan, the aggregate
Outstanding Balance of all Eligible Loans that are Second Lien Loans is not more
than 20% of the aggregate Outstanding Balance of all Eligible Loans; provided
that, only the portion of the Loans in excess of such threshold will be deemed
to have not satisfied this clause (z);

(aa) to the actual knowledge of the Borrower, no written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened, other
than, in each case, as notified to the Administrative Agent in writing on or
prior to the applicable Cut-Off Date or promptly after obtaining actual
knowledge of any such notice or inquiry; provided that, unless otherwise
permitted by the Administrative Agent, from and after the Borrower obtaining
such actual knowledge, the related Loans will no longer be counted as Eligible
Loans for purposes of calculating the Borrowing Base; and

(bb) the Obligor with respect to such Loan is an Eligible Obligor.

“Eligible Obligor”: On any date of determination, any Obligor that:

(a) is a business organization (and not a natural person) duly organized and
validly existing under the laws of its jurisdiction of organization;

(b) is not a Governmental Authority;

(c) is not an Affiliate of the Borrower or any Borrower Advisor;

(d) is organized and incorporated in the United States or any State thereof or
Canada;

(e) as of the related Cut-Off Date, there are no proceedings pending or, to the
best of the Borrower’s or the Equityholder’s knowledge, threatened (i) asserting
that such Obligor is not Solvent or (ii) pursuant to which such Obligor, any
other obligated party or any Governmental Authority has asserted that such Loan
or the related Loan Agreement is illegal or unenforceable;

(f) as of the related Cut-Off Date, is not the subject of and, to the best of
the Borrower’s or the Equityholder’s knowledge is not threatened with any
proceeding which would result in, an Insolvency Event with respect to such
Obligor;

(g) to the actual knowledge of the Borrower, none of such Obligor’s operations
is the subject of a material Federal or state investigation evaluating whether
any remedial action, involving expenditures, is needed to respond to a release
of any Hazardous

 

-15-



--------------------------------------------------------------------------------

Materials into the environment, other than, in each case, as notified to the
Administrative Agent in writing on or prior to the applicable Cut-Off Date or
promptly after obtaining actual knowledge of any such investigation; provided
that, unless otherwise permitted by the Administrative Agent, from and after the
Borrower obtaining such actual knowledge, the related Loans will no longer be
counted as Eligible Loans for purposes of calculating the Borrowing Base; and

(h) to the actual knowledge of the Borrower, such Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment, other than, in each case, as notified to the
Administrative Agent in writing on or prior to the applicable Cut-Off Date or
promptly after obtaining actual knowledge of any such material contingent
liability; provided that, unless otherwise permitted by the Administrative
Agent, from and after the Borrower obtaining such actual knowledge, the related
Loans will no longer be counted as Eligible Loans for purposes of calculating
the Borrowing Base.

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in the definition of Permitted Investments.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health from exposure to Hazardous Materials or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Material Transportation
Act (49 U.S.C. § 331 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s regulations
relating to underground storage tanks (40 C.F.R. Parts 280 and 281), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the rules and
regulations thereunder, each as amended or supplemented from time to time.

“Equityholder” means FS Investment Corporation, as the owner of 100% of the
membership interests in the Borrower.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower or the Collateral Manager, as applicable, (b) a trade or
business (whether or not

 

-16-



--------------------------------------------------------------------------------

incorporated) under common control (within the meaning of Section 414(c) of the
Code) with the Borrower or the Collateral Manager, as applicable, or (c) a
member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower or the Collateral Manager, as
applicable, any corporation described in clause (a) above or any trade or
business described in clause (b) above.

“Eurodollar Disruption Event” means occurrence of any of the following: (a) any
Liquidity Bank or any Institutional Lender shall have notified the
Administrative Agent in writing of a determination by such Liquidity Bank or any
of its assignees or participants or such Institutional Lender that it would be
contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to fund any Advance, (b) the
Administrative Agent is unable to determine LIBOR for any reason, (c) any
Liquidity Bank or any Institutional Lender shall have notified the
Administrative Agent in writing of a determination by such Liquidity Bank or any
of its assignees or participants or such Institutional Lender, as applicable,
that the rate at which deposits of United States dollars are being offered to
such Liquidity Bank or any of its assignees or participants or such
Institutional Lender in the London interbank market does not accurately reflect
the cost to such Liquidity Bank, such assignee or such participant or such
Institutional Lender of making, funding or maintaining any Advance or (d) any
Liquidity Bank or any Institutional Lender shall have notified the
Administrative Agent in writing of the inability of such Liquidity Bank or any
of its assignees or participants or such Institutional Lender, as applicable, to
obtain United States dollars in the London interbank market to make, fund or
maintain any Advance.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Excepted Persons” has the meaning assigned to that term in Section 12.13(a).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Amounts” means (a) any amount received in any Controlled Account with
respect to any Loan included as part of the Collateral Portfolio, which amount
is attributable to the payment of any Tax, fee or other charge imposed by any
Governmental Authority on such Loan or on any Underlying Collateral, or (b) any
amount received in any Controlled Account representing (i) any amount
representing a reimbursement of insurance premiums, (ii) any escrows relating to
Taxes, insurance and other amounts in connection with Loans which are held in an
escrow account for the benefit of the Obligor and the secured party pursuant to
escrow arrangements under a Loan Agreement and (iii) any amount received in any
Controlled Account with respect to any Loan that is sold or transferred by the
Borrower pursuant to Section 2.07, to the extent such amount is attributable to
a time after the effective date of such replacement or sale.

“Excluded Taxes” has the meaning assigned to that term in Section 2.10(a).

 

-17-



--------------------------------------------------------------------------------

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration or automatic occurrence of the Facility
Maturity Date pursuant to Section 7.01 and (iii) the Collection Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively more
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

“Fees” means the Non-Usage Fee and all other fees payable to each Lender or
Lender Agent pursuant to the terms of any Lender Fee Letter.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“Fixed Rate Loan” means a Loan that is (i) a fixed rate loan or a fixed rate
bond, (ii) is not (and cannot by its terms become) subordinate in right of
payment to any obligation of the Obligor in any bankruptcy, reorganization,
insolvency, moratorium or liquidation proceedings, (iii) is secured by a pledge
of collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to Liens described in clause (b) (other than
clause (v) thereof) of the definition of Permitted Liens), and (iv) the Borrower
or the Collateral Manager determines in good faith that the value of the
collateral securing the loan (or the enterprise value of the underlying
business) on or about the time of origination equals or exceeds the outstanding
principal balance of the loan plus the aggregate outstanding balances of all
other loans of equal or higher seniority secured by the same collateral.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

-18-



--------------------------------------------------------------------------------

“Hazardous Materials” means all hazardous or toxic materials subject to any
Environmental Law, including, without limitation, materials listed in 49 C.F.R.
§ 172.010, materials defined as hazardous pursuant to § 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, flammable, explosive or radioactive materials, hazardous or toxic
wastes or substances, lead-based materials, petroleum or petroleum distillates
or asbestos or material containing asbestos, polychlorinated biphenyls, radon
gas, urea formaldehyde and any such materials classified as being “in
inventory”, “usable work in process” or similar classification that would, if
classified as unusable, be included in the foregoing definition.

“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one-month instruments, “Aa2” and “P-1”
for three-month instruments, “Aa2” and “P-1” for six-month instruments and “Aaa”
and “P-1” for instruments with a term in excess of six-months, and (b) with
respect to rating assigned by S&P, “A-1+” for short-term instruments and “AAA”
for long-term instruments.

“Indebtedness” means (i) with respect to any Obligor under any Loan, the meaning
of “Indebtedness” or any comparable definition in the Loan Agreement for each
such Loan, and in any case that “Indebtedness” or such comparable definition is
not defined in such Loan Agreement, without duplication, (a) all obligations of
such entity for borrowed money, (b) all obligations of such entity evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
entity under conditional sale or other title retention agreements relating to
property acquired by such entity, (d) all obligations of such entity in respect
of the deferred purchase price of property or services (excluding current
accounts payable and trade payables incurred in the ordinary course of
business), (e) all indebtedness of others secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such entity, whether or not the
indebtedness secured thereby has been assumed, (f) all guarantees by such entity
of indebtedness of others, (g) all Capital Lease Obligations of such entity,
(h) all obligations, contingent or otherwise, of such entity as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such entity in respect of bankers’ acceptances; and
(ii) for all other purposes, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all Capital Lease Obligations of such Person, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives (on a net basis, to the extent the same are
reported by such Person on a net basis), and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii).

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

-19-



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

“Indemnity Letter” means that certain Indemnity Letter, dated as of the date
hereof, given by the Collateral Advisor to the Administrative Agent, on behalf
of the Secured Parties.

“Independent Director” means a natural person who, (A) has not been for the
three-year period prior to his or her appointment as an Independent Director,
and during the continuation of his or her service as Independent Director is
not: (i) an employee, director, stockholder, member, manager, partner or officer
of the Borrower or any of their respective Affiliates (other than his or her
service as an Independent Director of the Borrower or other Affiliates that are
structured to be “bankruptcy remote” and does not hold, either directly or
indirectly, any equity interests in the Borrower or in any direct or indirect
parent or Subsidiary thereof); (ii) a customer, creditor, service provider
(including a provider of professional services) or supplier of the Borrower or
any of their Affiliates (other than his or her service as an Independent
Director of the Borrower or other Affiliates of the Borrower that are structured
to be “bankruptcy remote”); (iii) any member of the immediate family of a person
described in (i) or (ii), or (iv) a Person that controls (whether directly,
indirectly or otherwise) any of (i), (ii) or (iii), (B) has, (i) prior
experience as an Independent Director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company, Stewart Management Company, Lord
Securities Corporation or, if none of those companies is then providing
professional Independent Directors, another nationally-recognized company
reasonably approved by the Administrative Agent, in each case that is not an
Affiliate of the Borrower and that provides professional Independent Directors
and other corporate services in the ordinary course of its business and (C) is
employed by a nationally recognized company that routinely provides professional
Independent Directors and other corporate services in the ordinary course of its
business. A natural person who otherwise satisfies the foregoing definition and
satisfies subparagraphs (i) and (ii) by reason of being the Independent Director
of a “bankruptcy remote” Affiliate shall be qualified to serve as an Independent
Director of the Borrower, provided that the fees that such individual earns from
serving as an Independent Director of Affiliates of the Borrower in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Ineligible Portion” has the meaning assigned to that term in Section 1.05.

“Initial Advance” means the first Advance made pursuant to Article II.

“Institutional Lender” means (i) Wells Fargo and (ii) each financial institution
other than a Conduit Lender which may from time to time become a Lender
hereunder by executing and delivering a Joinder Supplement to the Administrative
Agent and the Borrower as contemplated by Section 2.20.

 

-20-



--------------------------------------------------------------------------------

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
liability and physical damage to, or loss of, the Underlying Collateral.

“Insurance Proceeds” means any amounts received on or with respect to a Loan
under any Insurance Policy or with respect to any condemnation proceeding or
award in lieu of condemnation other than (i) any such amount received which is
required to be used to restore, improve or repair the related property or
required to be paid to the Obligor under the Loan Agreement or (ii) any such
amount for which the Borrower or the Collateral Manager has consented, in its
reasonable business discretion, to be used to restore, improve or repair the
related property or otherwise to be paid to the Obligor under the Loan
Agreement.

“Interest” means, with respect to any period and any Loan, for the Obligor on
such Loan and any of its parents or Subsidiaries that are obligated under the
Loan Agreement for such Loan (determined on a consolidated basis without
duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan and in any case
that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

“Interest Collection Account” means account number 48031701 at the Account Bank
in the name of the Borrower subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties including any sub-account thereof; provided, that
the funds deposited therein (including any interest and earnings thereon) from
time to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Interest Collection Account.

“Interest Collections” means, (i) with respect to any Loan, all payments and
collections attributable to interest on such Loan, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan and (ii) amendment fees, late fees, waiver
fees, prepayment fees or other fees received in respect of Loans.

“Interest Coverage Ratio” means, with respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Interest Coverage Ratio” or comparable
definition set forth in the related Loan Agreement, or (b) in the case of any
Loan with respect to which the related Loan Agreement does not include a
definition of “Interest Coverage Ratio” or comparable definition, the ratio of
(i) EBITDA to (ii) Cash Interest Expense of such Obligor as of such Relevant
Test Period, as calculated by a Borrower Advisor in good faith.

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit E to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Closing Date.

 

-21-



--------------------------------------------------------------------------------

“Large Middle Market Loan” means any Loan that is not a Broadly Syndicated Loan
and (i) is syndicated (but not a “club” syndication as determined by the
Administrative Agent in its sole discretion), (ii) is not (and cannot by its
terms become) subordinate in right of payment to any obligation of the Obligor
in any bankruptcy, reorganization, insolvency, moratorium or liquidation
proceedings, (iii) is secured by a pledge of collateral, which security interest
is validly perfected and first priority under Applicable Law (subject to Liens
described in clause (b) (other than clause (v) thereof) of the definition of
Permitted Liens), (iv) the Borrower or the Collateral Manager determines in good
faith that the value of the collateral securing such Loan (or the enterprise
value of the underlying business) on or about the time of origination equals or
exceeds the outstanding principal balance of such Loan plus the aggregate
outstanding balances of all other loans of equal or higher seniority secured by
the same collateral, (v) has a Tranche Size of at least $200,000,000 and (vi) as
of the applicable Cut-Off Date, has an EBITDA for the prior twelve calendar
months of at least $60,000,000 (after giving pro forma effect to any acquisition
in connection therewith).

“Lender” means any Institutional Lender or Conduit Lender, and/or any other
Person to whom an Institutional Lender or Conduit Lender assigns any part of its
rights and obligations under this Agreement and the other Transaction Documents
in accordance with the terms of Section 12.04.

“Lender Agent” means, with respect to (i) Wells Fargo, Wells Fargo; (ii) each
Conduit Lender which may from time to time become party hereto, the Person
designated as the “Lender Agent” with respect to such Conduit Lender in the
applicable Joinder Supplement and (iii) each Institutional Lender which may from
time to time become a party hereto, each shall be deemed to be its own Lender
Agent, and, in each case, each of their respective successors and assigns (and
each shall be deemed to be its own Lender Agent).

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the applicable Lender and the related Lender Agent,
if applicable, in connection with the transactions contemplated by this
Agreement, as amended, modified, waived, supplemented, restated or replaced from
time to time.

“LIBOR” means, for any day during the Collection Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
for such day, provided, if such day is not a Business Day, the immediately
preceding Business Day, for a three-month maturity; and (b) if no rate specified
in clause (a) of this definition so appears on Reuters Screen LIBOR01 Page (or
any successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a three-month maturity are offered by the
principal London office of Wells Fargo in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, for such day.

 

-22-



--------------------------------------------------------------------------------

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing); provided that,
in no event shall an operating lease in and of itself be deemed to be a Lien.

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(e).

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(e).

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity support for such Conduit Lender’s Advances hereunder.

“Liquidity Bank” means the Person or Persons who provide liquidity support to
any Conduit Lender pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Lender of Commercial Paper Notes.

“LLC Agreement” means the Limited Liability Company Agreement of the Borrower,
dated as of the date hereof, as amended, supplemented or otherwise modified from
time to time.

“Loan” means the portion of any commercial loan or note (or, if such asset is a
Fixed Rate Loan, either a commercial loan, note or a bond) that the Borrower
Advisors direct the Borrower to fund to or acquire from the Seller or any third
party seller, which loan, note or bond includes, without limitation, (i) the
Required Loan Documents and Loan File, and (ii) all right, title and interest of
such seller in and to such loan, note or bond and any Underlying Collateral, but
excluding, in each case, the Retained Interest and Excluded Amounts, and which
loan, note or bond was acquired from or funded to and owned by the Borrower on
the applicable Cut-Off Date (as set forth on the Loan Tape delivered on such
Cut-Off Date).

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan has been issued or created and each other agreement
that governs the terms of or secures the obligations represented by such Loan or
of which the holders of such Loan are the beneficiaries.

“Loan Checklist” means an electronic or hard copy, as applicable, of a checklist
delivered by or on behalf of the Borrower to the Collateral Custodian, for each
Loan, of all Required Loan Documents to be included within the respective Loan
File, which shall specify whether such document is an original or a copy and
which shall include the identification number and name of the Obligor with
respect to such Loan.

 

-23-



--------------------------------------------------------------------------------

“Loan File” means, with respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals (to the extent required by the definition of
“Required Loan Documents”) and copies of any other reasonably available Records
relating to such Loans and Portfolio Assets pertaining thereto.

“Loan Register” has the meaning assigned to that term in Section 5.01(hh).

“Loan Tape” means the loan tape to be delivered in connection with each
Collateral Management Report and on each applicable Cut-Off Date, which tape
shall include (but not be limited to) the aggregate Outstanding Balance of all
Loans and, with respect to each Loan, the following information:

(a) name of the related Obligor;

(b) calculation of the Senior Net Leverage Ratio provided in the applicable
Approval Notice (provided that if any other positions in such Loan existed on
the date of such Approval Notice, then the Senior Net Leverage Ratio utilized
for the position with the earliest of such other Cut-Off Dates shall apply) and
for the most recent Relevant Test Period;

(c) calculation of the Interest Coverage Ratio provided in the applicable
Approval Notice (provided that if any other positions in such Loan existed on
the date of such Approval Notice, then the Interest Coverage Ratio utilized for
the position with the earliest of such other Cut-Off Dates shall apply) and for
the most recent Relevant Test Period;

(d) calculation of the Total Net Leverage Ratio on the applicable Cut-Off Date
(provided that if any other positions in such Loan existed on the date of such
Approval Notice, then the Total Net Leverage Ratio utilized for the position
with the earliest of such other Cut-Off Dates shall apply) and for the most
recent Relevant Test Period;

(e) collection status (number of days past due);

(f) loan status (whether in default or on non-accrual status);

(g) scheduled maturity date;

(h) date and amount of next Scheduled Payment;

(i) loan rate of interest (and reference rate, if applicable);

(j) LIBOR floor (if applicable);

(k) Outstanding Balance;

(l) par amount;

(m) the portion of the Outstanding Balance of such Loan that is in excess of the
threshold set forth in clauses (b), (w) and/or (z) of the definition of
“Eligible Loan”;

 

-24-



--------------------------------------------------------------------------------

(n) Assigned Value;

(o) Purchase Price;

(p) Moody’s asset and Obligor rating (if available);

(q) S&P asset and Obligor rating (if available);

(r) Loan type (Broadly Syndicated Loan, Fixed Rate Loan, Large Middle Market
Loan, Traditional Middle Market Loan or Second Lien Loan);

(s) the applicable industry classification set forth on Schedule III;

(t) whether such Loan has been subject to a Value Adjustment Event (and of what
type);

(u) whether such Loan has been subject to any Material Modification;

(v) the applicable Cut-Off Date;

(w) the Adjusted Borrowing Value of such Loan;

(x) the Tranche Size of such Loan;

(y) the EBITDA of such Loan over the twelve-month period for the most Relevant
Test Period;

(z) the revenue of the related Obligor(s) during the twelve-month period for the
most Relevant Test Period; and

(aa) the Collateral Manager’s risk rating of such Loan, as determined in
accordance with its current internal rating system.

“Management Agreement” means the Collateral Management Agreement, dated as of
the date hereof, between the Borrower and the Collateral Manager relating to the
management of the Collateral Portfolio of the Borrower, as amended, supplemented
or otherwise modified from time to time.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Seller, any Borrower Advisor or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loans generally or any material portion of the Loans,
(c) the rights and remedies of the Collateral Agent, the Collateral Custodian,
the Account Bank, the Administrative Agent, any Lender, any Lender Agent and the
Secured Parties with respect to matters arising under this Agreement or any
other Transaction Document, (d) the

 

-25-



--------------------------------------------------------------------------------

ability of each of the Borrower and Collateral Manager to perform their
respective obligations under the Transaction Documents, or (e) the status,
existence, perfection, priority or enforceability of the Collateral Agent’s, the
Administrative Agent’s or the other Secured Parties’ lien on the Collateral
Portfolio, in each case as determined in the reasonable discretion of the
Required Lenders.

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan executed or effected on or
after the Cut-Off Date for such Loan which:

(a) reduces or forgives any or all of the principal amount due under such Loan;

(b) (i) waives one or more interest payments, (ii) permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Loan (other than (x) any deferral or capitalization already allowed by the terms
of the Loan Agreement of any PIK Loan or (y) in addition to existing cash
interest payments), or (iii) reduces the spread or coupon when the Interest
Coverage Ratio for any Relevant Test Period with respect to such Loan is less
than 1.50:1.00 (prior to giving effect to such reduction in the spread or
coupon) (for the avoidance of doubt, automatic changes in grid pricing existing
on the Cut-Off Date do not constitute “Material Modifications” under this clause
(b));

(c) contractually or structurally subordinates such Loan by operation of (i) any
priority of payment provisions, (ii) turnover provisions, (iii) the transfer of
assets in order to limit recourse to the related Obligor (other than where such
transfer is not intended to avoid or limit recourse but is a bona fide
disposition transaction which results in the repayment of indebtedness from any
net proceeds) or (iv) the granting of Liens (other than Permitted Liens) on any
of the Underlying Collateral securing such Loan;

(d) substitutes, alters or releases the Underlying Collateral securing such Loan
and each such substitution, alteration or release, as determined in the sole
discretion of the Administrative Agent, materially and adversely affects the
value of such Loan;

(e) amends, waives, forbears, supplements or otherwise modifies (i) the meaning
of “Senior Net Leverage Ratio” or Interest Coverage Ratio” or any respective
comparable definitions in the Loan Agreement for such Loan or (ii) any term or
provision of such Loan Agreement referenced in or utilized in the calculation of
the “Senior Net Leverage Ratio” or “Interest Coverage Ratio” or any respective
comparable definitions for such Loan, in either case in a manner that, in the
sole discretion of the Administrative Agent, is materially adverse to the
Secured Parties; or

(f) delays or extends the stated maturity date of such Loan.

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
after giving effect to any decrease pursuant to Section 2.17 or increase
pursuant to Section 2.20; provided that at all times after the Reinvestment
Period, the Maximum Facility Amount shall mean the aggregate Advances
Outstanding at such time. As of the Closing Date, the Maximum Facility Amount is
$250,000,000.

 

-26-



--------------------------------------------------------------------------------

“Middle Market Loan” means any Large Middle Market Loan or any Traditional
Middle Market Loan.

“Minimum Equity Amount” means the greater of (i) the sum of the Adjusted
Borrowing Value of all Eligible Loans attributable to the three Obligors
collectively comprising the largest aggregate Adjusted Borrowing Value included
in the Borrowing Base and (ii) $50,000,000.

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan, including the assignment of
leases and rents related thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
contributes or has any obligation to contribute on behalf of its employees or to
which the Borrower or any ERISA Affiliate has any liability.

“Non-Usage Fee” means, with respect to any Lender and/or Lender Agent, the
“non-usage fee” set forth in the applicable Lender Fee Letter.

“Noteless Loan” means a Loan with respect to which the Loan Agreements (i) do
not require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan or (ii) require any holder of the
indebtedness created under such Loan to affirmatively request a promissory note
from the related Obligor.

“Notice and Request for Consent to Lien Release Dividend” has the meaning
assigned to that term in Section 2.07(e)(i).

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit F.

“Notice of Reduction” means a notice of (a) any reduction of the Advances
Outstanding pursuant to Section 2.17(a), in the form attached hereto as
Exhibit G or (b) any termination of this Agreement or reduction in part of the
Maximum Facility Amount pursuant to Section 2.17(b), in the form attached hereto
as Exhibit H.

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Lender Agents, the Administrative Agent, the Account Bank, the
Collateral Agent or the Collateral Custodian arising under this Agreement and/or
any other Transaction Document and shall include, without limitation, all
liability for principal of and interest on the Advances, Breakage Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent, the
Collateral Custodian and the Account Bank under this Agreement and/or any other
Transaction Document, any Lender Fee

 

-27-



--------------------------------------------------------------------------------

Letter and costs and expenses payable by the Borrower to the Lenders, the Lender
Agents, the Administrative Agent, the Account Bank, the Collateral Agent or the
Collateral Custodian, in each case, under the Transaction Documents, including
attorneys’ fees, costs and expenses, including without limitation, interest,
fees and other obligations that accrue after the commencement of an insolvency
proceeding (in each case whether or not allowed as a claim in such insolvency
proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

“Officer’s Certificate” means a certificate signed by a director, a manager, the
president, the secretary, an assistant secretary, the chief financial officer,
treasurer, assistant treasurer or any vice president, as an authorized officer,
of any Person.

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion.

“Outstanding Balance” means the principal balance of a Loan, expressed exclusive
of PIK Interest and any other accrued and unpaid interest.

“Participant Register” has the meaning assigned to that term in Section 2.13(b).

“Payment Date” means the 15th day of each January, April, July and October or,
if such day is not a Business Day, the next succeeding Business Day, commencing
October 15, 2012; provided, that the final Payment Date shall occur on the
Collection Date.

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(ii).

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

“Permitted Investments” means any of:

(a) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

(b) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided that at the time
of the Issuer’s investment or contractual commitment to invest therein, the
commercial paper, if any, and short-term unsecured debt obligations (other than
such obligation whose rating is based on the credit of a Person other than such
institution or trust company) of such depository institution or trust company
shall have a credit rating from Moody’s and S&P in the Highest Required
Investment Category granted by Moody’s and S&P;

 

-28-



--------------------------------------------------------------------------------

(c) commercial paper having, at the time of the issuer’s investment or
contractual commitment to invest therein, a rating in the Highest Required
Investment Category granted by Moody’s and S&P;

(d) demand deposits, time deposits or certificates of deposit that are fully
insured by the FDIC and either have a rating on their certificates of deposit or
short-term deposits from Moody’s and S&P of “P-1” and “A-1+” respectively;

(e) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (b) above;

(f) investments in taxable money market funds or other regulated investment
companies having, at the time of the Issuer’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s or S&P;

(g) time deposits (having maturities of not more than 90 days) by an entity the
commercial paper of which has, at the time of the Issuer’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by Moody’s and S&P;

(h) Eligible Repurchase Obligations with a rating of the Highest Required
Investment Category from Moody’s and a rating of “A-1” or higher from S&P;

(i) Wells Fargo Advantage Money Market Funds – Government Money Market Fund;

(j) Wells Fargo Money Market Deposit Account; or

(k) any similar investment approved by the Administrative Agent.

Permitted Investments may include, without limitation, those investments issued
by or made with Wells Fargo or for which Wells Fargo or an Affiliate provided
services and receives compensation.

“Permitted Liens” means,

(a) with respect to the interest of the Borrower in the Loans included in the
Collateral, Liens in favor of the Collateral Agent created pursuant to this
Agreement; and

(b) with respect to the interest of the Borrower in the rest of the Collateral
Portfolio (including any Underlying Collateral): (i) materialmen’s,
warehousemen’s, mechanics’ and other Liens arising by operation of law in the
ordinary course of business for sums not due or sums that are being contested in
good faith, (ii) purchase money security interests in certain items of
equipment, (iii) Liens for Taxes if such Taxes shall not at the time be due and
payable or if a Person shall currently be contesting the validity thereof in
good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of such Person, (iv) other
customary Liens permitted with respect thereto, (v) Liens in favor of the
Collateral Agent created pursuant to this Agreement, (vi) with respect to

 

-29-



--------------------------------------------------------------------------------

Agented Loans or Third Party Agented Loans, Liens in favor of the lead agent,
the collateral agent or the paying agent for the benefit of all holders of
Indebtedness of such Obligor and (vii) with respect to any Underlying
Collateral, Liens permitted by the applicable Loan Agreement.

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Interest” means interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as interest as it accrues.

“PIK Loan” means a Loan which provides for a portion of the interest that
accrues thereon to be added to the principal amount of such Loan for some period
of the time prior to such Loan requiring the current cash payment of such
previously capitalized interest, which cash payment shall be treated as an
Interest Collection at the time it is received.

“Pledge” means the pledge of any Eligible Loan or other Portfolio Asset pursuant
to Article II.

“Portfolio Assets” means all Loans owned by the Borrower, together with all
proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

(a) any amounts on deposit in any cash reserve, collection, custody or lockbox
accounts securing the Loans;

(b) all rights with respect to the Loans to which the Seller or any third party
seller is entitled as lender under the applicable Loan Agreement;

(c) the Controlled Accounts, together with all cash and investments in each of
the foregoing other than amounts earned on investments therein;

(d) any Underlying Collateral securing a Loan and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Cut-Off Date and all
liquidation proceeds;

(e) all Required Loan Documents, the Loan Files related to any Loan, any
Records, and the documents, agreements, and instruments included in the Loan
Files or Records;

(f) all Insurance Policies with respect to any Loan;

(g) all Liens, guaranties, indemnities, warranties, letters of credit, accounts,
bank accounts and property subject thereto from time to time purporting to
secure or support payment of any Loan, together with all UCC financing
statements, mortgages or similar filings signed or authorized by an Obligor
relating thereto;

 

-30-



--------------------------------------------------------------------------------

(h) the Purchase and Sale Agreement (including, without limitation, rights of
recovery of the Borrower against the Seller) and the assignment to the
Collateral Agent, for the benefit of the Secured Parties, of all UCC financing
statements filed by the Borrower against the Seller under or in connection with
the Purchase and Sale Agreement;

(i) the Management Agreement (including, without limitation, any rights of the
Borrower against the Collateral Manager);

(j) all records (including computer records) with respect to the foregoing; and

(k) all collections, income, payments, proceeds and other benefits of each of
the foregoing.

“Portfolio Subsidiary” means any Person (a) in which the Borrower (i) has made
an investment in the ordinary course of business that is accounted for under
GAAP as a portfolio investment of the Borrower, (ii) has received an equity
interest in connection with an REO Asset, (iii) has received an “equity kicker”
in connection with its acquisition of any Loan, (iv) owns an equity interest and
that is created as a “blocker” vehicle to address tax-specific issues or (v) has
acquired an equity interest in connection with a relatively contemporaneous
exchange or conversion of a Loan into equity interests and (b) that meets each
of the requirements set forth in each of Section 5.01(b) and Section 5.02(a).

“Prime Rate” means the rate announced by Wells Fargo from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

“Principal Collection Account” means account number 48031702 at the Account Bank
in the name of the Borrower subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties including any sub-account thereof; provided, that
the funds deposited therein (including any interest and earnings thereon) from
time to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Principal Collection Account.

“Principal Collections” means (i) any amounts deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07, (ii) with respect to any
Loan, all amounts received which are not Interest Collections, including,
without limitation, all Recoveries, all Insurance Proceeds, all scheduled
payments of principal and principal prepayments and all guaranty payments and
proceeds of any liquidations, sales, dispositions or securitizations, in each
case, attributable to the principal of such Loan, (iii) all earnings on
investments in any Principal Collection Account and (iv) all payments made by
the Collateral Manager to the Borrower pursuant to Section 14 of the Management
Agreement.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

 

-31-



--------------------------------------------------------------------------------

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

“Purchase and Sale Agreement” means that certain purchase and sale agreement,
dated the date of this Agreement, by and between the Seller, as the seller, and
the Borrower, as the purchaser, as such agreement may from time to time be
amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Purchase Price” means, with respect to any Loan, an amount (expressed as a
percentage) equal to (i) the aggregate purchase price paid by the Borrower (as
applicable) for such Loan (expressed exclusive of accrued interest and original
issue discount) (or if different principal amounts of such Loan were purchased
at different purchase prices, the weighted average of such purchase prices)
divided by (ii) the principal balance of such Loan outstanding as of the date of
such purchase (expressed exclusive of accrued interest and original issue
discount); provided that any Loan acquired by the Borrower in connection with a
primary syndication of such Loan and with a “Purchase Price” equal to or greater
than 95% (including, for the avoidance of doubt, in excess of 100%) shall be
deemed to have a “Purchase Price” equal to 100%.

“Records” means all documents relating to the Loans, including books, records
and other information executed in connection with the origination or acquisition
of the Collateral Portfolio or maintained with respect to the Collateral
Portfolio and the related Obligors that the Borrower, the Seller or the
Collateral Manager have generated, in which the Borrower or the Seller has
obtained an interest.

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan is sold, discarded or abandoned (after a determination by the Borrower or
the Collateral Manager that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Borrower
or the Collateral Manager, the proceeds from the sale of the Underlying
Collateral, the proceeds of any related Insurance Policy, any distributions from
a Portfolio Subsidiary formed to hold an REO Asset, any other recoveries with
respect to such Loan, as applicable, the Underlying Collateral, and amounts
representing late fees and penalties, net of any amounts received that are
required under such Loan, as applicable, to be refunded to the related Obligor.

“Register” has the meaning assigned to that term in Section 2.13(a).

“Reinvestment Period” shall mean the date commencing on the Closing Date and
ending on the earliest to occur of (i) May 17, 2015 and (ii) the Facility
Maturity Date.

“Relevant Test Period” means, with respect to any Loan, the relevant test period
for the reporting and calculation of the applicable financial covenants included
in the Loan Agreement for each such Loan, including financial covenants
comparable to Total Net Leverage Ratio, Senior Net Leverage Ratio or Interest
Coverage Ratio, as applicable, for such Loan in the applicable Loan Agreement
or, if no such period is provided for therein, for Obligors delivering

 

-32-



--------------------------------------------------------------------------------

monthly financing statements, each period of the last 12 consecutive reported
calendar months, and for Obligors delivering quarterly financing statements,
each period of the last four consecutive reported fiscal quarters of the
principal Obligor on such Loan; provided that with respect to any Loan for which
the relevant test period is not provided for in the Loan Agreement, if an
Obligor is a newly-formed entity or such Loan has been newly issued or amended
and restated as to which 12 consecutive calendar months have not yet elapsed,
“Relevant Test Period” shall initially include the period from the date of
formation of such Obligor to the end of the twelfth calendar month or fourth
fiscal quarter (as the case may be) from the date of formation, and shall
subsequently include each period of the last 12 consecutive reported calendar
months or four consecutive reported fiscal quarters (as the case may be) of such
Obligor.

“REO Asset” means, with respect to any Loan, any Underlying Collateral that has
been foreclosed on or repossessed from the current Obligor by the Borrower, and
is being managed by a Borrower Advisor on behalf of and in the name of any
Portfolio Subsidiary, for the benefit of the Secured Parties and any other
equity holder of such Portfolio Subsidiary.

“REO Management Standard” has the meaning assigned to that term in
Section 6.05(a).

“Reportable Event” has the meaning assigned to that term in Section 4.01(x).

“Reporting Date” means the date that is (a) two Business Days before each
Payment Date and (b) the seventh Business Day after each Reporting Determination
Date.

“Reporting Determination Date” means the 20th day of each February, March, May,
June, August, September, November and December, or, if such day is not a
Business Day, the next succeeding Business Day.

“Required Lenders” means (a) at any time when there are two or fewer Lenders,
each Lender and (b) at all other times, the Lenders representing an aggregate of
more than 50% of the aggregate Commitments of the Lenders then in effect;
provided that with respect to clause (b), at least two Lenders will be required,
one of which is Wells Fargo; provided further that the Commitment held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Loan Documents” means, for each Loan, the following documents or
instruments, all as specified on the related Loan Checklist:

(a) other than in the case of a Noteless Loan, (i) if the Borrower is the sole
lender on such Loan or in the case of any Agented Loan, the original or, if
accompanied by an original “lost note” affidavit and indemnity, a copy of the
executed underlying promissory note, endorsed by the Borrower or the prior
holder of record either in blank or to the Collateral Agent (and evidencing an
unbroken chain of endorsements from each prior holder thereof evidenced in the
chain of endorsements either in blank or to the Collateral Agent) with any
endorsement to the Collateral Agent to be in the following form: “Wells Fargo
Bank, National Association, as Collateral Agent for the Secured Parties” or
(ii) in the case of any Third Party Agented Loan, a copy of the executed
underlying promissory note, endorsed by the Borrower or

 

-33-



--------------------------------------------------------------------------------

the prior holder of record either in blank or to the Collateral Agent (and
evidencing an unbroken chain of endorsements from each prior holder thereof
evidenced in the chain of endorsements either in blank or to the Collateral
Agent) with any endorsement to the Collateral Agent to be in the following form:
“Wells Fargo Bank, National Association, as Collateral Agent for the Secured
Parties”;

(b) in the case of any Noteless Loan, (i) an executed copy of each assignment
and assumption agreement, transfer document or instrument specified in the
related Loan Agreement (or, if no form is specified, the Loan Syndications and
Trading Association form of assignment) relating to such Loan evidencing the
assignment of such Noteless Loan either (1) from the Seller to the Borrower and
from the Borrower either to the Collateral Agent or in blank or (2) from any
prior third party owner thereof directly to the Borrower (at the direction of a
Borrower Advisor) and from the Borrower either to the Collateral Agent or in
blank, and (ii) in the case of an Agented Loan or a Third Party Agented Loan, a
copy of the Loan Register with respect to such Noteless Loan, as described in
Section 5.01(hh);

(c) originals or copies of each of the following, to the extent applicable to
the related Loan: (i) any related loan agreement, credit agreement, note
purchase agreement, security agreement (if separate from any Mortgage) and
(ii) if the Borrower is the sole lender on such Loan or in the case of any
Agented Loan, any sale and servicing agreement, acquisition agreement,
subordination agreement, intercreditor agreement or similar instruments,
guarantee, Insurance Policy or similar material operative document, in each case
together with any amendment or modification thereto; and

(d) if any Loan is secured by a Mortgage, either (x) if the Borrower is the sole
lender on such Loan or in the case of any Agented Loan, (I) the original
executed Mortgage, the original executed assignment of leases and rents, if any,
and the originals of all intervening assignments, if any, of the Mortgage and
assignments of leases and rents with evidence of recording thereon or (II)
copies thereof certified by the public recording offices where such documents
were recorded to be true and complete copies thereof in those instances where
the public recording offices retain the original or where the original recorded
documents are lost, or (y) in the case of any Third Party Agented Loan, copies
thereof certified by the Borrower, by closing counsel or by a title company or
escrow company to be true and complete copies thereof where the originals have
been transmitted for recording; provided that, solely for purposes of the Review
Criteria, the Collateral Custodian shall have no duty to ascertain whether any
certification set forth in this subsection (d)(y) has been received, other than
a certification which has been clearly delineated as being provided by the
Borrower or (z) copies certified by the public recording offices where such
documents were recorded to be true and complete copies thereof in those
instances where the public recording offices retain the original or where the
original recorded documents are lost.

“Required Reports” means, collectively, the Collateral Management Report
required pursuant to Section 6.07(b), the Collateral Manager Certificate
required pursuant to Section 6.07(c), the financial statements of the
Equityholder required pursuant to Section 6.07(d), the financial statements and
valuation reports of each Obligor required pursuant to Section 6.07(e), the
annual statements as to compliance required pursuant to Section 6.08, and the
annual independent public accountant’s report required pursuant to Section 6.09.

 

-34-



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower. For the avoidance of doubt,
(x) payments and reimbursements due to a Borrower Advisor in accordance with
this Agreement or any other Transaction Document do not constitute Restricted
Junior Payments, and (y) distributions by the Borrower to holders of its
membership interests of Loan or of cash or other proceeds relating thereto which
have been substituted or transferred in connection with a Lien Release Dividend
by the Borrower in accordance with this Agreement shall not constitute
Restricted Junior Payments.

“Retained Interest” means, with respect to any Loan, (a) all obligations of the
Borrower to make advances thereon after the related Cut-Off Date, (b) all of the
obligations of the Borrower, if any, of or owing to the agent(s) under the
documentation evidencing such Loan and (c) the applicable portion of the
interests, rights and obligations under the documentation evidencing such Loan
that relate to such portion(s) of the indebtedness that is owned by another
lender.

“Review Criteria” has the meaning assigned to that term in Section 11.02(b)(i).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Loan Agreement.

“Second Lien Loan” means any Loan that (i) is secured by a pledge of collateral
(including all of the applicable Obligor’s assets constituting collateral for
such Loan (whether or not there is also a security interest of a higher or lower
priority in additional collateral)) which security interest is validly perfected
and second priority under Applicable Law (subject to Liens described in clause
(b) (other than clause (v) thereof) of the definition of Permitted Liens),
(ii) is pari passu in right of payment with the Indebtedness of the holders of
the first priority security interest (other than with respect to receipt of the
proceeds of liquidated collateral following an event of default) and
(iii) pursuant to an intercreditor agreement between the Borrower (or the
applicable agent) and the holder of such first priority security interest, the
amount of Indebtedness covered by such first priority security interest is
limited in terms of aggregate outstanding amount or percent of outstanding
principal.

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Lender Agent, each Affected Party, each
Indemnified Party, the Collateral Custodian, the Collateral Agent and the
Account Bank.

 

-35-



--------------------------------------------------------------------------------

“Securities Account Control Agreement”: The Securities Account Control
Agreement, dated as of the date hereof, among the Borrower, the Collateral Agent
and Wells Fargo as the Securities Intermediary, as the same may be amended,
modified, waived, supplemented or restated from time to time.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Seller” means FS Investment Corporation, in its capacity as the seller under
the Purchase and Sale Agreement, together with its successors and assigns in
such capacity.

“Senior Net Leverage Ratio” means, with respect to any Loan for any Relevant
Test Period, the meaning of “Senior Net Leverage Ratio” or any comparable
definition relating to first lien senior secured (or such applicable lien or
applicable level within the capital structure) indebtedness (including, without
limitation, such Loan) in the Loan Agreement for each such Loan, and in any case
that “Senior Net Leverage Ratio” or such comparable definition is not defined in
such Loan Agreement, the ratio of (a) first lien senior secured (or such
applicable lien or applicable level within the capital structure) Indebtedness
(including, without limitation, such Loan) of the applicable Obligor as of the
date of determination minus the Unrestricted Cash of such Obligor as of such
date to (b) EBITDA of such Obligor with respect to the applicable Relevant Test
Period, in each case as calculated by the Borrower or the Collateral Manager in
good faith using information from and calculations consistent with relevant
compliance statements and financial reporting packages provided by the relevant
Obligor.

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the Bankruptcy Code; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts and other liabilities as they become absolute and matured; (c) such Person
is able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
a business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Stated Maturity Date” means May 17, 2017.

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such

 

-36-



--------------------------------------------------------------------------------

corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such person.

“Substitution” has the meaning set forth in Section 2.07(a).

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto, whether now or hereafter imposed,
levied, collected, withheld or assessed by any taxation authority or other
Governmental Authority.

“Third Party Agented Loan” means any Loan which is agented by a Person other
than the Seller or any of its Affiliates as part of a syndicated loan
transaction.

“Total Net Leverage Ratio” means, with respect to any Loan for any Relevant Test
Period, the meaning of “Total Net Leverage Ratio” or any comparable definition
in the Loan Agreement for each such Loan, and in any case that “Total Net
Leverage Ratio” or such comparable definition is not defined in such Loan
Agreement, the ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA,
in each case as calculated by the Borrower or the Collateral Manager in good
faith using information from and calculations consistent with relevant
compliance statements and financial reporting packages provided by the relevant
Obligor.

“Traditional Middle Market Loan” means any Loan (other than a Broadly Syndicated
Loan or a Large Middle Market Loan) that (i) is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, insolvency, moratorium or liquidation proceedings,
(ii) is secured by a pledge of collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to Liens described in
clause (b) (other than clause (v) thereof) of the definition of Permitted
Liens), and (iii) a Borrower or the Collateral Manager determines in good faith
that the value of the collateral securing such Loan (or the enterprise value of
the underlying business) on or about the time of origination equals or exceeds
the outstanding principal balance of such Loan plus the aggregate outstanding
balances of all other loans of equal or higher seniority secured by the same
collateral.

“Tranche Size” means, with respect to any Loan, the dollar value of the tranche
(including any last-out component but excluding any second lien or unsecured
tranche) of Indebtedness of the applicable Obligor currently held or
contemplated for purchase by the Borrower; provided that any pari passu tranche
of Indebtedness that is broadly syndicated with the same material terms and
issued by the same Obligor pursuant to the same Loan Agreement may be included
in the calculation of Tranche Size in the sole discretion of the Administrative
Agent.

“Transaction Documents” means this Agreement, the Variable Funding Note(s), any
Joinder Supplement, the Advisory Agreements, the Indemnity Letter, the LLC
Agreement, the Management Agreement, the Purchase and Sale Agreement, the
Securities Account Control Agreement, the Wells Fargo Corporate Trust Fee
Letter, each Lender Fee Letter and any additional document the execution of
which is necessary or appropriate to carrying out the terms of the foregoing
documents.

 

-37-



--------------------------------------------------------------------------------

“Transferee Letter” has the meaning assigned to that term in Section 12.04(a).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Underlying Collateral” means, with respect to a Loan, any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Loan, as applicable, including, without limitation, mortgaged property
and/or a pledge of the stock, membership or other ownership interests in the
related Obligor and all proceeds from any sale or other disposition of such
property or other assets.

“United States” means the United States of America.

“Unmatured Collateral Control Event” means any event that, if it continues
uncured, will, with lapse of time, notice or lapse of time and notice,
constitute a Collateral Control Event.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

“Unrestricted Cash” means the meaning of “Unrestricted Cash” or any comparable
definition in the Loan Agreement for each such Loan, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Loan Agreement).

“Value Adjustment Event” means, with respect to any Loan, the occurrence of any
one or more of the following events after the related Cut-Off Date:

(a) the Interest Coverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Loan is (A) less than 85% of the Interest Coverage
Ratio with respect to such Loan provided in the applicable Approval Notice
(provided that if any other positions in such Loan existed on its Cut-Off Date
then the Interest Coverage Ratio utilized for the position with the earliest of
such other Cut-Off Dates shall apply) and (B) less than 1.50 to 1.00;

(b) the Senior Net Leverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Loan is (A) more than 0.50x higher than such Senior
Net Leverage Ratio provided in the applicable Approval Notice (provided that if
any other positions in such Loan existed on its Cut-Off Date then the Senior Net
Leverage Ratio utilized for the position with the earliest of such other Cut-Off
Dates shall apply) and (B) greater than 3.50 to 1.00;

 

-38-



--------------------------------------------------------------------------------

(c) an Obligor payment default under such Loan (after giving effect to any grace
and/or cure period set forth in the Loan Agreement, but not to exceed three
(3) Business Days);

(d) any Obligor default (other than a payment default) under any Loan for which
the Borrower (or agent or required lenders pursuant to the related Loan
Agreement, as applicable) has elected to exercise any of its rights and remedies
under the applicable Loan Agreement in case of such default thereunder
(including, but not limited to, acceleration of the debt);

(e) a Bankruptcy Event with respect to the related Obligor;

(f) the occurrence of a Material Modification (in accordance with clauses
(b)-(f) of the definition thereof) with respect to such Loan;

(g) the occurrence of a Material Modification (in accordance with clause (a) of
the definition thereof) with respect to such Loan;

(h) the failure of the Borrower to deliver any financial reporting package
monthly, quarterly or annually with respect to such Loan pursuant to
Section 6.07(e) no later than 45 days after the end of each month, 60 days after
the end of each quarter and 130 days after the end of each fiscal year,
respectively (or such greater number of days as allowed by the applicable Loan
Agreement (including any grace periods thereunder), but which shall in no case
exceed 150 days after the end of each fiscal year), unless otherwise agreed to
by the Administrative Agent in its sole discretion; or

(i) the Borrower decides not to defend the right, title and interest of the
Collateral Agent on such Loan because the cost to defend the applicable claims
exceeds the value of such Loan pursuant to Section 5.01(u).

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, in its individual capacity, and its successors and assigns.

“Wells Fargo Corporate Trust Fee Letter” means the Wells Fargo Corporate Trust
Fee Letter, dated as of the date hereof, between the Collateral Agent, the
Collateral Custodian, the Account Bank, the Borrower and the Administrative
Agent, as such letter may be amended, modified, supplemented, restated or
replaced from time to time.

 

-39-



--------------------------------------------------------------------------------

“Yield” means with respect to any Collection Period, the sum for each day in
such Collection Period determined in accordance with the following formula:

 

  YR x L   D

 

where:

  

YR

  

=

  

the Yield Rate applicable on such day;

     

L

  

=

  

the Advances Outstanding on such day;

and

     

D

  

=

  

360 or, to the extent the Yield Rate

is the Base Rate, 365 or 366 days, as

applicable;

  

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that if a
Lender shall have notified the applicable Lender Agent in writing that a
Eurodollar Disruption Event has occurred, the Yield Rate shall be equal to the
Base Rate plus the Applicable Spread until such Lender Agent shall have notified
the Administrative Agent that such Eurodollar Disruption Event has ceased.

Section 1.02 Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

Section 1.03 Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.04 Instruction by Borrower Advisors.

If any Secured Party receives contradictory instructions or direction from the
Borrower or any one or more Borrower Advisors pursuant to the terms of this
Agreement or any other Transaction Document, such Secured Party shall seek
clarification from the Collateral Manager (and shall be entitled to rely on such
instructions or directions in accordance with terms hereof or thereof) and shall
not be liable for any action taken or omitted to be taken in connection with any
such instructions or directions.

 

-40-



--------------------------------------------------------------------------------

Section 1.05 Paydown of Partially Eligible Loans.

If any portion of a Loan is not an Eligible Loan solely because of the threshold
set forth in clause (b), (w) and/or (z) of the definition of “Eligible Loan”
(each such portion, an “Ineligible Portion”), each decrease in the Outstanding
Balance of such Loan shall be applied pro rata to both the Eligible Loan and the
Ineligible Portion; provided that if the Borrower is selling such Loan in
accordance with the terms hereof, the decrease in the Outstanding Balance of
such Loan shall be applied first to the Ineligible Portion and then to the
Eligible Loan. If the Outstanding Balance of such Eligible Loan portion is
reduced below the threshold set forth in clause (b), (w) and/or (z) of the
definition of “Eligible Loan”, the Borrower may submit the Ineligible Portion of
such Loan for approval by the Administrative Agent in its sole discretion as an
Eligible Loan.

Section 1.06 Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by the Transaction
Documents;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) reference to any time means Charlotte, North Carolina time;

(f) reference to the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”;

(g) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(h) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

 

-41-



--------------------------------------------------------------------------------

(i) reference to the “occurrence” of an Event of Default means after any grace
period applicable to such Event of Default and shall not include any Event of
Default that has been waived in accordance with the terms of this Agreement; and

(j) for purposes of this Agreement, a Collateral Control Event or an Event of
Default shall be deemed to be continuing unless it is waived in accordance with
Section 12.01.

ARTICLE II.

THE FACILITY

Section 2.01 Variable Funding Note and Advances.

(a) Variable Funding Note. The Borrower has heretofore delivered or shall, on
the date hereof (and on the terms and subject to the conditions hereinafter set
forth), deliver, to each Lender Agent, at the address set forth on Annex A to
this Agreement, and on the effective date of any Joinder Supplement, to each
additional Lender Agent, at the address set forth in the applicable Joinder
Supplement, a duly executed variable funding note (the “Variable Funding Note”),
in substantially the form of Exhibit I, in an aggregate face amount equal to the
applicable Lender’s Commitment as of the Closing Date or the effective date of
any Joinder Supplement, as applicable, and otherwise duly completed. Interest
shall accrue on the Variable Funding Note, and the Variable Funding Note shall
be payable, as described herein.

(b) Advances. On the terms and conditions hereinafter set forth, from time to
time from the Closing Date until the end of the Reinvestment Period, the Lenders
shall make Advances under the Variable Funding Notes, secured by the Collateral
Portfolio, to the Borrower. Under no circumstances shall any Lender be required
to make any Advance if after giving effect to such Advance and the addition to
the Collateral Portfolio of the Eligible Loans being acquired by the Borrower
using the proceeds of such Advance, (i) an Event of Default or Collateral
Control Event has occurred and is continuing or would result therefrom or an
Unmatured Event of Default exists or would result therefrom or (ii) the
aggregate Advances Outstanding would exceed the Borrowing Base. Notwithstanding
anything to the contrary herein, no Lender shall be obligated to provide the
Borrower with aggregate funds in connection with an Advance that would exceed
the lesser of (x) such Lender’s unused Commitment then in effect and (y) the
aggregate unused Commitments then in effect.

(c) Notations on Variable Funding Note. Each Lender Agent is hereby authorized
to enter on a schedule attached to the Variable Funding Note with respect to
each Conduit Lender and each Institutional Lender a notation (which may be
computer generated) with respect to each Advance under the Variable Funding Note
made by the applicable Lender of: (i) the date and principal amount thereof, and
(ii) each repayment of principal thereof, and any such recordation shall, absent
manifest error, constitute prima facie evidence of the accuracy of the
information so recorded. The failure of any Lender Agent to make any such
notation on the schedule attached to any Variable Funding Note shall not limit
or otherwise affect the obligation of the Borrower to repay the Advances in
accordance with their respective terms as set forth herein.

 

-42-



--------------------------------------------------------------------------------

Section 2.02 Procedure for Advances.

(a) Subject to the limitations set forth in Section 2.01(b), the Borrower may
request an Advance from the Lenders by delivering at the specified times the
information and documents set forth in this Section 2.02.

(b) No later than 2:00 p.m. at least one (1) Business Day and not more than five
(5) Business Days prior to the proposed Advance Date, the Borrower shall, or
shall cause the Collateral Manager to, deliver:

(i) to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Custodian) written notice of such proposed Advance Date (including a
duly completed Borrowing Base Certificate updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof);

(ii) to the Administrative Agent a wire disbursement and authorization form, to
the extent not previously delivered; and

(iii) to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Custodian) a duly completed Notice of Borrowing which shall
(A) specify the desired amount of such Advance, which amount must be at least
equal to $500,000, to be allocated to each Lender in accordance with its Pro
Rata Share, (B) specify the proposed Advance Date for such Advance, (C) specify
the Loan(s), if any, to be financed on such Advance Date (including the
appropriate file number, a description of the Obligor, original loan balance,
Outstanding Balance, Assigned Value and Purchase Price for each Loan and
identifying each Loan by type and proposed Advance Rate applicable to each such
Loan) and (D) include a representation that all conditions precedent for an
Advance described in Article III hereof have been met. Each Notice of Borrowing
shall be irrevocable. If any Notice of Borrowing is received by the
Administrative Agent after 2:00 p.m. on the Business Day prior to the Business
Day for which such Advance is requested or on a day that is not a Business Day,
such Notice of Borrowing shall be deemed to be received by the Administrative
Agent at 9:00 a.m. on the next Business Day.

(c) On the proposed Advance Date, subject to the limitations set forth in
Section 2.01(b) and upon satisfaction of the applicable conditions set forth in
Article III, (i) each Lender shall make available to the Administrative Agent in
same day funds, at such bank or other location reasonably designated by the
Administrative Agent from time to time, an amount equal to such Lender’s Pro
Rata Share of the least of (A) the amount requested by the Borrower for such
Advance, (B) the aggregate unused Commitments then in effect and (C) an amount
equal to the amount by which the Borrowing Base exceeds Advances Outstanding on
such Advance Date (after giving effect to the use of such Advance for the
purchase of Eligible Loans) and (ii) the Administrative Agent shall make the
aggregate amount received from the Lenders available to the Borrower at such
bank or other location reasonably designated by Borrower in the Notice of
Borrowing given pursuant to this Section 2.02.

 

-43-



--------------------------------------------------------------------------------

(d) On each Advance Date, the obligation of each Lender to remit its Pro Rata
Share of any such Advance shall be several from that of each other Lender and
the failure of any Conduit Lender or Institutional Lender to so make such amount
available to the Borrower shall not relieve any other Lender of its obligation
hereunder.

(e) Subject to Section 2.04 and the other terms, conditions, provisions and
limitations set forth herein, the Borrower may (i) borrow, repay or prepay and
reborrow Advances without any penalty, fee or premium on and after the Closing
Date and prior to the end of the Reinvestment Period and (ii) repay or prepay
Advances without any penalty, on and after the Closing Date and prior to the
Facility Maturity Date.

Section 2.03 Yield and Non-Usage Fees.

(a) The Borrower shall pay Yield to the Administrative Agent in accordance with
Section 2.04 for pro rata distribution to each applicable Lender (either
directly or through the applicable Lender Agent). The Administrative Agent shall
calculate the Yield in accordance with each Lender Fee Letter for each Lender’s
portion of the Advances (including unpaid Yield related thereto, if any, due and
payable on a prior Payment Date) to be paid by the Borrower on each Payment Date
for the related Collection Period and shall advise the Borrower Advisors and the
Collateral Agent thereof on the third Business Day prior to such Payment Date.

(b) The Borrower shall pay Non-Usage Fee to the Administrative Agent in
accordance with Section 2.04 for pro rata distribution to each applicable Lender
(either directly or through the applicable Lender Agent). The Administrative
Agent shall determine the Non-Usage Fee in accordance with each Lender Fee
Letter accrued with respect to each Lender’s unutilized Commitment to be paid by
the Borrower on each Payment Date for the related Collection Period and shall
advise the Borrower Advisors and the Collateral Agent thereof on the third
Business Day prior to such Payment Date.

(c) Any determination that a Eurodollar Disruption Event has occurred shall be
communicated to the Borrower by written notice from the Administrative Agent
promptly after the Administrative Agent learns of such occurrence.

Section 2.04 Remittance Procedures. The Borrower shall cause the Collateral
Manager and, if it fails to do so, the Administrative Agent may, instruct the
Collateral Agent, to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04; provided that, at any time after delivery of
Notice of Exclusive Control (as defined in the Securities Account Control
Agreement) during the occurrence and continuance of an Event of Default, the
Administrative Agent shall instruct the Collateral Agent to apply funds on
deposit in the Controlled Accounts as described in this Section 2.04.

(a) Interest Payments Absent an Event of Default. On each Payment Date prior to
the Facility Maturity Date, so long as no Event of Default has occurred and is
continuing, the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Interest Collections held by the
Account Bank in the Interest Collection Account, in accordance with the
Collateral Management Report, to the following Persons in the following amounts,
calculated as of the Determination Date immediately preceding any Payment Date,
and priority:

(i) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Corporate Trust Fee Letter;
provided that amounts payable with respect to Collateral Agent Expenses,
Collateral Custodian Expenses and the Account Bank pursuant to this clause (i)
(and Section 2.04(b)(i) and (c)(i), if applicable) shall not, collectively,
exceed $100,000 per annum;

 

-44-



--------------------------------------------------------------------------------

(ii) to the Administrative Agent in payment in full of all costs and expenses
(other than as set forth in clause (a)(iii)) incurred in connection with the
exercise of its rights during a Collateral Control Event;

(iii) to the agents and advisers retained by the Administrative Agent in payment
of fees and expenses incurred in connection with the Administrative Agent’s
exercise of its rights during a Collateral Control Event; provided that amounts
payable pursuant to this clause (iii) during any calendar year shall not exceed
an amount equal to 0.50% of the average aggregate Outstanding Balance during
such calendar year;

(iv) pro rata, in accordance with the amounts due under this clause, to each
Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Collection Period;

(v) pro rata, to each Lender Agent (for the account of the applicable Lender)
and the Administrative Agent, all accrued and unpaid fees, expenses (including
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Administrative Agent, any Lender Agent or any Lender under the
Transaction Documents;

(vi) to each Lender Agent for the account of the applicable Lender, an amount
necessary to satisfy any existing Borrowing Base Deficiency, pro rata in
accordance with the amount of Advances Outstanding;

(vii) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank in payment in full of all
accrued expenses to the extent not previously paid;

(viii) to pay any other amounts due (other than with respect to the repayment of
Advances) under this Agreement and the other Transaction Documents (including
any indemnity amounts due from the Borrower hereunder and thereunder); and

(ix) to the Borrower, any remaining amounts.

 

-45-



--------------------------------------------------------------------------------

(b) Principal Payments Absent an Event of Default. On each Payment Date, so long
as no Event of Default has occurred and is continuing, and in any case prior to
the Facility Maturity Date, the Collateral Agent shall (as directed pursuant to
the first paragraph of this Section 2.04) transfer Principal Collections held by
the Account Bank in the Principal Collection Account, in accordance with the
Collateral Management Report, to the following Persons in the following amounts,
calculated as of the Determination Date immediately preceding any Payment Date,
and priority:

(i) to pay amounts due under Section 2.04(a)(i) through (v), to the extent not
paid thereunder;

(ii) (a) prior to the end of the Reinvestment Period, to each Lender Agent for
the account of the applicable Lender, an amount necessary to satisfy any
existing Borrowing Base Deficiency, pro rata in accordance with the amount of
Advances Outstanding or (b) after the end of the Reinvestment Period, to each
Lender Agent for the account of the applicable Lender, an amount necessary to
pay the Advances Outstanding pro rata in accordance with each Lender’s Pro Rata
Share of the Advances Outstanding until paid in full;

(iii) prior to the end of the Reinvestment Period and during the continuance of
a Collateral Control Event, to each Lender Agent for the account of the
applicable Lender, an amount equal to each Lender’s Pro Rata Share of the
Advances Outstanding;

(iv) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank in payment in full of all
accrued expenses to the extent not previously paid;

(v) to pay any other amounts due under this Agreement and the other Transaction
Documents (including any indemnity amounts due from the Borrower hereunder and
thereunder); and

(vi) to the Borrower, any remaining amounts.

(c) Payment Date Transfers Upon the Occurrence of an Event of Default. On each
Payment Date or as requested by the Administrative Agent on any Business Day, if
an Event of Default has occurred and is continuing, or in any case after the
Facility Maturity Date, the Collateral Agent shall (as directed pursuant to the
first paragraph of this Section 2.04) transfer collected funds held by the
Account Bank in the Interest Collection Account and the Principal Collection
Account, in accordance with the Collateral Management Report, to the following
Persons in the following amounts, calculated as of the Determination Date
immediately preceding any Payment Date, and priority:

(i) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses

 

-46-



--------------------------------------------------------------------------------

due under the Wells Fargo Corporate Trust Fee Letter; provided that amounts
payable with respect to Collateral Agent Expenses, Collateral Custodian Expenses
and the Account Bank pursuant to this clause (i) (and Section 2.04(a)(i) and
(b)(i), if applicable) shall not, collectively, exceed $100,000 per annum;

(ii) to the Administrative Agent in payment in full of all costs and expenses
(other than as set forth in clause (c)(iii)) incurred in connection with the
exercise of its rights during a Collateral Control Event;

(iii) to the agents and advisers retained by the Administrative Agent in payment
of fees and expenses incurred in connection with the Administrative Agent’s
exercise of its rights during a Collateral Control Event; provided that amounts
payable with respect to this clause (iii) during any calendar year shall not
exceed an amount equal to 0.50% of the average aggregate Outstanding Balance
during such calendar year

(iv) pro rata, in accordance with the amounts due under this clause, to each
Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Collection Period;

(v) pro rata, to each Lender Agent (for the account of the applicable Lender)
and the Administrative Agent, as applicable, all accrued and unpaid fees,
expenses (including attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower to the Administrative Agent, any Lender Agent or any
Lender under the Transaction Documents;

(vi) to each Lender Agent for the account of the applicable Lender, an amount
equal to each Lender’s Pro Rata Share of the Advances Outstanding;

(vii) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank in payment in full of all
accrued expenses to the extent not previously paid;

(viii) to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder); and

(ix) to the Borrower, any remaining amounts.

(d) Insufficiency of Funds. For the sake of clarity, the parties hereby agree
that if the funds on deposit in the applicable Controlled Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.

 

-47-



--------------------------------------------------------------------------------

Section 2.05 Instructions to the Collateral Agent and the Account Bank. All
instructions and directions given to the Collateral Agent or the Account Bank by
the Borrower or on behalf of the Borrower by a Borrower Advisor or by the
Administrative Agent pursuant to Section 2.04 shall be in writing (and
instructions and directions transmitted to the Collateral Agent or the Account
Bank by facsimile or e-mail shall constitute “in writing” for this purpose), and
such written instructions and directions shall be delivered with a written
certification that such instructions and directions are in compliance with the
provisions of Section 2.04. The Borrower shall, or shall cause any Borrower
Advisor to, immediately transmit to the Administrative Agent by facsimile or
e-mail a copy of all instructions and directions given to the Collateral Agent
or the Account Bank by or on behalf of the Borrower pursuant to Section 2.04.
The Administrative Agent shall promptly transmit to the Borrower Advisors and
the Borrower by facsimile or e-mail a copy of all instructions and directions
given to the Collateral Agent or the Account Bank by the Administrative Agent,
pursuant to Section 2.04. If either the Administrative Agent or Collateral Agent
disagrees with the computation of any amounts to be paid or deposited by the
Borrower or on behalf of the Borrower, under Section 2.04 or otherwise pursuant
to this Agreement, or upon their respective instructions, it shall so notify the
Borrower, the Borrower Advisors and the Collateral Agent in writing and in
reasonable detail to identify the specific disagreement. If such disagreement
cannot be resolved within two (2) Business Days, the determination of the
Administrative Agent as to such amounts shall be conclusive and binding on the
parties hereto absent manifest error. In the event the Collateral Agent or the
Account Bank receives instructions from any Borrower Advisor or the Borrower
after the occurrence and during the continuation of an Event of Default which
conflict with any instructions received from the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, shall rely on and follow
the instructions given by the Administrative Agent.

Section 2.06 Borrowing Base Deficiency Payments.

(a) Notwithstanding any other obligation of the Borrower to cure any Borrowing
Base Deficiency pursuant to the terms of this Agreement, if, on any day prior to
the Collection Date, any Borrowing Base Deficiency exists, then the Borrower
shall, within 3 Business Days from the date of the occurrence of such Borrowing
Base Deficiency (or such longer period as provided below in connection with a
Cure Plan), eliminate such Borrowing Base Deficiency in its entirety by
effecting (or, in the case of clause (iv), initiating) one or more (or any
combination thereof) of the following actions in order to eliminate such
Borrowing Base Deficiency as of such date of determination: (i) deposit cash in
Dollars into the Principal Collection Account (including, without limitation,
cash contributed by the Equityholder), (ii) repay Advances (together with any
Breakage Fees, and all accrued and unpaid costs and expenses of the
Administrative Agent, the Lender Agents and the Lenders, in each case in respect
of the amount so prepaid), (iii) subject to the approval of the Administrative
Agent, in its sole discretion, Pledge additional Eligible Loans and/or
(iv) submit a Cure Plan that satisfies the requirements of Section 2.06(c) and
is approved in writing (which approval must be given within 3 Business Days from
the date of the occurrence of such Borrowing Base Deficiency and may be by
electronic communication) by the Administrative Agent in its sole discretion. If
the Borrower initiates a Cure Plan in accordance with clause (iv) above, then
the Borrower must eliminate such Borrowing Base Deficiency in accordance with
such Cure Plan within 10 Business Days from the date of the occurrence of such
Borrowing Base Deficiency.

 

-48-



--------------------------------------------------------------------------------

(b) No later than 2:00 p.m. on the Business Day prior to any proposed repayment
of Advances or Pledge of additional Eligible Loans pursuant to Section 2.06(a),
the Borrower (or the Collateral Manager on its behalf) shall deliver (i) to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian), notice of such repayment or Pledge and a duly completed Borrowing
Base Certificate, updated to the date such repayment or Pledge is being made and
giving pro forma effect to such repayment or Pledge, and (ii) to the
Administrative Agent, if applicable, a description of any Eligible Loan and each
Obligor of such Eligible Loan to be Pledged and added to the updated Loan Tape.
Any notice pertaining to any repayment or any Pledge pursuant to this
Section 2.06 shall be irrevocable.

(c) Each Cure Plan submitted pursuant to Section 2.06(a)(iv) shall include, as
applicable, (i) a request for an Approval Notice for each Loan to be purchased,
Pledged or sold pursuant to such Cure Plan, (ii) trade tickets identifying each
Loan to be purchased, Pledged or sold and the related settlement dates (which
settlement dates must be no later than 10 Business Days after the related
Borrowing Base Deficiency occurred), (iii) the amount to be deposited into the
Principal Collection Account, (iv) the amount of Advances to be repaid and (v) a
written certification the Borrower has caused the Collateral Manager to provide
with respect to such Cure Plan that the Collateral Manager believes that such
Cure Plan will produce sufficient proceeds to cure the related Borrowing Base
Deficiency and that such proceeds will be applied within 10 Business Days of the
date the related Borrowing Base Deficiency occurred to cure such Borrowing Base
Deficiency.

Section 2.07 Discretionary Sales, Substitutions, Lien Release Dividends and
Purchases.

(a) Substitutions. Subject to Sections 2.07(c) and (d), during the Reinvestment
Period the Borrower may, or to the extent a Substitution is required under the
Purchase and Sale Agreement, shall sell any Loan and replace such Loan with
another Eligible Loan (each such sale and replacement, a “Substitution”) so long
as (i) immediately after giving effect to such Substitution, no Event of
Default, Unmatured Event of Default or Collateral Control Event shall have
occurred and be continuing, (ii) each substitute Loan acquired by the Borrower
in connection with a Substitution shall be an Eligible Loan, (iii) 100% of the
proceeds from the sale of the Loan(s) to be replaced in connection with such
Substitution are either applied by the Borrower to acquire the substitute
Loan(s) or deposited in the Collection Account, (iv) all conditions precedent
set forth in Section 3.02 have been satisfied with respect to each Loan to be
acquired by the Borrower in connection with such Substitution and
(v) immediately after giving effect to such Substitution, no Borrowing Base
Deficiency exists; provided that, notwithstanding anything to the contrary set
forth in Section 3.02, in the event a Borrowing Base Deficiency shall have
existed immediately prior to giving effect to such Substitution, the Borrower
may effect a Substitution so long as, immediately after giving effect to such
Substitution and any other action taken pursuant to Section 2.06 substantially
contemporaneous therewith, such Borrowing Base Deficiency is reduced or cured.

(b) Discretionary Sales. Upon not less than one (1) Business Day’s prior written
notice to the Administrative Agent, the Borrower shall be permitted, subject to
clauses (c) and (d) below, to sell Loans (each, a “Discretionary Sale”) so long
as (i) immediately after giving effect to such Discretionary Sale, no Event of
Default, Unmatured Event of Default

 

-49-



--------------------------------------------------------------------------------

or Collateral Control Event shall have occurred and be continuing, (ii) unless
the Administrative Agent shall have provided prior written consent, the sale
price of any such Loan sold pursuant to a Discretionary Sale shall be equal to
or greater than its Adjusted Borrowing Value, (iii) immediately after giving
effect to such Discretionary Sale, no Borrowing Base Deficiency exists and
(iv) 100% of the proceeds from the sale of the Loan(s) in connection with such
Discretionary Sale are deposited in the Collection Account; provided that, in
the event a Borrowing Base Deficiency shall have existed immediately prior to
giving effect to such Discretionary Sale, the Borrower may, with the prior
consent of the Administrative Agent in its sole discretion, effect a
Discretionary Sale so long as, immediately after giving effect to such
Discretionary Sale and any other action taken pursuant to Section 2.06
substantially contemporaneous therewith, such Borrowing Base Deficiency is
reduced or cured.

(c) Conditions to Sales and Substitutions. Any Discretionary Sale or sale
pursuant to a Substitution effected pursuant to Sections 2.07 (a) or (b) shall
be subject to the satisfaction of the following conditions:

(i) the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent;

(ii) the Borrower shall deliver a list of all Loans to be sold or substituted to
the Administrative Agent and the Trustee;

(iii) the Borrower shall be deemed to have certified to the Administrative Agent
that no selection procedures adverse to the interests of the Administrative
Agent or the Lenders were utilized by the Borrower in the selection of the Loans
to be sold or substituted;

(iv) the Borrower shall notify the Administrative Agent and the Account Bank of
any amount to be deposited into the Collection Account in connection with any
sale or substitution;

(v) the Borrower shall be deemed to have certified to the Administrative Agent
that the representations and warranties contained in Section 4.1 and 4.2 hereof
shall continue to be correct in all material respects following any sale or
substitution, except to the extent any such representation or warranty relates
to an earlier date;

(vi) any repayment of Advances Outstanding in connection with any sale or
substitution of Loans hereunder shall comply with the requirements set forth in
Section 2.17(b);

(vii) the Administrative Agent shall have provided its prior written consent to
any such sale or substitution to an Affiliate of the Borrower or any Borrower
Advisor;

(viii) the Administrative Agent shall have provided its prior written consent to
any such sale or substitution after the occurrence of an Unmatured Event of
Default, Event of Default or a Collateral Control Event;

 

-50-



--------------------------------------------------------------------------------

(ix) the Borrower shall pay an amount equal to all Breakage Fees and other
accrued and unpaid costs and expenses (including, without limitation, reasonable
legal fees) of the Administrative Agent, the Lenders and the Collateral
Custodian in connection with any such sale or substitution (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent on behalf of the Secured Parties and any other party having an
interest in the Loan in connection with such sale or substitution).

(d) Limitations on Sales, Substitutions and Lien Release Dividends.

(i) The aggregate Outstanding Balance of all Loans subject to a Value Adjustment
Event described in clauses (c), (e) or (g) of the definition thereof which are
included in a Lien Release Dividend or sold by the Borrower to the Seller in
connection with a Substitution or a Discretionary Sale, in each case during the
12-month period immediately preceding the proposed Lien Release Dividend,
Substitution or Discretionary Sale, shall not exceed 10% of the highest
aggregate Outstanding Balance of the Collateral Portfolio during any month of
such 12-month period.

(ii) The aggregate Outstanding Balance of all Loans which are sold by the
Borrower in connection with a Substitution or a Discretionary Sale shall not
exceed (i) during the first 12 months after the Closing Date, 50% of the highest
aggregate Outstanding Balance of the Collateral Portfolio during any month of
such 12-month period and (ii) during any 12 month rolling period thereafter (or
such lesser number of months as shall have elapsed since the one-year
anniversary of the Closing Date), 20% of the highest aggregate Outstanding
Balance of the Collateral Portfolio during any month of such 12 month period (or
such lesser period); provided that, the foregoing limitation set forth in this
clause (d) shall not apply with respect to any Substitution or Discretionary
Sale (A) with the prior written consent of the Administrative Agent, of a Loan
which is reasonably expected to be refinanced or paid off in full by the
applicable Obligor, (B) of a Credit Risk Loan, (C) of a Loan with an Assigned
Value of zero or (D) in connection with a Cure Plan Sale; provided, further,
that, notwithstanding the foregoing, the aggregate of the Substitutions and
Discretionary Sales by the Borrower to the Seller permitted hereunder on any
date of determination shall not exceed 20% of the aggregate Outstanding Balance
of all Loans conveyed by the Seller to the Borrower pursuant to the Purchase and
Sale Agreement through such date (the Outstanding Balance of each such Loan, for
purposes of this proviso, being that on the date of conveyance under the
Purchase and Sale Agreement); and further provided, that the limitation set
forth in the immediately preceding proviso shall not apply with respect to any
Substitution or Discretionary Sale by the Borrower to the Seller (x) with the
prior written consent of the Administrative Agent, of a Loan which is reasonably
expected to be refinanced or paid off in full within 90 days by the applicable
Obligor, or (y) of a Loan with an Assigned Value of zero.

(e) Lien Release Dividend. Notwithstanding any provision contained in this
Agreement to the contrary, provided no Event of Default or Collateral Control
Event has occurred and no Unmatured Event of Default exists, on a Lien Release
Dividend Date, the Borrower may dividend any Loan, or portions thereof, to the
Equityholder (each, a “Lien Release

 

-51-



--------------------------------------------------------------------------------

Dividend”), subject to the restriction set forth in clause (d)(i) above and the
following terms and conditions, as certified by the Borrower to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian):

(i) The Borrower and the Equityholder shall have given the Administrative Agent,
with a copy to the Collateral Agent and the Collateral Custodian, at least five
(5) Business Days prior written notice requesting that the Administrative Agent
consent to the effectuation of a Lien Release Dividend, in the form of Exhibit Q
hereto (a “Notice and Request for Consent to Lien Release Dividend”), which
consent shall be given in the sole and absolute discretion of the Administrative
Agent;

(ii) On any Lien Release Dividend Date, no more than four Lien Release Dividends
shall have been made during the 12-month period immediately preceding the
proposed Lien Release Dividend Date;

(iii) After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (A) no Borrowing Base Deficiency, Event of Default, Collateral
Control Event or Unmatured Event of Default shall exist, (B) the representations
and warranties contained in Sections 4.01 and 4.02 and in the Management
Agreement shall continue to be correct, except to the extent relating to an
earlier date, (C) the eligibility of any Loan remaining as part of the
Collateral Portfolio after the Lien Release Dividend will be redetermined as of
such date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no Material Adverse Effect on any Borrower Advisor
or the Borrower;

(iv) Such Lien Release Dividend must be in compliance with Applicable Law and
may not (A) be made with the intent to hinder, delay or defraud any creditor of
the Borrower or (B) leave the Borrower, immediately after giving effect to the
Lien Release Dividend, not Solvent;

(v) On or prior to the Lien Release Dividend Date, the Borrower shall have
(A) delivered to the Administrative Agent, the Collateral Agent and the
Collateral Custodian, a list specifying all Loans or portions thereof to be
transferred pursuant to such Lien Release Dividend and the Administrative Agent
shall have approved the same in its sole discretion and (B) obtained all
corporate or similar authorizations, consents and approvals required to
effectuate the Lien Release Dividend;

(vi) A portion of a Loan may be transferred pursuant to a Lien Release Dividend
provided that (A) such transfer does not have an adverse effect on the portion
of such Loan remaining as a part of the Collateral Portfolio, any other aspect
of the Collateral Portfolio, the Lenders, the Lender Agents, the Administrative
Agent or any other Secured Party and (B) a new promissory note (other than with
respect to a Noteless Loan) for the portion of the Loan remaining as a part of
the Collateral Portfolio has been executed, and the original thereof has been
endorsed to the Collateral Agent and delivered to the Collateral Custodian;

 

-52-



--------------------------------------------------------------------------------

(vii) Unless waived by the Administrative Agent in its sole discretion, each
Loan, or portion thereof, as applicable, shall be transferred at a value equal
to the Outstanding Balance thereof, exclusive of any accrued and unpaid interest
or PIK Interest thereon;

(viii) The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Administrative Agent;

(ix) The Borrower shall have paid in full an aggregate amount equal to the sum
of all amounts due and owing to the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent or the Collateral Custodian, as applicable,
under this Agreement and the other Transaction Documents, to the extent accrued
to such date (including, without limitation, Breakage Fees) with respect to the
Loans to be transferred pursuant to such Lien Release Dividend and incurred in
connection with the transfer of such Loans pursuant to such Lien Release
Dividend; and

(x) The Borrower hereby agrees to pay the reasonable legal fees and expenses of
the Administrative Agent, the Collateral Agent and the Collateral Custodian in
connection with any Lien Release Dividend (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Collateral
Agent, on behalf of the Secured Parties, and any other party having an interest
in the Loan in connection with such Lien Release Dividend).

(f) Purchases. The Borrower may (i) with the prior written consent of the
Administrative Agent in its sole discretion, purchase Loans other than Eligible
Loans and (ii) purchase Loans that are not Eligible Loans solely because of the
threshold set forth in clause (b), (w) and/or (z) of the definition of “Eligible
Loan”. For the avoidance of doubt, no such purchases may be made with amounts on
deposit in any Controlled Account or any Advance proceeds.

Section 2.08 Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Borrower hereunder shall be paid
or deposited in accordance with the terms hereof no later than 2:00 p.m. on the
day when due in lawful money of the United States in immediately available funds
to the Collection Account or such other account as is designated by the
Administrative Agent. The Borrower shall, to the extent permitted by Applicable
Law, pay to the Secured Parties interest on all amounts not paid or deposited
when due (taking into account any grace periods) to any of the Secured Parties
hereunder at 2.0% per annum above the Base Rate (other than with respect to any
Advances Outstanding, which shall accrue at the Yield Rate), payable on demand,
from the date of such nonpayment until such amount is paid in full (as well
after as before judgment); provided, that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason. All
computations of interest and all computations of Yield, Non-Usage Fees and other
fees hereunder shall be made on the basis of a

 

-53-



--------------------------------------------------------------------------------

year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed, other than calculations with respect to the
Base Rate, which shall be based on a year consisting of 365 or 366 days, as
applicable.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall instead be due on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

(c) If any Advance requested by the Borrower and approved by the Lender Agents
and the Administrative Agent pursuant to Section 2.02 is not for any reason
whatsoever, except as a result of the gross negligence or willful misconduct of,
or failure to fund such Advance on the part of, the Lenders, the Administrative
Agent or an Affiliate thereof, made or effectuated, as the case may be, on the
date specified therefor, the Borrower shall indemnify such Lender against any
loss, cost or expense incurred by such Lender related thereto (other than any
such loss, cost or expense solely due to the gross negligence or willful
misconduct or failure to fund such Advance on the part of the Lenders, the
Administrative Agent or an Affiliate thereof), including, without limitation,
any loss (including cost of funds and reasonable out-of-pocket expenses), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund Advances or maintain the Advances.
Any such Lender shall provide to the Borrower documentation setting forth the
amounts of any loss, cost or expense referred to in the previous sentence, such
documentation to be conclusive absent manifest error.

Section 2.09 Increased Costs; Capital Adequacy.

(a) If, due to either (i) the introduction of or any change following the date
hereof (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation, administration or
application arising following the date hereof of any Applicable Law (including,
without limitation, any law or regulation resulting in any payments paid under
this Agreement or any other Transaction Document being subject to any Tax
including by reason of any change to the basis or rate of taxation on any
payments, except for Taxes on the overall net income of such party), in each
case whether foreign or domestic or (ii) the compliance with any guideline or
request following the date hereof from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to the Administrative Agent, any Lender, any Lender Agent, any
Liquidity Bank or any Affiliate, successor or assign thereof (each of which
shall be an “Affected Party”) of agreeing to make or making, funding or
maintaining any Advance (or any reduction of the amount of any payment (whether
of principal, interest, fee, compensation or otherwise) to any Affected Party
hereunder), as the case may be, or there shall be any reduction in the amount of
any sum received or receivable by an Affected Party under this Agreement, under
any other Transaction Document or any Liquidity Agreement, the Borrower shall,
from time to time, after written demand by the Administrative Agent (which
demand shall be accompanied by a statement setting forth in reasonable detail
the basis for such demand), on behalf of such Affected Party, pay to the
Administrative Agent, on behalf of such Affected Party, additional amounts
sufficient to compensate such Affected Party for such increased costs or reduced
payments within thirty (30) days after such demand; provided, that the amounts
payable under

 

-54-



--------------------------------------------------------------------------------

this Section 2.09 shall be without duplication of amounts payable under
Section 2.10; provided, further, that an Affected Party claiming additional
amounts under this Section 2.09 agrees to use commercially reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different lending office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Affected
Party, be otherwise disadvantageous to such Affected Party.

(b) If either (i) the introduction of or any change following the date hereof in
or in the interpretation, administration or application arising following the
date hereof of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request following the date hereof, from any central
bank, any Governmental Authority or agency, including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party, as a consequence of its obligations hereunder or
any related document or arising in connection herewith or therewith to a level
below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), the Borrower shall pay
the Administrative Agent on behalf of such Affected Party such additional
amounts as will compensate such Affected Party for such reduction.

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.09, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

(d) In determining any amount provided for in this Section 2.09, the Affected
Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.09, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

(e) Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.09 shall not constitute a waiver of such Affected
Party’s right to demand or receive such compensation; provided, however, that
the Borrower shall not be responsible for costs under this Section 2.09 arising
more than 90 days prior to receipt by the Borrower of the demand from the
Affected Party pursuant to this Section 2.09.

 

-55-



--------------------------------------------------------------------------------

Section 2.10 Taxes.

(a) All payments made by or on behalf of the Borrower under this Agreement and
the other Transaction Documents will be made free and clear of and without
deduction or withholding for or on account of any Taxes, except as required by
Applicable Law. If any Taxes are required by Applicable Law to be withheld from
any amounts payable to any Indemnified Party (including, for purposes of this
Section 2.10(a) and Section 2.10(b), any assignee, participant, or successors),
then the amount payable to such Person will be increased (the amount of such
increase, an “Additional Amount”) such that every net payment received under
this Agreement and the other Transaction Documents, after withholding for or on
account of any Taxes (including, without limitation, any Taxes on such increase)
is not less than the amount that would have been received had no such deduction
or withholding been made. The foregoing obligation to pay Additional Amounts
with respect to payments required to be made under this Agreement will not,
however, apply with respect to (i) Taxes imposed on or measured by net income
(however denominated), branch profits Taxes, or franchise Taxes imposed on the
relevant Indemnified Party, in each case, (x) by a taxing jurisdiction in which
any such Person is organized or conducts business, or (y) as a result of any
other present or former connection between such Indemnified Party and the
jurisdiction imposing such Tax (other than connections arising as a result of
such Person having executed, delivered or performed its obligations or received
payments under, or enforced, this Agreement or any of the other Transaction
Documents), (ii) in the case of any Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which (x) such Lender becomes a party hereto or
(y) such Lender changes its lending office (other than pursuant to a request by
the Borrower), except, in each case, to the extent that, pursuant to this
Section 2.10, amounts with respect to such Taxes were payable either to such
Lender’s transferor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to an Indemnified Party’s failure to comply with Section 2.10(d),
and (iv) any Taxes imposed under FATCA (or any amended or successor version of
FATCA that is substantively comparable and not materially more onerous to comply
with) (“Excluded Taxes”).

(b) The Borrower will indemnify each Indemnified Party and each of its
beneficial owners for the full amount of Taxes that are not Excluded Taxes and
are payable by such Person in respect of payments made under this Agreement or
any other Transaction Documents, and for the full amount of Taxes that are not
Excluded Taxes imposed by any jurisdiction on amounts payable under this
Section 2.10 imposed on or paid by such Person, and for any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. All
payments in respect of this indemnification shall be made within 10 days from
the date a written invoice therefor is delivered to the Borrower, which invoice
shall be conclusive absent manifest error.

(c) Within 30 days after the date of any payment by or on behalf of the Borrower
of any Taxes, the Borrower will furnish to the applicable Indemnified Party, and
to the Administrative Agent at the applicable address set forth on this
Agreement, evidence reasonably satisfactory to the applicable Indemnified Party
and the Administrative Agent of payment thereof.

 

-56-



--------------------------------------------------------------------------------

(d) (i) If any Lender is not created or organized under the laws of the United
States or a political subdivision thereof, such Lender shall, if it is legally
able to do so, deliver to the Borrower, with a copy to the Administrative Agent,
(x) on or prior to the date on which such Lender becomes a party to this
Agreement, two (or such other number as may from time to time be prescribed by
Applicable Law) duly completed copies of IRS Form W-8BEN or Form W-8ECI or Form
W-8IMY (together with appropriate attachments) (or any successor forms), as
appropriate, to permit the Borrower to make payments hereunder for the account
of such assignee without or at a reduced rate of deduction or withholding of
United States federal income Taxes and (y) copies (in such numbers as may from
time to time be prescribed by Applicable Law or regulations) of such additional,
amended or successor forms, certificates or statements as the Borrower requests
that may be required under Applicable Law to permit the Borrower to make
payments hereunder for the account of such Lender without or at a reduced rate
of deduction or withholding of United States federal income or similar Taxes,
provided, that such Lender shall not be required to deliver any form,
certificate, or statement pursuant to clause (y) of this Section 2.10(d)(i) if
in such Lender’s reasonable judgment the completion, execution or delivery of
such form, certificate or statement would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) If a Lender is a United States Person (as that term is defined in
Section 7701(a)(30) of the Code), such Lender shall deliver to the Borrower,
with a copy to the Administrative Agent, on or prior to the date such Lender
becomes a party to this Agreement, two duly completed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax.

(iii) If a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iv) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.10(d) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(e) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
or paid Additional

 

-57-



--------------------------------------------------------------------------------

Amounts pursuant to this Section 2.10, it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
or Additional Amounts paid under this Section with respect to the Indemnified
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to any indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or Additional Amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower (and, with respect to
the obligations to provide refunds of amounts paid under this Section 2.10
pursuant to subsection (e), the other parties) contained in this Section 2.10
shall survive the termination of this Agreement.

Section 2.11 Assignment of Certain Documents. The Borrower hereby assigns to the
Administrative Agent, for the ratable benefit of the Secured Parties to secure
the Obligations hereunder, all of the Borrower’s right, title and interest in
and to, but none of its obligations under, the Purchase and Sale Agreement and
the Management Agreement and any UCC financing statements filed thereunder or in
connection therewith. In furtherance and not in limitation of the foregoing, the
Borrower hereby assigns collaterally to the Administrative Agent for the benefit
of the Secured Parties to secure the Obligations its right to indemnification
under 9.1 of the Purchase and Sale Agreement. The Borrower confirms that the
Administrative Agent, on behalf of the Secured Parties, shall have the right to
enforce the Borrower’s rights and remedies under the Purchase and Sale
Agreement, the Management Agreement and any UCC financing statements filed
thereunder or in connection therewith for the benefit of the Secured Parties,
upon the occurrence and during the continuation of an Event of Default. The
parties hereto agree that such collateral assignment to the Collateral Agent,
for the benefit of the Secured Parties, shall automatically terminate upon the
Collection Date. Notwithstanding anything to the contrary herein or in the
Management Agreement, the Administrative Agent agrees that the assignment of the
Management Agreement provided for in this Section 2.11 does not include an
assignment of the Borrower’s right to terminate the Management Agreement or the
Collateral Manager’s rights and responsibilities thereunder.

Section 2.12 Grant of a Security Interest. To secure the prompt, complete and
indefeasible payment in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations and the performance by the Borrower of all of the
covenants and obligations to be performed by it pursuant to this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, the Borrower hereby
grants a security interest to the Collateral Agent, on behalf of the Secured

 

-58-



--------------------------------------------------------------------------------

Parties, in all of the Borrower’s right, title and interest in, to and under
(but none of the obligations under) all of the Collateral Portfolio, whether now
existing or hereafter arising or acquired by the Borrower, and wherever the same
may be located. For the avoidance of doubt, the Collateral Portfolio shall not
include any Excluded Amounts, and the Borrower does not hereby assign, pledge or
grant a security interest in any such amounts. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral
Portfolio to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent, for the benefit of the
Secured Parties, of any of its rights in the Collateral Portfolio shall not
release the Borrower from any of its duties or obligations under the Collateral
Portfolio and (c) none of the Administrative Agent, the Collateral Agent, any
Lender (nor its successors and assigns), any Lender Agent, any Liquidity Bank
nor any Secured Party shall have any obligations or liability under the
Collateral Portfolio by reason of this Agreement, nor shall the Administrative
Agent, the Collateral Agent, any Lender (nor its successors and assigns), any
Lender Agent, any Liquidity Bank nor any Secured Party be obligated to perform
any of the obligations or duties of the Borrower thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

Section 2.13 Evidence of Debt. (a) The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 12.02, a copy of each assignment and acceptance agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders, and the principal amounts and stated interest owing to
each Lender pursuant to the terms of this Agreement and the other Transaction
Documents (the “Register”). No assignment by a Lender of its rights hereunder or
under any Transaction Document shall be effective unless a corresponding entry
is made in the Register pursuant to this Section 2.13(a). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, each Lender and each Lender
Agent shall treat each person whose name is recorded in the Register as a Lender
under this Agreement for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender Agent at any reasonable
time and from time to time upon reasonable prior notice.

(b) Each Lender that sells a participation of its rights hereunder shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain (or
cause to be maintained) a register (the “Participant Register”) on which it will
record the name and address of each participant and the principal amounts and
stated interest of each participant’s interest in such rights. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
No Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
necessary to establish that an interest under this Agreement with respect to
which the Lender has sold a participation is maintained “in registered form”
within the meaning of Treasury Regulations Section 5f.103-1(c).

Section 2.14 Survival of Representations and Warranties. It is understood and
agreed that the representations and warranties set forth in Sections 4.01, 4.02
and in Section 4 of the Management Agreement are made and are true and correct
on the date of this Agreement and on each Cut-Off Date unless such
representations and warranties are made as of a specific date.

 

-59-



--------------------------------------------------------------------------------

Section 2.15 Release of Loans.

(a) The Borrower may obtain the release of (i) any Loan (and the related
Portfolio Assets pertaining thereto) sold or substituted in accordance with the
applicable provisions of Section 2.07 and any Portfolio Assets pertaining to
such Loan and (ii) any Collateral Portfolio that expires by its terms and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account. The Collateral Agent, for the benefit of
the Secured Parties, shall at the sole expense of the Borrower and at the
direction of the Administrative Agent, execute such documents and instruments of
release as may be prepared by the Borrower (or the Collateral Manager on its
behalf), give notice of such release to the Collateral Custodian (in the form of
Exhibit M) (unless the Collateral Custodian and Collateral Agent are the same
Person) and take other such actions as shall reasonably be requested by the
Borrower to effect such release of the Lien created pursuant to this Agreement.
Upon receiving such notification by the Collateral Agent as described in the
immediately preceding sentence, if applicable, the Collateral Custodian shall
deliver the Required Loan Documents to the Borrower.

(b) Upon the occurrence of the Collection Date, the respective remaining
interests in the Portfolio Assets of each Lender, each Lender Agent, the
Collateral Agent and the Administrative Agent, including their security interest
therein, shall be automatically released to the Borrower, for no consideration
but at the sole expense of the Borrower, free and clear of any Lien resulting
solely from an act by any Lender, any Lender Agent, the Collateral Agent or the
Administrative Agent but without any other representation or warranty, express
or implied, by or recourse against any Lender, any Lender Agent, the Collateral
Agent or the Administrative Agent, and the Collateral Agent or the
Administrative Agent shall promptly provide evidence of any such release as the
Borrower may request, at the sole expense of the Borrower (and the Collateral
Agent shall take the actions contemplated by Section 2.15(a) with respect to
such release).

Section 2.16 Treatment of Amounts Received by the Borrower. Amounts received by
the Borrower pursuant to Section 2.07 on account of Loans shall be treated as
payments of Principal Collections or Interest Collections, as applicable, on
Loans hereunder.

Section 2.17 Repayment; Reduction of Commitments.

(a) Except as expressly permitted or required herein, including, without
limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances may only be prepaid in whole or in part at the option of the Borrower
at any time by delivering a Notice of Reduction (which notice shall include a
Borrowing Base Certificate) to the Administrative Agent, the Collateral Agent
and the Lender Agents no later than 2:00 p.m. at least one Business Day prior to
such reduction. Upon any prepayment (x) in part, the Borrower shall also pay all
accrued and unpaid costs and expenses of Administrative Agent, Lender Agents and
Lenders related to such prepayment and (y) in whole, the Borrower shall also pay
in full all accrued and unpaid Yield, Breakage Fees (solely to the extent such
prepayment occurs on any day other than

 

-60-



--------------------------------------------------------------------------------

a Payment Date) and all accrued and unpaid costs and expenses of Administrative
Agent, Lender Agents and Lenders related to such prepayment; provided that no
reduction in Advances Outstanding shall be given effect unless sufficient funds
have been remitted to pay all such amounts in full, as determined by the
Administrative Agent, in its sole discretion. The Administrative Agent shall
apply amounts received from the Borrower pursuant to this Section 2.17(a) to the
payment of any Breakage Fees and to the pro rata reduction of the Advances
Outstanding. Any notice relating to any repayment pursuant to this
Section 2.17(a) shall be irrevocable.

(b) The Borrower may, at any time after the one year anniversary of the Closing
Date, upon three (3) Business Days’ prior delivery of a Notice of Reduction
(which notice shall include a Borrowing Base Certificate) to the Administrative
Agent, the Collateral Agent and the Lender Agents, either (i) cause the
Collection Date to occur upon payment in full of all Advances Outstanding, all
accrued and unpaid Yield, any Breakage Fees, all accrued and unpaid costs and
expenses of the Administrative Agent, Lender Agents and Lenders and all other
Obligations (other than unmatured contingent indemnification obligations) or
(ii) reduce in part the portion of the Maximum Facility Amount that exceeds the
sum of all Advances Outstanding, all accrued and unpaid Non-Usage Fee (pro rata
with respect to the portion of the Maximum Facility Amount so reduced) and all
accrued and unpaid costs and expenses of the Administrative Agent, Lender Agents
and Lenders relating to such partial termination. Any termination of this
Agreement shall be subject to Section 12.05.

Section 2.18 Collections and Allocations.

(a) Collections. The Borrower shall cause the Collateral Manager to promptly
identify any collections received as being on account of Interest Collections or
Principal Collections and shall transfer, or cause to be transferred, all such
Available Collections received directly by it to the Collection Account by the
close of business not later than one (1) Business Day after such Collections are
received. Upon the transfer of Available Collections to the Collection Account,
the Borrower shall cause the Collateral Manager to segregate Principal
Collections and Interest Collections and transfer the same to the Principal
Collection Account and the Interest Collection Account, respectively. The
Borrower shall cause the Collateral Manager to report the amount of Principal
Collections and Interest Collections on deposit in the Principal Collection
Account and the Interest Collection Account, in each case on each Reporting Date
in the Collateral Management Report delivered pursuant to Section 6.07(b).

(b) Initial Deposits. On and after the Cut-Off Date with respect to any Loan,
the Borrower shall cause each Borrower Advisor to deposit into the Collection
Account all Available Collections received in respect of Eligible Loans being
transferred to and included as part of the Collateral Portfolio on such date.

(c) Excluded Amounts. The Borrower may (or may cause the Collateral Manager to)
withdraw from the applicable Controlled Account any deposits thereto
constituting Excluded Amounts if the Borrower has caused the Collateral Manager
to, prior to such withdrawal, deliver to the Administrative Agent and the
Collateral Agent a report setting forth the calculation of such Excluded Amounts
and the Administrative Agent agrees in writing that the form and substance of
the report is satisfactory to the Administrative Agent in its sole discretion.

 

-61-



--------------------------------------------------------------------------------

(d) Investment of Funds. Prior to Notice of Exclusive Control (as defined in the
Securities Account Control Agreement), the Borrower or the Collateral Manager
may, pursuant to written instruction (which may be in the form of standing
instructions), direct the Collateral Agent to invest, or cause the investment
of, funds on deposit in the Controlled Accounts in Permitted Investments, from
the date of this Agreement until the Collection Date. Absent any such written
instruction, such funds shall not be invested. A Permitted Investment acquired
with funds deposited in any Controlled Account shall mature not later than the
Business Day immediately preceding any Payment Date, and shall not be sold or
disposed of prior to its maturity. All such Permitted Investments shall be
registered in the name of the Account Bank or its nominee and shall be credited
to a Controlled Account; provided that compliance shall be the responsibility of
the Borrower and not the Collateral Agent and Account Bank. All income and gain
realized from any such investment, as well as any interest earned on deposits in
any Controlled Account shall be distributed in accordance with the provisions of
Article II hereof. During the occurrence and continuation of a Borrowing Base
Deficiency, the Borrower shall deposit in the Collection Account (with respect
to investments made hereunder of funds held therein), an amount equal to the
amount of any actual loss incurred, in respect of any such investment, promptly
upon realization of such loss. None of the Account Bank, the Collateral Agent,
the Administrative Agent, any Lender Agent or any Lender shall be liable for the
amount of any loss incurred, in respect of any investment, or lack of
investment, of funds held in any Controlled Account, other than with respect to
fraud or their own gross negligence or willful misconduct. The parties hereto
acknowledge that Permitted Investments may include those investments in which
the Collateral Agent or any of its Affiliates provides services and receives
reasonable compensation.

(e) Rights of Withdrawal. Until the Collection Date, neither the Borrower nor
any Borrower Advisor shall have any rights of direction or withdrawal, with
respect to amounts held in any Controlled Account, except to the extent
explicitly set forth in Section 2.04 or Section 2.19.

Section 2.19 Reinvestment of Principal Collections.

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent, the Lender Agents and Administrative Agent, prior to the end
of the Reinvestment Period, the Borrower may (or may cause the Collateral
Manager), to the extent of any Principal Collections on deposit in the Principal
Collection Account:

(a) withdraw such funds for the purpose of reinvesting in additional Eligible
Loans to be Pledged hereunder; provided that the following conditions are
satisfied:

(i) all conditions precedent set forth in Section 3.02 have been satisfied;

(ii) (x) no Event of Default, Unmatured Event of Default or Collateral Control
Event has occurred or exists or would result from such withdrawal and
reinvestment, and (y) no Borrowing Base Deficiency exists or would result from
such withdrawal and

 

-62-



--------------------------------------------------------------------------------

reinvestment; provided that if as a result of such withdrawal and reinvestment
any Borrowing Base Deficiency would be decreased, such withdrawal and
reinvestment will be permitted;

(iii) the representations and warranties contained in Sections 4.01, 4.02 and in
Section 4 of the Management Agreement shall continue to be correct in all
respects, except to the extent relating to an earlier date;

(iv) the Borrower provides or causes the Collateral Manager to provide, same day
written notice to the Administrative Agent and the Collateral Agent by facsimile
or email (to be received no later than 2:00 p.m. on such day) of the request to
withdraw Principal Collections and the amount of such request;

(v) the notice required in clause (iv) above shall be accompanied by an Approval
Notice, a Disbursement Request and a Borrowing Base Certificate, each executed
by the Borrower and an Authorized Person of the Collateral Manager; and

(vi) the Borrower provides (or causes the Collateral Manager to provide) to the
Administrative Agent by facsimile (to be received no later than 2:00 p.m. on
that same day) a statement reflecting the total amount on deposit as of the
opening of business on such day in the Principal Collection Account; or

(b) withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.17.

Upon the satisfaction of the applicable conditions set forth in this
Section 2.19 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent will release funds from the
Principal Collection Account to the Borrower in an amount not to exceed the
lesser of (A) the amount requested and (B) the amount on deposit in the
Principal Collection Account on such day.

Section 2.20 Commitment Increases and Joinder of New Lenders. The Borrower may,
with the prior written consent of the Administrative Agent, (i) add additional
Persons as Lenders and/or (ii) increase the Commitment of any Lender, in each
case which shall increase the Maximum Facility Amount by the amount of the
Commitment of each such existing or additional Lender. Each additional Lender
and its applicable Lender Agent shall become a party hereto by executing and
delivering to the Administrative Agent and the Borrower a Joinder Supplement and
a Transferee Letter. Along with its written consent, the Administrative Agent
will deliver to the Borrower an updated Annex B reflecting the new or increased
Commitment of each such existing or additional Lender.

Section 2.21 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 12.01;

 

-63-



--------------------------------------------------------------------------------

(ii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Unmatured Event of Default, Collateral Control Event or Event of Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Advances under this Agreement; fourth, so long as no Unmatured
Event of Default, Collateral Control Event or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.21 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto;

(iii) during any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to
Advances, the Commitment of such Defaulting Lender shall be deemed to be zero;
and

(iv) for any period during which such Lender is a Defaulting Lender, such
Defaulting Lender shall not be entitled to receive any Non-Usage Fee for any
period during which such Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).

(b) If the Administrative Agent determines in its sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their respective Commitments
(without giving effect to Section 2.21(a)(iii) above), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

-64-



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01 Conditions Precedent to Effectiveness.

(a) This Agreement shall be effective upon satisfaction of the conditions
precedent that:

(i) each Transaction Document shall have been duly executed by, and delivered
to, the parties thereto, and the Administrative Agent shall have received copies
of the Advisory Agreements and such other documents, instruments, agreements,
certificates and legal opinions as the Administrative Agent shall reasonably
request in connection with the transactions contemplated by this Agreement, each
in form and substance satisfactory to the Administrative Agent;

(ii) any and all information submitted to each Lender, Lender Agent and the
Administrative Agent by any Borrower Party or any of their Affiliates is true,
accurate, complete in all material respects and not misleading in any material
respect;

(iii) each Borrower Party’s underwriting, servicing, collection, operating, and
reporting procedures and systems are satisfactory to the Administrative Agent in
its sole discretion;

(iv) a satisfactory review by the Administrative Agent of all organizational
documents and material contracts of each Borrower Party (including, without
limitation, the Advisory Agreements);

(v) a satisfactory review by the Administrative Agent of business, financial,
legal, tax and accounting due diligence relating to transactions contemplated
hereby, each Borrower Party and the transactions contemplated hereunder are
satisfactory to the Administrative Agent in its sole discretion;

(vi) in the reasonable judgment of the Administrative Agent and each Lender
Agent, there not having been any change in Applicable Law which adversely
affects any Lender’s or the Administrative Agent’s entering into the
transactions contemplated by the Transaction Documents or material disruption
after October 20, 2011 in the financial, banking or commercial loan or capital
markets generally;

(vii) the Administrative Agent and the Lenders shall have received, sufficiently
in advance of the Closing Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56;

(viii) a satisfactory due diligence review by the Administrative Agent of each
Loan submitted for consideration in the initial Collateral Portfolio;

 

-65-



--------------------------------------------------------------------------------

(ix) the Administrative Agent and each Institutional Lender shall have received
each required approval (including, without limitation, from its internal credit
committee);

(x) the Administrative Agent and the Lenders shall have received the fees
(including fees, disbursements and other charges of counsel to the
Administrative Agent) to be received on the Closing Date referred to herein or
in any other Transaction Document;

(xi) since October 20, 2011, no material adverse change has occurred in the
financial condition of the Equityholder, the Seller, any Borrower Advisor or the
Borrower or in any material portion of the assets in the initial Collateral
Portfolio;

(xii) the Administrative Agent shall have received satisfactory evidence that
the Seller, the Borrower and the Collateral Manager have obtained all required
consents and approvals of all Persons to the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby or thereby;

(xiii) the Collateral Manager and the Borrower shall each have delivered to the
Administrative Agent a certificate as to whether such Person is Solvent in the
form of Exhibit P;

(xiv) the Borrower and the Collateral Manager shall have delivered to the
Administrative Agent a certification that no Unmatured Event of Default, Event
of Default or Collateral Control Event has occurred and is continuing;

(xv) the Administrative Agent shall have received (i) the customary executed
legal opinion or opinions of Dechert LLP, counsel to the Borrower and the
Collateral Manager, covering enforceability, grant and perfection of the
security interests on the Collateral Portfolio and non-consolidation of the
Borrower and (ii) bring-down legal opinions of Dechert LLP covering the
enforceability of the Advisory Agreements as of the Closing Date, in each case,
in form and substance acceptable to the Administrative Agent in its reasonable
discretion;

(xvi) all corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent;

(xvii) each Lender shall have received a duly executed copy of its Variable
Funding Note, in a principal amount equal to the Commitment of such Lender;

(xviii) the UCC-1 financing statement is in proper form for filing in the filing
office of the appropriate jurisdiction;

(xix) the Administrative Agent shall have received a secretary’s certificate of
each of the Collateral Manager and the Borrower that includes a copy of the
resolutions

 

-66-



--------------------------------------------------------------------------------

(or other authorizing instruments, if applicable), in form and substance
satisfactory to the Administrative Agent, of the Board of Directors (or similar
governing or managing body) of such Person authorizing (i) the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party, (ii) in the case of the Borrower, the borrowings
contemplated hereunder, and (iii) in the case of the Borrower, the granting by
it of the Liens created pursuant to the Transaction Documents, certified by the
Secretary or an Assistant Secretary (or other authorized Person) of such Person
as of the Closing Date, which certification shall be in form and substance
satisfactory to the Administrative Agent and shall state that the resolutions,
or other authorizing instruments, if applicable, thereby certified have not been
amended, modified, revoked or rescinded;

(xx) the Administrative Agent shall have received a certificate of each of the
Collateral Manager and the Borrower, dated the Closing Date, as to the
incumbency and signature of the officers of such Person executing any
Transaction Document, which certificate shall be which certification shall be
included in the certificate delivered in respect of such Person pursuant to
Section 3.1(a)(xi) and satisfactory in form and substance to the Administrative
Agent and shall be executed by an Authorized Person of such Person;

(xxi) the Administrative Agent shall have received true and complete copies of
the organizational documents of each of the Collateral Manager and the Borrower,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary (or other authorized Person) of such Person,
which certification shall be included in the certificate delivered in respect of
such Person pursuant to Section 3.1(a)(xix) and shall be in form and substance
satisfactory to the Administrative Agent;

(xxii) the Administrative Agent shall have received certificates dated as of a
recent date from the Secretary of State or other appropriate authority,
evidencing the good standing of each of the Collateral Manager and the Borrower
(i) in the jurisdiction of its organization and (ii) in each other jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires it to qualify as a foreign Person except, as to this
subclause (ii), where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect;

(xxiii) the Administrative Agent shall have received evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions, including, without limitation, the filing of duly executed
financing statements on form UCC-1 necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Liens created, or purported to be
created, by the Transaction Documents shall have been completed;

(xxiv) the Administrative Agent shall have received the results of a recent
search by a Person satisfactory to the Administrative Agent, of the UCC,
judgment and tax lien filings which may have been filed with respect to personal
property of the Borrower, and bankruptcy and pending lawsuits with respect to
the Borrower and the results of such search shall be satisfactory to the
Administrative Agent; and

 

-67-



--------------------------------------------------------------------------------

(xxv) the Borrower shall have received the executed legal opinion or opinions of
Locke Lord LLP, counsel to the Collateral Agent, the Collateral Custodian and
the Account Bank, covering enforceability of the Transaction Documents to which
the each such Person is a party.

(b) By its execution and delivery of this Agreement, the Borrower hereby
certifies that each of the conditions precedent to the effectiveness of this
Agreement set forth in this Section 3.01 have been satisfied.

Section 3.02 Conditions Precedent to All Advances. Each Advance under this
Agreement, each Pledge of a Loan hereunder, each Substitution and each
Discretionary Sale (each, a “Transaction”) shall be subject to the further
conditions precedent that:

(a) On the related Advance Date, the following statements shall be true and
correct, and the Borrower by entering into such Transaction shall be deemed to
have certified that:

(i) the Borrower shall have delivered, or shall have caused the Collateral
Manager to deliver, to the Administrative Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 2:00 p.m. on the Business Day
prior to such Transaction: (A) if such Transaction is an Advance, a Notice of
Borrowing, (B) a Borrowing Base Certificate and (C) an updated Loan Tape;

(ii) if the Advance Date is a Cut-Off Date, the Borrower shall have delivered to
the Collateral Custodian (with a copy to the Administrative Agent), no later
than 2:00 p.m. on the date of such Advance, (A) an Approval Notice, (B) an
executed copy of each assignment and assumption agreement, transfer document or
instrument relating to each Loan to be Pledged evidencing the assignment of such
Loan from any prior third party owner thereof directly to the Borrower, and
(C) a faxed or e-mailed copy of the duly executed original promissory notes of
the Loans to be Pledged (and, in the case of any Noteless Loan, a fully executed
assignment agreement) and if any Loans to be Pledged are closed in escrow, a
certificate (in the form of Exhibit J) from the closing attorneys of such Loans
certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Checklist and
the Required Loan Documents to be in the possession of the Collateral Custodian
within two (2) Business Days of any related Advance Date as to any Loans;

(b) On and as of the date of such Transaction, after giving effect to such
Transaction the Borrower shall certify as follows:

(i) no Unmatured Event of Default, Collateral Control Event, event which, if it
continues uncured, will, with notice or lapse of time, constitute a Collateral
Control Event, Event of Default or Borrowing Base Deficiency exists or would
result from such Transaction (other than, with respect to any Pledge of an
Eligible Loan necessary to cure a Borrowing Base Deficiency in accordance with
Section 2.06, an Unmatured Event of Default arising solely pursuant to such
Borrowing Base Deficiency);

 

-68-



--------------------------------------------------------------------------------

(ii) since the Closing Date, no material adverse change has occurred in the
ability of the Seller, any Borrower Advisor or the Borrower to perform its
obligations under any Transaction Document;

(iii) other than Permitted Liens, no Liens exist in respect of Taxes which are
prior to the lien of the Collateral Agent on the Eligible Loans to be Pledged on
the date of such Transaction; and

(iv) the representations and warranties contained in Sections 4.01, 4.02 and in
Section 4 of the Management Agreement are true and correct in all respects, and
there exists no breach of any covenant contained in Sections 5.01, 5.02, or
Section 5 of the Management Agreement before and after giving effect to the
Transaction to take place on the date of such Transaction and to the application
of proceeds therefrom, on and as of such day as though made on and as of such
date (other than any representation and warranty that is made as of a specific
date).

(c) The Administrative Agent shall have approved in its sole and absolute
discretion each of the Eligible Loans identified on an updated Loan Tape for
inclusion in the Collateral Portfolio on the applicable Advance Date (the
“Approval Right”).

(d) No Applicable Law shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advances by any Lender or the
proposed Pledge of Eligible Loans in accordance with the provisions hereof.

(e) With respect to an Advance, the proposed Advance Date shall be during the
Reinvestment Period.

(f) All terms and conditions of the Purchase and Sale Agreement required to be
satisfied in connection with the assignment of each Eligible Loan being Pledged
hereunder on such Advance Date (and the Portfolio Assets related thereto),
including, without limitation, the perfection of the Borrower’s interests
therein, shall have been satisfied in full, and all filings (including, without
limitation, UCC filings) required to be made by any Person and all actions
required to be taken or performed by any Person in any jurisdiction to give the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest (subject only to Permitted Liens) in such Eligible
Loans and the Portfolio Assets related thereto and the proceeds thereof shall
have been made, taken or performed.

(g) The Borrower shall have paid all fees then required to be paid, including
all fees required hereunder and under the applicable Lender Fee Letters and the
Wells Fargo Corporate Trust Fee Letter and shall have reimbursed the Lenders,
the Administrative Agent, each Lender Agent, the Collateral Custodian, the
Account Bank and the Collateral Agent for all fees, reasonable and documented
out-of-pocket costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including the reasonable
and documented attorney fees and any other legal and document preparation costs
incurred by the Administrative Agent.

 

-69-



--------------------------------------------------------------------------------

(h) All filings (including, without limitation, UCC filings) required to be made
by any Person and all actions required to be taken or performed by any Person in
any jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in any Eligible Loans to be Pledged in connection with such Transaction
and the Portfolio Assets related thereto and the proceeds thereof shall have
been made, taken or performed.

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance (that has not been waived by the Administrative Agent
in its sole discretion) shall give rise to a right of the Administrative Agent,
at the direction of the Required Lenders, to rescind the related Advance and
direct the Borrower to pay to the Administrative Agent, for the pro rata
accounts of the Lenders, an amount equal to the Advances made during any such
time that any of the foregoing conditions (that were not waived by the
Administrative Agent in its sole discretion) precedent were not satisfied.

Section 3.03 Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an advance unless such waiver is in writing and executed by such Lender.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date, as of each Determination Date and as
of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made (unless a specific date is specified below):

(a) Organization, Good Standing and Due Qualification. The Borrower is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, has the power and all licenses necessary to own
its assets, to transact the business in which it is engaged and to enter into
and perform its obligations pursuant to this Agreement, and is duly qualified
and in good standing under the laws of each jurisdiction where the transaction
of such business, the ownership of the Loans and the Collateral Portfolio and
the entering into and performance of its obligations pursuant to this Agreement
requires such qualification.

(b) Power and Authority; Due Authorization; Execution and Delivery. The Borrower
has the limited liability company power, authority and legal right to make,
deliver and perform this Agreement and each of the Transaction Documents to
which it is a party and all of the transactions contemplated hereby and thereby,
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and each of the Transaction Documents to which it
is a party, and to grant to the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest in the Collateral
Portfolio on the terms and conditions of this Agreement, subject only to
Permitted Liens.

 

-70-



--------------------------------------------------------------------------------

(c) Binding Obligation. This Agreement and each of the Transaction Documents to
which the Borrower is a party constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

(d) All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the Loans or the transfer of
an ownership interest or security interest in such Loans, other than such as
have been met or obtained and are in full force and effect.

(e) No Violation. The execution, delivery and performance of this Agreement and
all other agreements and instruments executed and delivered or to be executed
and delivered pursuant hereto or thereto in connection with the Pledge of the
Collateral Portfolio will not (i) create any Lien on the Collateral Portfolio
other than Permitted Liens or (ii) violate any Applicable Law or the formation
documents of the Borrower or (iii) violate any material contract or other
material agreement to which the Borrower is a party or by which the Borrower or
any property or assets of the Borrower may be bound.

(f) No Proceedings. There is no litigation or administrative proceeding or
investigation pending or, to the actual knowledge of the Borrower, threatened
against the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect on the Transaction Documents or the transactions contemplated
hereby or thereby.

(g) Selection Procedures. In selecting the Loans to be Pledged pursuant to this
Agreement, no selection procedures were employed which are intended to be
adverse to the interests of the Lenders.

(h) Bulk Sales. The grant of the security interest in the Collateral Portfolio
by the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

(i) Pledge of Collateral Portfolio. Except as otherwise expressly permitted by
the terms of this Agreement, no item of Collateral Portfolio has been sold,
transferred, assigned or pledged by the Borrower to any Person, other than as
contemplated by Article II and the Pledge of such Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of this Agreement.

 

-71-



--------------------------------------------------------------------------------

(j) Indebtedness. The Borrower has no Indebtedness, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than
(i) Indebtedness incurred under the terms of the Transaction Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

(k) Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

(l) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.

(m) Taxes. The Borrower is an entity disregarded from its owner for U.S. federal
income tax purposes. The Borrower has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all tax returns (including,
without limitation, all foreign, federal, state, local and other material tax
returns) required to be filed by it (subject to any extensions to file properly
obtained by the same), is not liable for material Taxes payable by any other
Person and has paid or made adequate provisions for the payment of all material
Taxes, assessments and other governmental charges due and payable from the
Borrower except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves on its
books. Other than a Permitted Lien, no Tax lien or similar adverse claim has
been filed, and no claim is being asserted with respect to any such Tax,
assessment or other governmental charge. Any Taxes, fees and other governmental
charges due and payable by the Borrower, as applicable, in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.

(n) Location. The Borrower’s jurisdiction of formation (within the meaning of
Article 9 of the UCC) is Delaware. The chief executive office of the Borrower
(and the location of the Borrower’s records regarding the Collateral Portfolio
(other than those delivered to the Collateral Custodian)) is located at the
address set forth on Annex A to this Agreement (or at such other address as
shall be designated by such party in a written notice to the other parties
hereto).

(o) Tradenames. Except as permitted hereunder, the Borrower’s legal name is as
set forth in this Agreement. Except as permitted hereunder, the Borrower has not
changed its name since its formation; does not have tradenames, fictitious
names, assumed names or “doing business as” names other than as disclosed on
Schedule I hereto (as such schedule may be updated from time to by the
Administrative Agent upon receipt of a notice delivered to the Administrative
Agent pursuant to Section 5.02(p)); the Borrower’s only jurisdiction of
formation is Delaware, and, except as permitted hereunder, the Borrower has not
changed its jurisdiction of formation.

 

-72-



--------------------------------------------------------------------------------

(p) Solvency. The Borrower is not the subject of any Bankruptcy Proceeding or
Bankruptcy Event. The Borrower is Solvent, and the transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the Borrower not Solvent. The Borrower is paying its
debts as they become due (subject to any applicable grace period) and, after
giving effect to the transactions contemplated hereby, will have adequate
capital to conduct its business.

(q) No Subsidiaries. The Borrower has no Subsidiaries, other than any Portfolio
Subsidiaries.

(r) Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Seller or the applicable third party seller in exchange
for the purchase of the Loans (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

(s) Information Accurate. All information, financial statements of the Borrower,
documents, books, records or reports furnished by the Borrower to any Secured
Party in connection with this Agreement are true, complete and correct in all
material respects; provided that, solely with respect to written or electronic
information furnished to a Secured Party which was provided from an Obligor with
respect to a Loan, such information need only be accurate, true and correct to
the knowledge of the Borrower.

(t) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of proceeds from the Pledge of the Collateral Portfolio)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II. The Borrower does not own or intend to carry or purchase, and no
proceeds from the Advances will be used to carry or purchase, any “margin stock”
within the meaning of Regulation U or to extend “purpose credit” within the
meaning of Regulation U.

(u) No Adverse Agreements. There are no agreements in effect adversely affecting
the rights of the Borrower to make, or cause to be made, the grant of the
security interest in the Collateral Portfolio contemplated by Section 2.12.

(v) Event of Default/Unmatured Event of Default. No event has occurred which
constitutes an Unmatured Event of Default or an Event of Default.

(w) Credit and Collection Policy. Each of the Loans was underwritten or acquired
and is being serviced in conformance with the standard underwriting, credit,
collection, operating and reporting procedures and systems of the Collateral
Manager.

 

-73-



--------------------------------------------------------------------------------

(x) ERISA. Except as would not reasonably be expected to constitute a Material
Adverse Effect, (i) the present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA which are
subject to Title IV of ERISA and maintained by the Borrower, or in which
employees of the Borrower are entitled to participate, other than a
Multiemployer Plan (the “Pension Plans”), does not exceed the value of the
assets of the Pension Plan allocable to such vested benefits (based on the value
of such assets as of the most recent annual financial statements reflecting such
amounts), (ii) no non-exempt prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Pension Plan, (iii) no application for a waiver of the minimum funding
standard pursuant to Section 412 of the Code has been made with respect to any
Pension Plan, (iv) neither the Borrower nor any ERISA Affiliate has any
withdrawal liability with respect to a Multiemployer Plan, (v) no reportable
events within the meaning of 4043 of ERISA, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, (each a “Reportable Event”) have occurred with respect to any Pension
Plans that, in the aggregate, could subject the Borrower to any material tax,
penalty or other liability and (vi) no notice of intent to terminate a Pension
Plan has been filed, no Pension Plan been terminated under Section 4041(f) of
ERISA, the Pension Benefit Guaranty Corporation has not instituted proceedings
to terminate, or appoint a trustee to administer a Pension Plan, and no event
has occurred or condition exists that constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan. None of the Collateral Portfolio constitutes “plan assets” within
the meaning of 29 CFR 2510.3-101, as amended by Section 3(42) of ERISA, by
reason of a Pension Plan’s investment in the Borrower or its direct or indirect
parent companies.

(y) Allocation of Charges. There is not any agreement or understanding between
any Borrower Advisor and the Borrower (other than the Transaction Documents and
other than as expressly set forth herein, as disclosed in writing to the
Administrative Agent prior to the Closing Date, or as consented to by the
Administrative Agent), providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

(z) Broker-Dealer. The Borrower is not required to register as a broker-dealer
under the provisions of the Exchange Act.

(aa) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or a Borrower Advisor on
the Borrower’s behalf, to send Principal Collections and Interest Collections on
the Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, an interest in any
Controlled Account.

(bb) Investment Company Act. The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.

(cc) Compliance with Law. The Borrower has complied in all respects with all
Applicable Law to which it may be subject, and no item of the Collateral
Portfolio contravenes any Applicable Law (including, without limitation, all
applicable predatory and abusive lending laws, laws, rules and regulations
related to licensing, truth in lending, fair credit billing, fair credit
reporting equal credit opportunity, fair debt collection practices and privacy).

 

-74-



--------------------------------------------------------------------------------

(dd) Set-Off, etc. No Loan has been compromised, adjusted, extended, satisfied,
subordinated, rescinded, set-off or modified by the Borrower, the Seller or the
Obligor thereof, and no Collateral Portfolio is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral Portfolio or otherwise, by the Borrower, the Seller or the Obligor
with respect thereto, except, in each case, for amendments, extensions and
modifications, if any, to such Collateral Portfolio otherwise permitted pursuant
to the Management Agreement.

(ee) Full Payment. As of the applicable Cut-Off Date in respect of a Loan, the
Borrower has no knowledge of any fact which should lead it to expect that such
Loan will not be paid in full.

(ff) Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Loan related to such Underlying Collateral, to
the actual knowledge of an Authorized Person of the Borrower: (a) the related
Obligor’s operations comply in all respects with all applicable Environmental
Laws; (b) none of the related Obligor’s operations is the subject of a federal
or state investigation evaluating whether any remedial action, involving
expenditures, is needed to respond to a release of any Hazardous Materials into
the environment; and (c) the related Obligor does not have any material
contingent liability in connection with any release of any Hazardous Materials
into the environment. As of the applicable Cut-Off Date for the Loan related to
such Underlying Collateral, none of the Borrower, the Seller nor any Borrower
Advisor has received any written notice of, or written inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Underlying
Collateral, nor does any such Person have knowledge or reason to believe that
any such notice will be received or is being threatened.

(gg) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

(hh) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any certificate or other document
furnished by the Borrower pursuant hereto or in connection herewith is true and
correct in all respects.

 

-75-



--------------------------------------------------------------------------------

(ii) Confirmation from Seller. The Borrower has received in writing from the
Seller confirmation that the Seller will not cause the Borrower to file a
voluntary bankruptcy petition under the Bankruptcy Code.

(jj) [Reserved].

(kk) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Collateral Portfolio in favor of the Collateral
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;

(ii) the Collateral Portfolio may from time to time be comprised of
“instruments”, “security entitlements”, “general intangibles”, “tangible chattel
paper”, “accounts”, “certificated securities”, “uncertificated securities”,
“securities accounts”, “deposit accounts”, “supporting obligations” or
“insurance” (each as defined in the applicable UCC), real property and/or such
other category of collateral under the applicable UCC as to which the Borrower
has complied with its obligations under this Section 4.01(kk);

(iii) with respect to Collateral Portfolio that constitute “security
entitlements”:

a. all of such security entitlements have been credited to one of the Controlled
Accounts and the securities intermediary for each Controlled Account has agreed
to treat all assets credited to such Controlled Account as “financial assets”
within the meaning of the applicable UCC;

b. the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Borrower as the Person having a
security entitlement against the securities intermediary in each of the
Controlled Accounts; and

c. the Controlled Accounts are not in the name of any Person other than the
Borrower, subject to the lien of the Collateral Agent, for the benefit of the
Secured Parties. The securities intermediary of any Controlled Account which is
a “securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Collateral Manager and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that, upon the delivery of a Notice of
Exclusive Control (as defined under the Securities Account Control Agreement) by
the Collateral Agent (acting at the direction of the Administrative Agent)
following the occurrence and during the continuance of an Event of Default, the
securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments.

 

-76-



--------------------------------------------------------------------------------

(iv) all Controlled Accounts constitute “securities accounts” as defined in the
applicable UCC;

(v) the Borrower owns and has good and marketable title to (or with respect to
assets securing any Loans, a valid security interest in) the Collateral
Portfolio free and clear of any Lien (other than Permitted Liens) of any Person;

(vi) the Borrower has received all consents and approvals required by the terms
of any Loan to the granting of a security interest in the Loans hereunder to the
Collateral Agent, on behalf of the Secured Parties;

(vii) the Borrower has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Applicable
Law in order to perfect the security interest in the Collateral Portfolio and
that portion of the Loans in which a security interest may be perfected by
filing granted to the Collateral Agent, on behalf of the Secured Parties, under
this Agreement; provided that filings in respect of real property shall not be
required;

(viii) other than as expressly permitted by the terms of this Agreement and the
security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio. The Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Collateral Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the
Purchase and Sale Agreement, or (B) that has been terminated and/or fully and
validly assigned to the Collateral Agent on or prior to the date hereof. The
Borrower is not aware of the filing of any judgment or Tax lien filings against
the Borrower;

(ix) all original executed copies of each underlying promissory note or copies
of each Loan Register, as applicable, that constitute or evidence each Loan has
been, or subject to the delivery requirements contained herein, will be
delivered to the Collateral Custodian;

(x) other than in the case of Noteless Loans, the Borrower has received, or
subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loans solely on behalf of and for the Collateral
Agent, for the benefit of the Secured Parties; provided that the acknowledgement
of the Collateral Custodian set forth in Section 11.11 may serve as such
acknowledgement;

(xi) none of the underlying promissory notes, or Loan Registers, as applicable,
that constitute or evidence the Loans has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Collateral Agent, on behalf of the Secured Parties;

 

-77-



--------------------------------------------------------------------------------

(xii) with respect to any Collateral Portfolio that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian and, if in registered form, has been specially Indorsed to the
Collateral Agent or in blank by an effective Indorsement or has been registered
in the name of the Collateral Agent, upon original issue or registration of
transfer by the Borrower of such certificated security and has been credited to
a Controlled Account; and

(xiii) with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower has caused the issuance of such
uncertificated security to be registered to the Collateral Agent, on behalf of
the Secured Parties, as the registered owner of such uncertificated security.

Section 4.02 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date, as of each Determination Date and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made (unless
a specific date is specified below):

(a) Valid Transfer and Security Interest. This Agreement constitutes a grant of
a security interest in all of the Collateral Portfolio to the Collateral Agent,
for the benefit of the Secured Parties, which upon the filing of the financing
statement referred to in Section 3.01, shall be a valid and first priority
perfected security interest in the Loans forming a part of the Collateral
Portfolio and in that portion of the Loans in which a security interest may be
perfected by filing subject only to Permitted Liens. Neither the Borrower nor
any Person claiming through or under the Borrower shall have any claim to or
interest in the Controlled Accounts, except for the interest of the Borrower in
such property as a debtor for purposes of the UCC.

(b) Eligibility of Collateral Portfolio. (i) The Loan Tape and the information
contained in each Notice of Borrowing, is an accurate and complete listing of
all the Loans contained in the Collateral Portfolio as of the related Cut-Off
Date and the information contained therein with respect to the identity of such
item of Collateral Portfolio and the amounts owing thereunder is true and
correct as of the related Cut-Off Date, (ii) each Loan designated on the related
Borrowing Base Certificate as an Eligible Loan and each Loan included as an
Eligible Loan in the related calculation of Borrowing Base or Borrowing Base
Deficiency is an Eligible Loan as of the date of such certificate or calculation
and (iii) with respect to each item of Collateral Portfolio, all consents,
licenses, approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the transfer of a security interest in each
item of Collateral Portfolio to the Collateral Agent, for the benefit of the
Secured Parties, have been duly obtained, effected or given and are in full
force and effect.

(c) No Fraud. Each Loan was originated without any fraud or misrepresentation by
the Seller or, to the best of the Borrower’s and each Borrower Advisor’s
knowledge, on the part of the Obligor.

 

-78-



--------------------------------------------------------------------------------

Section 4.03 Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Agent, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Agent is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

Section 4.04 Representations and Warranties of each Lender. Each Lender hereby
individually represents and warrants, as to itself, that it is (a) either a
Qualified Institutional Buyer under Rule 144A of the Securities Act or an
institutional “Accredited Investor” as defined in Rule (1)-501(a)(1)-(3) or
(7) under the Securities Act and (b) a “qualified purchaser” under the 1940 Act.

Section 4.05 Representations and Warranties of the Collateral Custodian. The
Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

-79-



--------------------------------------------------------------------------------

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Custodian is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

ARTICLE V.

GENERAL COVENANTS

Section 5.01 Affirmative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Organizational Procedures and Scope of Business. The Borrower will observe
all organizational procedures required by its formation documents and the laws
of its jurisdiction of formation. Without limiting the foregoing, the Borrower
will limit the scope of its business to: (i) the acquisition of Loans and the
ownership and management of the Portfolio Assets and the related assets in the
Collateral Portfolio; (ii) the sale, transfer or other disposition of Loans and
any equity issued by or assets of any Portfolio Subsidiary, as and when
permitted under the Transaction Documents; (iii) entering into and performing
under the Transaction Documents; (iv) consenting or withholding consent as to
proposed amendments, waivers and

 

-80-



--------------------------------------------------------------------------------

other modifications of the Loan Agreements to the extent not in conflict with
the terms of this Agreement or any other Transaction Document; and
(v) exercising any rights (including but not limited to voting rights and rights
arising in connection with a Bankruptcy Event with respect to an Obligor or the
consensual or non-judicial restructuring of the debt or equity of an Obligor) or
remedies in connection with the Loans and participating in the committees
(official or otherwise) or other groups formed by creditors of an Obligor to the
extent not in conflict with the terms of this Agreement or any other Transaction
Document; and (vi) engaging in any activity and to exercise any powers permitted
to limited liability companies under the laws of the State of Delaware that are
incident to the foregoing and necessary, convenient or advisable to accomplish
the foregoing.

(b) Special Purpose Entity Requirements. The Borrower will at all times:
(i) maintain at least one Independent Director; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from any other Person; (iv) have a
Board of Managers separate from that of any other Person; (v) file its own tax
returns, except to the extent that the Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file taxes under Applicable Law,
and pay any Taxes so required to be paid under Applicable Law, except for those
Taxes being contested in good faith by appropriate proceedings and in respect of
which the Borrower has established proper reserves on its books in accordance
with GAAP; (vi) not commingle its assets with assets of any other Person;
(vii) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence; (viii) maintain
separate financial statements; provided, however, that the Borrower’s assets may
be included in a consolidated financial statement of its Affiliate if
(A) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the Borrower from such Affiliate and to indicate
that the Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (B) such assets
shall also be listed on the Borrower’s own separate balance sheet; (ix) pay its
own liabilities only out of its own funds; (x) maintain an arm’s-length
relationship with the Seller each of its other Affiliates; (xi) not hold out its
credit or assets as being available to satisfy the obligations of others;
(xii) allocate fairly and reasonably any overhead expenses that are shared with
an Affiliate, including for shared office space; (xiii) use separate stationery,
invoices and checks; (xiv) except as expressly permitted by this Agreement, not
pledge its assets as security for the obligations of any other Person;
(xv) correct any known misunderstanding regarding its separate identity;
(xvi) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xvii) cause its Board of Managers to meet at least annually or
act pursuant to written consent and keep minutes of such meetings and actions
and observe in all respects all other Delaware limited liability company
formalities; (xviii) not acquire the obligations or any securities of its
Affiliates; (xix) cause the managers, officers, agents and other representatives
of the Borrower to act at all times with respect to the Borrower consistently
and in furtherance of the foregoing and in the best interests of the Borrower;
and (xx) maintain at least one special member, who, upon the dissolution of such
sole member or the withdrawal or the disassociation of the sole member from the
Borrower, shall immediately become the special member of the Borrower in
accordance with the LLC Agreement.

 

-81-



--------------------------------------------------------------------------------

(c) Preservation of Company Existence. The Borrower will maintain its limited
liability company existence in good standing under the laws of its jurisdiction
of formation and will promptly obtain and thereafter maintain qualifications to
do business as a limited liability company in any other jurisdiction in which it
does business and in which it is required to so qualify under Applicable Law.

(d) Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Dechert LLP, as special counsel to the Borrower relating to
the issues of substantive consolidation and true sale of the Loans.

(e) Deposit of Collections. The Borrower shall promptly (but in no event later
than one Business Day after receipt) deposit or cause to be deposited into the
Collection Account any and all Available Collections received by the Borrower,
any Borrower Advisor or any of their respective Affiliates.

(f) Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lender Agents the Purchase Price for each Loan
proposed to be transferred to the Borrower.

(g) Obligor Defaults and Bankruptcy Events. The Borrower shall give, or shall
cause the Collateral Manager to give, notice to the Administrative Agent and the
Lender Agents within two (2) Business Days of the Borrower’s, the Seller’s or
any Borrower Advisor’s actual knowledge of the occurrence of any default by an
Obligor under any Loan or any Bankruptcy Event with respect to any Obligor under
any Loan.

(h) Required Loan Documents. The Borrower shall deliver to the Collateral
Custodian a hard copy (or, unless an original signature is required, electronic
copy) of the Required Loan Documents and the Loan Checklist pertaining to each
Loan within two (2) Business Days of the Cut-Off Date pertaining to such Loan.

(i) Taxes. The Borrower will file or cause to be filed its tax returns and pay
any and all Taxes imposed on it or its property as required by the Transaction
Documents (except as otherwise contemplated in Section 4.01(m)).

(j) Notice of Events of Default and Value Adjustment Events. The Borrower will
provide the Administrative Agent and each Lender Agent (with a copy to the
Collateral Agent) with prompt written notice of the occurrence of each Value
Adjustment Event, Collateral Control Event, Event of Default and each Unmatured
Event of Default of which the Borrower has knowledge or has received notice. In
addition, no later than two (2) Business Days following the Borrower’s knowledge
or notification of the occurrence of any Event of Default, Collateral Control
Event or Unmatured Event of Default, the Borrower will provide to the
Administrative Agent and each Lender Agent a written statement of an Authorized
Person of the Borrower setting forth the details of such event and the action
that will be taken with respect thereto.

(k) Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent and each Lender Agent of any event or other circumstance
that is reasonably likely to have a Material Adverse Effect.

 

-82-



--------------------------------------------------------------------------------

(l) Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent and each Lender Agent telephonic or facsimile notice within
10 Business Days (confirmed in writing within five (5) Business Days thereafter)
of the receipt of revenue agent reports or other written proposals,
determinations or assessments of the Internal Revenue Service or any other
taxing authority which propose, determine or otherwise set forth positive
adjustments (i) to the Tax liability of the Borrower or any “affiliated group”
(within the meaning of Section 1504(a)(l) of the Code) of which the Borrower is
a member in an amount equal to or greater than $1,000,000 in the aggregate, or
(ii) to the Tax liability of the Borrower itself in an amount equal to or
greater than $500,000 in the aggregate. Any such notice shall specify the nature
of the items giving rise to such adjustments and the amounts thereof.

(m) [Reserved.]

(n) Notice of Breaches of Representations and Warranties under this Agreement.
The Borrower shall promptly notify the Administrative Agent and each Lender if
any representation or warranty set forth in Section 4.01 or Section 4.02 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent, the Administrative Agent and the Lender
Agents a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Borrower shall notify the Administrative Agent and each Lender Agent in the
manner set forth in the preceding sentence before any Cut-Off Date of any facts
or circumstances within the knowledge of the Borrower which would render any of
the said representations and warranties untrue at the date when such
representations and warranties were made or deemed to have been made.

(o) Notice of Breaches of Representations and Warranties under the Purchase and
Sale Agreement. Promptly after receiving knowledge or notice of the same, the
Borrower confirms and agrees that the Borrower will send to the Administrative
Agent, each Lender Agent and the Collateral Agent a notice of (i) any breach of
any representation, warranty, agreement or covenant under the Purchase and Sale
Agreement or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a breach.

(p) Notice of Proceedings. The Borrower shall notify the Administrative Agent
and each Lender Agent, as soon as possible and in any event within three
(3) Business Days, after the Borrower receives notice or obtains knowledge
thereof, of any settlement of, material judgment (including a material judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any material labor controversy, material litigation, material action, material
suit or material proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Collateral Portfolio, the Transaction Documents, the Collateral
Agent’s, for the benefit of the Secured Parties, interest in the Collateral
Portfolio, or the Borrower, the Seller, any Borrower Advisor or any of their
respective Affiliates. For purposes of this Section 5.01(p), (i) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for
the benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower in excess of $500,000 shall be deemed to be material, (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting any Borrower Party, the Seller or any of their respective Affiliates
(other

 

-83-



--------------------------------------------------------------------------------

than the Borrower, the Collateral Sub-Advisor or any Affiliates of the
Collateral Sub-Advisor) in excess of $1,000,000 shall be deemed to be material
and (iii) any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Collateral Sub-Advisor that would be reasonably
likely to result in a Material Adverse Effect shall be deemed to be material.

(q) Notice of ERISA Reportable Events. The Borrower shall promptly notify the
Administrative Agent and each Lender Agent after receiving notice of any
Reportable Event, and provide them with a copy of such notice.

(r) Notice of Accounting Changes. As soon as possible and in any event within
five (5) Business Days after the effective date thereof, the Borrower will
provide to the Administrative Agent and, upon request, each Lender Agent notice
of any change in the accounting policies of the Borrower.

(s) Additional Documents. The Borrower shall provide the Administrative Agent
and each Lender Agent with copies of such documents as the Administrative Agent
or any Lender Agent may reasonably request evidencing the accuracy of the
representations set forth in this Agreement.

(t) Protection of Security Interest. With respect to the Collateral Portfolio
acquired by the Borrower, the Borrower will (i) (at the expense of the Borrower)
take all action necessary to perfect, protect and more fully evidence the
Borrower’s ownership of such Collateral Portfolio free and clear of any Lien
other than the Lien created hereunder and Permitted Liens, including, without
limitation, executing or causing to be executed such other instruments or
notices as may be necessary or appropriate, (ii) (at the expense of the
Borrower) take all action necessary to cause a valid, subsisting and enforceable
first priority perfected security interest, subject only to Permitted Liens, to
exist in favor of the Collateral Agent (for the benefit of the Secured Parties)
in the Borrower’s interests in all of the Collateral Portfolio being Pledged
hereunder including the filing of a UCC financing statement in the applicable
jurisdiction adequately describing the Collateral Portfolio (which may include
an “all asset” filing), and naming the Borrower as debtor and the Collateral
Agent as the secured party, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof), (iii) permit the Administrative
Agent, any Lender or their respective agents or representatives to visit the
offices of the Borrower during normal office hours and upon reasonable advance
notice examine and make copies of all documents, books, records and other
information concerning the Collateral Portfolio and discuss matters related
thereto with any of the officers or employees of the Borrower having knowledge
of such matters (provided that, unless an Event of Default shall be continuing,
the Borrower shall only be liable for the costs and expenses of two such visits
per calendar year), and (iv) take all additional action that the Administrative
Agent, any Lender Agent or the Collateral Agent may reasonably request to
perfect, protect and more fully evidence the respective first priority perfected
security interests of the parties to this Agreement in the Collateral Portfolio,
or to enable the Administrative Agent or the Collateral Agent to exercise or
enforce any of their respective rights hereunder.

(u) Liens. The Borrower will promptly notify the Administrative Agent and the
Lender Agents of the existence of any Lien on the Collateral Portfolio (other
than Permitted

 

-84-



--------------------------------------------------------------------------------

Liens) and the Borrower shall defend the right, title and interest of the
Collateral Agent, for the benefit of the Secured Parties, in, to and under the
Collateral Portfolio against all claims of third parties (unless the reasonably
anticipated costs to defend such claims exceeds the value of any Loan and prior
written notice has been provided to the Administrative Agent).

(v) Other Documents. At any time from time to time upon prior written request of
the Administrative Agent or any Lender Agent, at the sole expense of the
Borrower, the Borrower will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Administrative
Agent or any Lender Agent may reasonably request for the purposes of obtaining
or preserving the full benefits of this Agreement including the first priority
security interest (subject only to Permitted Liens) granted hereunder and of the
rights and powers herein granted (including, among other things, authorizing the
filing of such UCC financing statements as the Administrative Agent may
request).

(w) Compliance with Law. The Borrower shall at all times comply in all material
respects with all Applicable Law (including, without limitation, Environmental
Laws and all federal securities laws), and the Borrower shall do or cause to be
done all things necessary to preserve and maintain in full force and effect its
legal existence, and all licenses material to its business.

(x) Proper Records. The Borrower shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP and set aside on its books from its earning
for each fiscal year all such proper reserves in accordance with GAAP.

(y) Satisfaction of Obligations. The Borrower shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves with respect thereto have been provided on the books of the
Borrower.

(z) Performance of Covenants. The Borrower shall observe, perform and satisfy
all the material terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents.

(aa) Tax Treatment. The Borrower and the Lenders shall (and the Borrower shall
cause the Seller to) treat the Advances advanced hereunder as indebtedness for
U.S. federal income tax purposes and file any and all tax forms in a manner
consistent therewith.

(bb) Maintenance of Records. The Borrower will maintain records with respect to
the Collateral Portfolio and the conduct and operation of its business and will
furnish the Administrative Agent and each Lender Agent, upon the reasonable
request by the Administrative Agent and each Lender Agent, information with
respect to the Collateral Portfolio and the conduct and operation of its
business.

(cc) Obligor Notification Forms. The Borrower shall furnish the Collateral Agent
and the Administrative Agent with an appropriate power of attorney to send (at
the

 

-85-



--------------------------------------------------------------------------------

Administrative Agent’s discretion on the Collateral Agent’s behalf, after the
occurrence of an Event of Default) Obligor notification forms to give notice to
the Obligors of the Collateral Agent’s interest in the Collateral Portfolio and
the obligation to make payments as directed by the Administrative Agent on the
Collateral Agent’s behalf.

(dd) Officer’s Certificate. On each anniversary of the date of this Agreement,
the Borrower shall deliver an Officer’s Certificate, in form and substance
reasonably acceptable to the Collateral Agent and the Administrative Agent,
providing (i) a certification, based upon a review and summary of UCC search
results, that there is no other interest in the Collateral Portfolio perfected
by filing of a UCC financing statement other than in favor of the Collateral
Agent and Permitted Liens and (ii) a certification, based upon a review and
summary of tax and judgment lien searches satisfactory to the Administrative
Agent, that there is no other interest in the Collateral Portfolio based on any
tax or judgment lien.

(ee) Continuation Statements. The Borrower shall, not earlier than six months
and not later than three months prior to the fifth anniversary of the date of
filing each financing statement filed pursuant to this Agreement or in
connection with any Advance hereunder, unless the Collection Date shall have
occurred, authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement.

(ff) Disregarded Entity. The Borrower will be disregarded as an entity separate
from its owner pursuant to Treasury Regulation Section 301.7701-3(b), and
neither the Borrower nor any other Person on its behalf shall make an election
to be treated as other than an entity disregarded from its owner under Treasury
Regulation Section 301.7701-3(c).

(gg) Withholding. If the provisions of Sections 1471 through 1474 of the Code or
any regulations promulgated thereunder become applicable to any payments to the
Borrower made in respect of the Collateral Portfolio, the Borrower shall
exercise its best efforts to avoid the imposition of any withholding tax in
respect of such payments under those provisions.

(hh) Loan Register. In the case of Agented Loans, the Borrower shall maintain,
or cause to be maintained, with respect to each Noteless Loan a register (which
may be in physical or electronic form and readily identifiable as the loan
register) (each, a “Loan Register”) in which it will record, or cause to be
recorded, (v) the amount of such Noteless Loan, (w) the amount of any principal
or interest due and payable or to become due and payable from the Obligor
thereunder, (x) the amount of any sum in respect of such Noteless Loan received
from the Obligor, (y) the date of origination of such Noteless Loan and (z) the
maturity date of such Noteless Loan.

Section 5.02 Negative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Special Purpose Entity Requirements. The Borrower shall not (i) guarantee
any obligation of any Person, including any Affiliate or become obligated for
the debts of any other Person or hold out its credit as being available to pay
the obligations of any other Person; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under
Section 5.01(a); (iii) incur, create or assume any Indebtedness,

 

-86-



--------------------------------------------------------------------------------

other than Indebtedness incurred under the Transaction Documents; (iv) make or
permit to remain outstanding any loan or advance to, or own or acquire any stock
or securities of, any Person, except that the Borrower may invest in those Loans
and other investments permitted under the Transaction Documents and may make any
advance required or expressly permitted to be made pursuant to any provisions of
the Transaction Documents and permit the same to remain outstanding in
accordance with such provisions; (v) fail to be Solvent; (vi) create, form or
otherwise acquire any Subsidiaries or own any equity interest in any other
entity, other than any Portfolio Subsidiaries, (vii) release, sell, transfer,
convey or assign any Loan unless in accordance with the Transaction Documents,
(viii) except for capital contributions or capital distributions permitted under
the terms and conditions of this Agreement and properly reflected on the books
and records of the Borrower, enter into any transaction with an Affiliate of the
Borrower except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction; (ix) identify itself as a
department or division of any other Person; or (x) own any asset or property
other than the Loans, the Portfolio Assets, any Portfolio Subsidiaries and the
related assets in the Collateral Portfolio and incidental personal property
necessary for the ownership or operation of these assets.

(b) Requirements for Material Actions. The Borrower shall not fail to provide
(and at all times the Borrower’s organizational documents shall reflect) that
the unanimous consent of all members (including the consent of the Independent
Director(s)) is required for the Borrower to (i) be adjudicated bankrupt or
insolvent or seek any relief under any law relating to relief from debts or the
protection of debtors, (ii) institute or consent to the institution of
bankruptcy or insolvency proceedings against it, (iii) file a petition seeking
or consent to reorganization or relief under any applicable federal or state law
relating to bankruptcy or insolvency, (iv) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for the Borrower or a substantial part of its property,
(v) make any assignment for the benefit of the Borrower’s creditors, (vi) admit
in writing its inability to pay its debts generally as they become due, or
(vii) take any action in furtherance of any of the foregoing.

(c) Protection of Title. The Borrower shall not take any action which would
directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

(d) Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral Portfolio to
any person other than the Collateral Agent for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

(e) Liens. The Borrower shall not create, incur or permit to exist any lien,
encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

 

-87-



--------------------------------------------------------------------------------

(f) Organizational Documents. The Borrower shall not modify or terminate any of
its organizational or operational documents without the prior written consent of
the Administrative Agent.

(g) Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

(h) Use of Proceeds. The Borrower will use the proceeds of the Advances only to
acquire Eligible Loans, to make distributions to its member in accordance with
the terms hereof or to pay related expenses (including expenses payable
hereunder).

(i) Limited Assets. The Borrower shall not hold or own any assets that are not
part of the Collateral Portfolio.

(j) Tax Treatment. The Borrower shall not elect to be treated as a corporation
for U.S. federal income tax purposes and shall take all reasonable steps
necessary to avoid being treated as a corporation (or as a publicly traded
partnership, taxable mortgage pool or other entity taxable as a corporation) for
U. S. federal income tax purposes.

(k) Extension or Amendment of Loans. The Borrower will not, unless so directed
by the Collateral Manager in accordance with the Management Agreement, extend,
amend or otherwise modify the terms of any Loan (including the related
Underlying Collateral).

(l) Purchase and Sale Agreement. The Borrower will not amend, modify, waive or
terminate any provision of the Purchase and Sale Agreement without the prior
written consent of the Administrative Agent.

(m) Restricted Junior Payments. The Borrower shall not make any Restricted
Junior Payment unless (i) no Event of Default, Collateral Control Event,
Unmatured Collateral Control Event or Unmatured Event of Default (including,
without limitation a Borrowing Base Deficiency) has occurred or would result
therefrom and (ii) such Restricted Junior Payments are made with either (A) the
proceeds of an Advance or (B) funds received by the Borrower pursuant to
Section 2.04(a)(ix) or Section 2.04(b)(vi).

(n) ERISA Matters. The Borrower will not (a) engage, and will exercise its best
efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction with respect to a Pension Plan (within the meaning of ERISA
Section 406(a) or (b) or Code Section 4975) for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) fail to meet the minimum funding standard set forth in
Section 302(a) of ERISA and Section 412(a) of the Code with respect to any
Pension Plan other than a Multiemployer Plan, (c) fail to make any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Pension Plan so as to result, directly or
indirectly in any liability to the Borrower, or (e) permit to exist any
occurrence of any Reportable Event.

 

-88-



--------------------------------------------------------------------------------

(o) Instructions to Obligors. The Borrower will not make any change, or permit
any Borrower Advisor to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account unless the Administrative Agent has consented to such change.

(p) Change of Jurisdiction, Location, Names or Location of Loan Files. The
Borrower shall not change the jurisdiction of its formation, make any change to
its limited liability company name or use any tradenames, fictitious names,
assumed names, “doing business as” names or other names (other than those listed
on Schedule I hereto, as such schedule may be revised from time to time to
reflect name changes and name usage permitted under the terms of this
Section 5.02(o) after compliance with all terms and conditions of this
Section 5.02(o) related thereto) unless, prior to the effective date of any such
change in the jurisdiction of its formation, name change or use, the Borrower
receives prior written consent from the Administrative Agent of such change and
delivers to the Administrative Agent such financing statements as the
Administrative Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may request in connection therewith. The Borrower will not
change the location of its chief executive office unless prior to the effective
date of any such change of location, the Borrower notifies the Administrative
Agent of such change of location in writing. The Borrower will not move, or
consent to the Collateral Custodian or any Borrower Advisor moving, the Loan
Files from the location thereof on the Closing Date, unless the Administrative
Agent shall consent to such move in writing (such consent not to be unreasonably
withheld or delayed) and the Borrower shall, in advance of such move, provide
the Administrative Agent with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may reasonably request in connection
therewith.

(q) Allocation of Charges. The Borrower shall not suffer to exist any agreement
or understanding between any Borrower Advisor and the Borrower (other than the
Transaction Documents, and as expressly set forth herein, as disclosed to the
Administrative Agent in writing prior to the Closing Date, or as consented to by
the Administrative Agent), providing for the allocation or sharing of
obligations to make payments or otherwise in respect of any Taxes, fees,
assessments or other governmental charges.

(r) Taxable Mortgage Pool Matters. The sum of the Outstanding Balances of all
Loans owned by the Borrower that are principally secured by an interest in real
property (within the meaning of Treasury Regulation
Section 3.01.7701(i)-1(d)(3)) shall not at any time exceed 35% of the
Outstanding Balance of the Collateral Portfolio.

Section 5.03 Affirmative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date:

(a) Compliance with Law. The Collateral Agent will comply in all material
respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Agent will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and

 

-89-



--------------------------------------------------------------------------------

qualify and remain qualified in good standing in each jurisdiction where failure
to preserve and maintain such existence, rights, franchises, privileges and
qualification could reasonably be expected to have a Material Adverse Effect.

Section 5.04 Negative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

Section 5.05 Affirmative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a) Compliance with Law. The Collateral Custodian will comply in all material
respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

(c) Location of Required Loan Documents. Subject to Article XI of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth on Annex A to
this Agreement unless notice of a different address is given in accordance with
the terms hereof or unless the Administrative Agent agrees to allow certain
Required Loan Documents to be released to a Borrower Advisor on a temporary
basis in accordance with the terms hereof, except as such Required Loan
Documents may be released pursuant to the terms of this Agreement.

Section 5.06 Negative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a) Required Loan Documents. The Collateral Custodian will not dispose of any
documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

(b) No Changes in Collateral Custodian Fees. The Collateral Custodian will not
make any changes to the Collateral Custodian Fees without the prior written
approval of the Administrative Agent.

 

-90-



--------------------------------------------------------------------------------

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 6.01 [Reserved].

Section 6.02 Collateral Management Duties.

The Borrower shall cause the Collateral Manager to comply with each of the
Collateral Manager’s duties under the Management Agreement.

Section 6.03 Authorization of the Collateral Manager.

(a) Each of the Borrower, the Administrative Agent, each Lender Agent and each
Lender hereby authorizes the Collateral Manager (including any successors
thereto) to take any and all reasonable steps in its name and on its behalf
necessary or desirable in the determination of the Collateral Manager and not
inconsistent with the sale of the Collateral Portfolio by the Seller to the
Borrower under the Purchase and Sale Agreement and the Pledge of the Collateral
Portfolio by the Borrower to the Collateral Agent on behalf of the Secured
Parties hereunder, to collect all amounts due under any and all Collateral
Portfolio, including, without limitation, endorsing any of their names on checks
and other instruments representing Interest Collections and Principal
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral Portfolio and, after the
delinquency of any Collateral Portfolio and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. The Borrower and the Collateral Agent on behalf of
the Secured Parties shall (and the Borrower shall cause the Seller to) furnish
the Collateral Manager (and any successors thereto) with any powers of attorney
and other documents necessary or appropriate to enable the Collateral Manager to
carry out their servicing and administrative duties hereunder, and shall
cooperate with the Collateral Manager to the fullest extent in order to ensure
the collectability of the Collateral Portfolio. In no event shall the Borrower
permit the Collateral Manager to make the Secured Parties, the Administrative
Agent, the Collateral Agent, any Lender or any Lender Agent a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any routine foreclosure or
collection procedure or other routine enforcement of the obligations of any
Obligor owing to the Borrower) without the Administrative Agent’s and each
Lender Agent’s consent.

(b) After the declaration of the Facility Maturity Date, at the direction of the
Administrative Agent, the Borrower shall cause each Borrower Advisor to take
such action as the Administrative Agent may deem necessary or advisable to
enforce collection of the Collateral Portfolio; provided, that the
Administrative Agent may, at any time that an Event of Default has occurred,
notify any Obligor with respect to any Collateral Portfolio of the assignment of
such Collateral Portfolio to the Collateral Agent on behalf of the Secured
Parties and direct that payments of all amounts due or to become due be made
directly to the Administrative Agent or any servicer, collection agent or
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Collateral Portfolio, and adjust, settle or compromise the amount or
payment thereof.

 

-91-



--------------------------------------------------------------------------------

Section 6.04 Collection of Payments; Accounts.

(a) Controlled Accounts. Each of the parties hereto hereby agrees that (i) each
Controlled Account is intended to be a “securities account” within the meaning
of the UCC and (ii) except as otherwise expressly provided herein and in the
Securities Account Control Agreement, prior to the delivery of a Notice of
Exclusive Control (as defined in the Securities Account Control Agreement, as
applicable), the Borrower shall be entitled to exercise the rights that comprise
each Financial Asset held in each Controlled Account which is a securities
account; provided that after the delivery of a Notice of Exclusive Control (as
defined in the Securities Account Control Agreement) such rights shall be
exclusively held by the Collateral Agent (acting at the direction of the
Administrative Agent). Each of the parties hereto hereby agrees to cause the
securities intermediary that holds any money or other property for the Borrower
in a Controlled Account that is a securities account to agree with the parties
hereto that (A) the cash and other property (subject to Section 6.04(b) below
with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset under
Article 8 of the UCC and (B) regardless of any provision in any other agreement,
for purposes of the UCC, with respect to the Controlled Accounts, New York shall
be deemed to be the securities intermediary’s jurisdiction (within the meaning
of Section 8-110(e) of the UCC). All securities or other property underlying any
Financial Assets credited to the Controlled Accounts in the form of securities
or instruments shall be registered in the name of the Account Bank or if in the
name of the Borrower or the Collateral Agent, Indorsed to the Account Bank,
Indorsed in blank, or credited to another securities account maintained in the
name of the Account Bank, and in no case will any Financial Asset credited to
the Controlled Accounts be registered in the name of the Borrower, payable to
the order of the Borrower or specially Indorsed to the Borrower, except to the
extent the foregoing have been specially Indorsed to the Account Bank or
Indorsed in blank.

(b) Loan Agreements. Notwithstanding any term hereof (or any term of the UCC
that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the grant by the Borrower to the Collateral Agent, of any Loan in the nature of
a loan to examine or evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Borrower under the related Loan
Agreements, or otherwise to examine the Loan Agreements, in order to determine
or compel compliance with any applicable requirements of or restrictions on
transfer (including without limitation any necessary consents). The Collateral
Custodian shall hold any Instrument delivered to it evidencing any Loan granted
to the Collateral Agent hereunder as custodial agent for the Collateral Agent in
accordance with the terms of this Agreement.

(c) Adjustments. If (i) any Borrower Advisor makes a deposit into the Collection
Account in respect of an Interest Collection or Principal Collection of a Loan
and such Interest Collection or Principal Collection was received by such
Borrower Advisor in the form of a check that is not honored for any reason or
(ii) any Borrower Advisor makes a mistake

 

-92-



--------------------------------------------------------------------------------

with respect to the amount of any Interest Collection or Principal Collection
and deposits an amount that is less than or more than the actual amount of such
Interest Collection or Principal Collection, the Borrower shall cause such
Borrower Advisor to appropriately adjust the amount subsequently deposited into
the Collection Account to reflect such dishonored check or mistake. Any
Scheduled Payment in respect of which a dishonored check is received shall be
deemed not to have been paid.

Section 6.05 Management of REO Assets.

(a) If, in the reasonable business judgment of the Borrower, it becomes
necessary to convert any Loan into an REO Asset in accordance with the
Management Agreement, the Borrower shall transfer and assign such Loan (or the
portion thereof owned by the Borrower) to a Portfolio Subsidiary using a
contribution agreement reasonably acceptable to the Administrative Agent. Any
equity interests of the Portfolio Subsidiary acquired by the Borrower shall
immediately become a part of the Collateral Portfolio and be subject to the
grant of a security interest under Section 2.12 and, if certificated, shall be
promptly delivered to the Collateral Custodian, each undated and duly Indorsed
in blank. The Portfolio Subsidiary shall be formed and operated pursuant to
organizational documents reasonably acceptable to the Administrative Agent.
After execution thereof, the Borrower shall prevent the Portfolio Subsidiary
from agreeing to any amendment or other modification of the Portfolio Subsidiary
organizational documents without first obtaining the written consent of the
Administrative Agent. The Borrower shall manage each Portfolio Subsidiary (i) in
accordance with Applicable Law, (ii) with reasonable care and diligence,
(iii) in accordance with the applicable Portfolio Subsidiary’s organizational
documents and (iv) with a view toward maximizing Recoveries on the applicable
REO Asset (collectively, the “REO Management Standard”). The Borrower will cause
all “Distributable Cash” (or any comparable definition set forth in the
Portfolio Subsidiary’s organizational documents) to be deposited into the
Collection Account within two (2) Business Days of receipt thereof.

(b) In the event that title to any Underlying Collateral is acquired on behalf
of a Portfolio Subsidiary for the benefit of its equity owners in foreclosure,
by deed in lieu of foreclosure or upon abandonment or reclamation from
bankruptcy, the deed or certificate of sale shall be taken in the name of such
Portfolio Subsidiary. The Borrower shall use commercially reasonable efforts to
cause each REO Asset to be managed, conserved, protected and operated solely for
the purpose of its prompt disposition and sale.

(c) Notwithstanding any provision to the contrary contained in this Agreement,
the Borrower shall not (nor shall permit the Portfolio Subsidiary to) obtain
title to any Underlying Collateral as a result of or in lieu of foreclosure or
otherwise, obtain title to any direct or indirect partnership interest in any
Obligor pledged pursuant to a pledge agreement and thereby be the beneficial
owner of Underlying Collateral, have a receiver of rents appointed with respect
to, and shall not otherwise acquire possession of, or take any other action with
respect to, any Underlying Collateral if, as a result of any such action, the
Portfolio Subsidiary would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such
Underlying Collateral within the meaning of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
or any comparable state or local Environmental Law, unless the Borrower has
previously

 

-93-



--------------------------------------------------------------------------------

determined in accordance with the REO Management Standard, based on an updated
Phase I environmental assessment report generally prepared in accordance with
the ASTM Phase I Environmental Site Assessment Standard E 1527-05, as may be
amended or, with respect to residential property, a property inspection and
title report, that:

(i) such Underlying Collateral is in compliance in all material respects with
applicable Environmental Laws; and

(ii) there are no circumstances present at such Underlying Collateral relating
to the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Underlying Collateral under applicable federal, state or local law or
regulation.

In the event that the Phase I or other environmental assessment first obtained
by the Borrower with respect to Underlying Collateral indicates that such
Underlying Collateral may not be in compliance with applicable Environmental
Laws or that hazardous materials may be present but does not definitively
establish such fact, the Borrower shall immediately sell or substitute the
related Loan in accordance with Section 2.07.

Section 6.06 [Reserved].

Section 6.07 Reports to the Administrative Agent; Account Statements; Servicing
Information.

(a) Notice of Borrowing. On each Advance Date, on each reduction of Advances
Outstanding pursuant to Section 2.17(a), on any termination of this Agreement or
reduction in part of the Maximum Facility Amount pursuant to Section 2.17(b) and
on each reinvestment of Principal Collections pursuant to Section 2.19, the
Borrower (or the Collateral Manager on its behalf) will provide a Notice of
Borrowing or a Notice of Reduction, as applicable, and a Borrowing Base
Certificate, each updated to no sooner than the Business Day preceding such
date, to the Administrative Agent (with a copy to the Collateral Agent).

(b) Collateral Management Report. On each Reporting Date, the Borrower will
cause the Collateral Manager to deliver to each Lender Agent, the Administrative
Agent, the Collateral Agent and any Liquidity Bank, a monthly statement
including (i) a Borrowing Base Certificate calculated as of the immediately
prior Determination Date, (ii) the Loan Tape calculated as of the immediately
prior Determination Date, (iii) in connection with any month in which a Payment
Date occurs, amounts to be remitted pursuant to Section 2.04 to the applicable
parties (which shall include any applicable wiring instructions of the parties
receiving payment), and (iv) any other information the Collateral Manager may
deem relevant with respect to any Loan (such monthly statement, a “Collateral
Management Report”). Each Collateral Management Report shall be signed by an
Authorized Person of the Collateral Manager and the Borrower and shall be
substantially in the form of Exhibit K.

(c) Collateral Manager Certificate. Together with each Collateral Management
Report, the Borrower shall cause the Collateral Manager to submit to the
Administrative Agent, each Lender Agent, the Collateral Agent and any Liquidity
Bank a

 

-94-



--------------------------------------------------------------------------------

certificate substantially in the form of Exhibit L (a “Collateral Manager
Certificate”), signed by an Authorized Person of the Collateral Manager, which
shall include a certification by such Authorized Person that, to the knowledge
of each such Authorized Person, no Collateral Control Event or Event of Default
has occurred (in each case except as specified therein) and no Unmatured Event
of Default exists.

(d) Financial Statements. The Borrower shall cause the Equityholder to submit to
the Administrative Agent, each Lender Agent, any Liquidity Bank and the
Collateral Agent, (i) within 45 days after the end of each of its first three
fiscal quarters (excluding the fiscal quarter ending on the date specified in
clause (ii)), commencing March 31, 2012, consolidated unaudited financial
statements of the Equityholder for the most recent fiscal quarter, and
(ii) within 120 days after the end of each fiscal year, commencing with the
fiscal year ended December 31, 2012, consolidated audited financial statements
of the Equityholder, audited by a firm of nationally recognized independent
public accountants, as of the end of such fiscal year.

(e) Obligor Financial Statements; Valuation Reports; Other Reports. The Borrower
will (pursuant to Section 6.07(g)) cause the Collateral Manager to deliver to
the Administrative Agent, the Collateral Agent and, upon request, any Lender
Agent, with respect to each Obligor, (i) to the extent received by the Borrower
and/or the Collateral Manager pursuant to the Loan Agreement, the complete
financial reporting package with respect to such Obligor and with respect to
each Loan for such Obligor (including any financial statements, management
discussion and analysis, executed covenant compliance certificates, and related
covenant calculations with respect to such Obligor and with respect to each Loan
for such Obligor) provided to the Borrower and/or the Collateral Manager either
monthly or quarterly, as the case may be, by such Obligor, which delivery shall
be made within 10 Business Days after the Collateral Manager’s or the Borrower’s
receipt thereof, (ii) the annual budget (along with subsequent changes thereto)
with respect to such Obligor and provided to the Borrower and/or the Collateral
Manager by such Obligor, which delivery shall be made within 10 Business Days
after receipt by the Borrower and/or the Collateral Manager, (iii) a monthly or
quarterly, as the case may be, update to the portfolio summary prepared by the
Collateral Manager with respect to such Obligor and with respect to each Loan
for such Obligor, which delivery shall be made no later than 45 days after
receipt by the Borrower and/or the Collateral Manager of the information set
forth in clause (e)(i) above and (iv) the portfolio update prepared by the
Collateral Manager with respect to each Obligor on a quarterly basis, which
delivery shall be made no later than 90 days after the end of each calendar
quarter and 120 days after the end of each fiscal year. The Collateral Manager
will promptly deliver to the Administrative Agent and any Lender Agent, upon
reasonable request and to the extent received by the Borrower and/or the
Collateral Manager, all other documents and information required to be delivered
by the Obligors to the Borrower with respect to any Loan included in the
Collateral Portfolio.

(f) Amendments to Loans. The Borrower shall cause the Collateral Manager to
deliver to the Administrative Agent, the Collateral Custodian and, upon request,
any Lender Agent, a copy of any material amendment, restatement, supplement,
waiver or other modification to the Loan Agreement of any Loan (along with any
internal documents prepared by the Collateral Manager and provided to its
investment committee in connection with such amendment, restatement, supplement,
waiver or other modification) within 10 Business Days of the effectiveness of
such amendment, restatement, supplement, waiver or other modification.

 

-95-



--------------------------------------------------------------------------------

(g) Website Access to Information. Notwithstanding anything to the contrary
contained herein, information required to be delivered or submitted to any
Secured Party pursuant to the Management Agreement and this Article VI shall be
posted on a secured website (including IntraLinks or similar services or the
Collateral Manager’s proprietary restricted-access server) to which the
Administrative Agent and, upon request, any Lender Agent have access or upon
receipt of such information through e-mail or another delivery method acceptable
to the Administrative Agent.

(h) Additional Information. The Borrower will cause the Collateral Manager to
deliver to the requesting party any financial or other information in connection
with this Agreement, the other Transaction Documents or the transactions
contemplated hereby or thereby reasonably requested by the Administrative Agent,
any Lender Agent or the Collateral Agent.

Section 6.08 Annual Statement as to Compliance.

The Borrower will cause the Collateral Manager to provide to the Administrative
Agent, each Lender Agent and the Collateral Agent within 90 days following the
end of each fiscal year of the Collateral Manager, commencing with the fiscal
year ending on December 31, 2012, a fiscal report signed by an Authorized Person
of the Collateral Manager certifying that (a) a review of the activities of the
Collateral Manager, and the Collateral Manager’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Collateral Manager has
performed or has caused to be performed in all material respects all of its
obligations under this Agreement and the other Transaction Documents throughout
such year and, except as set forth in such report, no Collateral Control Event
has occurred.

Section 6.09 Annual Independent Public Accountant’s Review of Collateral
Management Reports

The Borrower will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Borrower Advisors and who
may include, without limitation, McGladrey & Pullen, LLP) to furnish to the
Administrative Agent, each Lender Agent and the Collateral Agent within 90 days
following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending on December 31, 2012, a report covering such fiscal year to
the effect that such accountants have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule II) to certain
documents and records relating to the Collateral Portfolio under any Transaction
Document, compared the information contained in the Collateral Management
Reports and the Collateral Manager Certificates delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such accountants that caused them to believe that such
servicing was not conducted in compliance with this Article VI, except for such
exceptions as such accountants shall believe to be immaterial and such other
exceptions as shall be set forth in such statement. In the event such
independent public accountants require the Collateral Custodian or Collateral
Agent to agree to the procedures to be performed by such firm in any of the
reports

 

-96-



--------------------------------------------------------------------------------

required to be prepared pursuant to this Section 6.09, the Collateral Manager
shall direct the Collateral Custodian or Collateral Agent in writing to so
agree; it being understood and agreed that the Collateral Custodian or
Collateral Agent shall deliver such letter of agreement in conclusive reliance
upon the direction of the Collateral Manager, and the Collateral Custodian or
Collateral Agent has not made any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures. Notwithstanding anything to the
contrary herein, if the Collateral Custodian, Administrative Agent, any Lender
Agent or the Collateral Agent fail within 75 days following the end of each
fiscal year of the Borrower to execute any documentation required by the
independent public accountants selected by the Borrower prior to the delivery of
any report contemplated by this Section 6.09, then the Borrower shall have no
obligation to furnish any report covering such fiscal year pursuant to this
Section 6.09.

Section 6.10 [Reserved].

Section 6.11 Collateral Control Events. Notwithstanding anything to the contrary
herein, if any of the following events (each a “Collateral Control Event”) shall
occur and be continuing:

(a) any failure on the part of any Borrower Advisor duly to (i) observe or
perform in any material respect any other covenants or agreements of such
Borrower Advisor set forth in any Transaction Documents to which such Borrower
Advisor is a party (including, without limitation, any delegation of such
Borrower Advisor’s duties that is not expressly permitted by the Transaction
Documents) or (ii) comply in any material respect with the Collateral Management
Standard regarding the servicing of the Collateral Portfolio and in each case
the same continues unremedied for a period of thirty (30) days (if such failure
can be remedied) after the earlier to occur of (x) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to such Borrower Advisor by the Administrative Agent, the Borrower or the
Collateral Agent (at the direction of the Administrative Agent) and (y) the date
on which a Authorized Person of such Borrower Advisor acquires knowledge
thereof;

(b) a Bankruptcy Event occurs with respect to any Borrower Advisor;

(c) (i) a change of control occurs with respect to the Collateral Manager or
(ii) as determined in the sole discretion of the Administrative Agent, a change
of control that materially and adversely affects any Secured Party hereunder
occurs with respect to the Collateral Advisor or the Collateral Sub-Advisor
(“control” being defined for purposes of this definition as the possession,
direct or indirect, of the power to direct or cause the direction of the
management, actions and policies of a person, whether through voting rights,
ownership rights, or by contract or otherwise);

(d) any representation, warranty or certification made by the Collateral Manager
in any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which
inaccuracy has a Material Adverse Effect and which continues to be unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring

 

-97-



--------------------------------------------------------------------------------

the same to be remedied shall have been given to the Collateral Manager by the
Administrative Agent, the Borrower or the Collateral Agent (at the direction of
the Administrative Agent) and (ii) the date on which a Authorized Person of the
Collateral Manager acquires knowledge thereof;

(e) the occurrence of an Event of Default;

(f) no investment professionals of the Collateral Sub-Advisor who from time to
time manage non-investment grade loans on behalf of other clients of the
Collateral Sub-Advisor are actively involved in advising the Collateral Advisor
on the selection and management of the assets of the Borrower on a basis
consistent with the Collateral Sub-Advisor’s existing practices or failure of
the Collateral Advisor to follow such advice on a basis consistent with the
Collateral Advisor’s existing practices, in each case as determined by the
Administrative Agent in its reasonable discretion;

(g) the rendering against the Collateral Manager or the Collateral Advisor of
one or more final judgments, decrees or orders for the payment of money
individually or in the aggregate (as to each such Person) in excess of the
lesser of (x) 3% of the net asset value of such Person and (y) $2,000,000, and
such Person shall not have discharged or provided for the discharge of any such
judgment, decree or order in accordance with its terms and such judgment, decree
or order continues unsatisfied and in effect for any period of more than sixty
(60) consecutive days without a stay of execution;

(h) the Collateral Manager or the Collateral Advisor defaults in making any
payment required to be made under an agreement for borrowed money (other than
this Agreement) to which it is a party individually or in the aggregate (as to
each such Person) in excess of the lesser of (x) 3% of the net asset value of
such Person and (y) $2,000,000, and such default is not cured within the
applicable cure period, if any, provided for under such agreement;

(i) any failure of the Borrower to cause the Collateral Manager, Collateral
Advisor or Collateral Sub-Advisor to deliver (i) any required Collateral
Management Report on or before the date occurring three Business Days after the
date such report is required to be made or given, as the case may be or (ii) any
other Required Reports hereunder on or before the date occurring three Business
Days after the date such report is required to be made or given, as the case may
be, in each case under the terms of this Agreement;

(j) the failure of (i) FS Investment Corporation to be the Collateral Manager
(unless it is replaced by the Collateral Sub-Advisor or another Person
acceptable to the Administrative Agent in its sole discretion), (ii) FB Income
Advisor, LLC to be the Collateral Advisor (unless it is replaced by the
Collateral Sub-Advisor or another Person acceptable to the Administrative Agent
in its sole discretion) or (iii) GSO/Blackstone Debt Funds Management LLC to be
the Collateral Sub-Advisor (unless it is replaced by one of its Affiliates that
is acceptable to the Administrative Agent in its sole discretion);

(k) the Collateral Sub-Advisor fails to have at least $3,000,000,000 of total
commercial loans under management at fair value as reported by it in its most
recent quarterly financial statement;

 

-98-



--------------------------------------------------------------------------------

(l) any merger or consolidation of the Collateral Manager that does not comply
with the provisions of Section 5(h) of the Management Agreement; or

(m) either (i) the organizational documents of either the Collateral Manager or
the Collateral Advisor fail to be in full force and effect or (ii) the
organizational documents of the Collateral Manager are amended in a manner
adverse to any Secured Party without the prior written consent of the
Administrative Agent;

then (i) the Borrower shall not permit the Collateral Manager to consent to
modifications to Loans or to any acquisition or disposition of Loans hereunder
(each, a “Collateral Portfolio Transaction”) and under each other Transaction
Document, (ii) the Borrower shall cause the Collateral Manager to have the prior
written consent of the Administrative Agent in its sole discretion prior to
directing the Borrower to enter into any Collateral Portfolio Transaction,
(iii) the Borrower shall cause the Collateral Manager to direct the Borrower to
acquire or dispose of any Loan as directed by the Administrative Agent in its
sole discretion and (iv) the Borrower shall cause all amounts which are directed
to be paid to the Collateral Manager pursuant to Section 2.04 to be paid instead
to the Administrative Agent for its own account. Unless explicitly set forth in
any Transaction Document, the Borrower shall not permit the Collateral Manager
to be relieved of any of its rights, duties or obligations under this Agreement
or any other Transaction Document.

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) failure on the part of the Seller or the Borrower to make any payment
required by the terms of any Transaction Document within three (3) Business Days
of the day such payment or deposit is required to be made; or

(b) the Borrower defaults in making any payment required to be made under one or
more agreements (other than this Agreement) to which it is a party in an
aggregate principal amount (individually or in the aggregate) in excess
of $500,000, and such default is not cured within the applicable cure period, if
any, provided for under such agreement; or

(c) the Equityholder defaults in making any payment required to be made under an
agreement for borrowed money (other than this Agreement) to which it is a party
individually or in the aggregate in excess of the lesser of (x) 3% of the net
asset value of the Equityholder and (y) $2,000,000, and such default is not
cured within the applicable cure period, if any, provided for under such
agreement; or

(d) any failure on the part of the Borrower or the Seller duly to observe or
perform in any material respect any other covenants or agreements of the
Borrower or the Seller set forth in this Agreement or the other Transaction
Documents to which the Borrower or the Seller is a party and the same continues
unremedied for a period of 30 days (if such failure can

 

-99-



--------------------------------------------------------------------------------

be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to the
Borrower or the Seller by the Administrative Agent or Collateral Agent and
(ii) the date on which the Borrower or the Seller acquires knowledge thereof; or

(e) the occurrence of a Bankruptcy Event relating to the Borrower or the
Equityholder; or

(f) the Borrower or the Equityholder makes any assignment or attempted
assignment of its respective rights or obligations under this Agreement or any
other Transaction Document without first obtaining the specific written consent
of the Administrative Agent, which consent may be withheld in the exercise of
its sole and absolute discretion;

(g) any representation, warranty or certification made by the Borrower, the
Seller or the Equityholder in any Transaction Document or in any certificate
delivered pursuant to any Transaction Document shall prove to have been
incorrect when made in any material respect, and continues to be unremedied for
a period of 30 days after the earlier to occur of (i) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to the Borrower, the Seller or the Equityholder by the Administrative
Agent or the Collateral Agent (which shall be given at the direction of the
Administrative Agent) and (ii) the date on which a Authorized Person of the
Borrower, the Seller or the Equityholder acquires knowledge thereof; or

(h) any Borrower Party fails to observe or perform any covenant, agreement or
obligation with respect to the management and distribution of funds received
with respect to the Collateral Portfolio, and such failure is not cured within
three (3) Business Days; or

(i) any security interest securing any obligation under any Transaction Document
shall, in whole or in part, cease to be a first priority perfected security
interest except for Permitted Liens and as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document; or

(j) (1) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $500,000 against the Borrower and the
Borrower shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of the lesser of (x) 3% of the net asset value
of the Equityholder and (y) $2,000,000 against the Equityholder and the
Equityholder shall not have either (i) discharged or provided for the discharge
of any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal; or

 

-100-



--------------------------------------------------------------------------------

(k) the Borrower shall have made payments of amounts in excess of $500,000 in
the settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or

(l) (1) any material provision of any Transaction Document or any lien or
security interest granted hereunder or thereunder, shall (except in accordance
with its terms), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of the Borrower, the
Seller or the Collateral Manager or (2) the Borrower or any other Person shall,
directly or indirectly, contest in writing in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document, any
material provision thereof or any lien or security interest thereunder, or

(m) the Borrower shall become required to register as an “investment company”
within the meaning of the 1940 Act or the arrangements contemplated by the
Transaction Documents shall require registration by the Borrower as an
“investment company” within the meaning of the 1940 Act; or

(n) the occurrence of a Borrowing Base Deficiency that is not cured pursuant to
Section 2.06; or

(o) the failure of the Equityholder to own, directly or through one or more
wholly owned Subsidiaries, 100% of the economic interests of the Borrower; or

(p) (i) failure of the Borrower to maintain at least one Independent Director,
(ii) the removal of any Independent Director without cause or prior written
notice to the Administrative Agent (in each case as required by the organization
documents of the Borrower) or (iii) an Independent Director of the Borrower
which is not pre-approved by this Agreement or the Administrative Agent shall be
appointed without the consent of the Administrative Agent; provided that if the
Borrower shall fail to have an Independent Director as a result of the voluntary
resignation or incapacitation of the sole Independent Director, the Borrower
shall have five (5) Business Days to replace such Independent Director; or

(q) the failure of the Collateral Manager to maintain, at the end of any fiscal
quarter, an Asset Coverage Ratio of greater than or equal to 2:1;

(r) the failure of the Collateral Manager to have a net asset value of at least
$200,000,000;

(s) the occurrence of any material adverse development with respect to the
Borrower, any Borrower Advisor, or Equityholder that has impaired or is
reasonably expected to impair the Borrower’s ability to perform its obligations
under this Agreement or under any of the other Transaction Documents, in each
case in the good faith commercially reasonable judgment of the Administrative
Agent and which has not been waived pursuant to Section 12.01; or

(t) the removal or resignation of any Borrower Advisor, in each case without the
prior written consent of the Administrative Agent; or

 

-101-



--------------------------------------------------------------------------------

(u) either (i) the organizational documents of the Collateral Manager or the
Collateral Advisor shall fail to be in full force and effect or (ii) the
organizational documents of the Collateral Manager shall have been amended in a
manner adverse to any Secured Party without the prior written consent of the
Administrative Agent; or

(v) any of (i) any organizational documents or other material contracts to which
the Borrower is a party shall fail to be in full force and effect or shall have
been amended without the prior written consent of the Agent, (ii) the Advisory
Agreements shall fail to be in full force and effect or shall have been amended
in any manner adverse to any Secured Party (as determined by the Administrative
Agent in its sole discretion) without the prior written consent of the
Administrative Agent, (iii) any organizational documents or Transaction
Documents to which the Collateral Manager is a party shall fail to be in full
force and effect or shall have been amended without the prior written consent of
the Administrative Agent or (iv) any other contract to which the Collateral
Manager is a party shall be amended without the prior written consent of the
Administrative Agent if the effect of such amendment in the Administrative
Agent’s good faith commercially reasonable judgment is to materially impair the
Collateral Manager’s ability to perform its obligations under the Transaction
Documents or to materially impair any Secured Party’s or the Borrower’s rights
and remedies against the Collateral Manager under the Transaction Documents; or

(w) the Borrower shall fail to qualify as a bankruptcy-remote entity based upon
customary criteria such that reputable counsel could no longer render a
substantive nonconsolidation opinion with respect to the Borrower and the
Seller; or

(x) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower and such lien
shall not have been released within ten (10) Business Days, or the Pension
Benefit Guaranty Corporation shall file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower and such
lien shall not have been released within ten (10) Business Days; or

(y) failure to pay, on the Facility Maturity Date, all outstanding Obligations;
or

(z) except as otherwise permitted by this Agreement, all or substantially all of
the assets of the Borrower cease to be part of the Collateral Portfolio;

then the Administrative Agent or the Required Lenders, may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided, that,
in the case of any event described in Section 7.01(e) above, the Facility
Maturity Date shall be deemed to have occurred automatically upon the occurrence
of such event. Upon any such declaration or automatic occurrence, (i) the
Borrower shall cease purchasing Loans, (ii) the Administrative Agent or the
Required Lenders may declare the Obligations to be immediately due and payable
in full (without presentment, demand, protest or notice of any kind all of which
are hereby waived by the Borrower), and (iii) all proceeds and distributions in
respect of the Portfolio Assets shall be distributed by the Collateral Agent (at
the direction of the Administrative Agent) as described in Section 2.04(c)
(provided that the Borrower shall in any event remain liable to pay such
Advances and all such amounts and Obligations immediately in accordance with
Section 2.04(e) hereof). In addition,

 

-102-



--------------------------------------------------------------------------------

upon any such declaration or upon any such automatic occurrence, the Collateral
Agent, on behalf of the Secured Parties and at the direction of the
Administrative Agent, shall have, in addition to all other rights and remedies
under this Agreement or otherwise, all other rights and remedies provided under
the UCC of the applicable jurisdiction and other Applicable Law, which rights
shall be cumulative. Without limiting any obligation of the Collateral Manager
hereunder, the Borrower confirms and agrees that the Collateral Agent, on behalf
of the Secured Parties and at the direction of the Administrative Agent, (or any
designee thereof, including, without limitation, the Collateral Manager),
following an Event of Default, shall, at its option, have the sole right to
enforce the Borrower’s rights and remedies under each Assigned Document, but
without any obligation on the part of the Administrative Agent, the Lenders, the
Lender Agents or any of their respective Affiliates to perform any of the
obligations of the Borrower under any such Assigned Document. If any Event of
Default shall have occurred, the Yield Rate shall be increased pursuant to the
increase set forth in the definition of “Applicable Spread”, effective as of the
date of the occurrence of such Event of Default, and shall apply after the
occurrence of such Event of Default.

Section 7.02 Additional Remedies of the Administrative Agent.

(a) If, upon the Administrative Agent’s or the Required Lenders’ declaration
that the Obligations are immediately due and payable pursuant to Section 7.01
upon the occurrence of an Event of Default, then the Collateral Agent (acting as
directed by the Administrative Agent) shall have the right, in its own name and
as agent for the Secured Parties, to immediately sell (at the Borrower’s
expense) in a commercially reasonable manner, in a recognized market (if one
exists) at such price or prices as the Administrative Agent may reasonably deem
satisfactory, any or all of the Collateral Portfolio and apply the proceeds
thereof to the Obligations pursuant to Section 7.02(e).

(b) The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent or the Collateral Agent (acting as directed by
the Administrative Agent) to liquidate any of the Collateral Portfolio on the
date the Administrative Agent or the Required Lenders declare the Obligations to
be immediately due and payable pursuant to Section 7.01 or to liquidate all of
the Collateral Portfolio in the same manner or on the same Business Day.

(c) If the Collateral Agent (acting as directed by the Administrative Agent) or
the Administrative Agent proposes to sell the Collateral Portfolio or any part
thereof in one or more parcels at a public or private sale, at the request of
the Collateral Agent or the Administrative Agent, as applicable, the Borrower
and the Collateral Manager shall make available to (i) the Administrative Agent,
on a timely basis, all information (including any information that the Borrower
and the Collateral Manager is required by Applicable Law or contract to be kept
confidential) relating to the Collateral Portfolio subject to sale, including,
without limitation, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials requested by the

 

-103-



--------------------------------------------------------------------------------

Administrative Agent, and (ii) each prospective bidder, on a timely basis, all
reasonable information relating to the Collateral Portfolio subject to sale,
including, without limitation, copies of any disclosure documents, contracts,
financial statements of the applicable Obligors, covenant compliance
certificates and any other materials requested by each such bidder.

(d) The Borrower agrees (and, to the full extent that it may lawfully so agree)
that neither it nor anyone claiming through or under it will set up, claim or
seek to take advantage of any appraisement, valuation, stay, extension or
redemption law now or hereafter in force in any locality where any Collateral
Portfolio may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
Portfolio or any part thereof, or the final and absolute putting into possession
thereof, immediately after such sale, of the purchasers thereof, and the
Borrower, for itself and all who may at any time claim through or under it,
hereby waives, to the full extent that it may be lawful so to do, the benefit of
all such laws, and any and all right to have any of the properties or assets
constituting the Collateral Portfolio marshaled upon any such sale, and agrees
that the Collateral Agent, or the Administrative Agent on its behalf, or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Collateral Portfolio as an entirety or in such parcels as
the Collateral Agent (acting at the direction of the Administrative Agent) or
such court may determine.

(e) Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(c), or as a court of competent
jurisdiction may otherwise direct.

(f) The Administrative Agent, the Lender Agents and the Lenders shall have, in
addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

(g) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default.

(h) The Borrower hereby irrevocably appoints each of the Collateral Agent and
the Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for in this Agreement,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral Portfolio in connection with any such
sale or other disposition made pursuant hereto, (c) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, the Borrower
hereby ratifying and confirming all that such attorney (or any

 

-104-



--------------------------------------------------------------------------------

substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent or
the Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent or all proper bills of sale, assignments, releases and
other instruments as may be designated in any such request.

ARTICLE VIII.

INDEMNIFICATION

Section 8.01 Indemnities by the Borrower.

(a) Without limiting any other rights which the Affected Parties, the Secured
Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Affected Parties, the Secured Parties,
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank, the Collateral Custodian and each of their respective Affiliates,
assigns, officers, directors, employees and agents (each, an “Indemnified
Party”) from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable and documented attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or actually incurred by such Indemnified
Party arising out of or as a result of this Agreement or in respect of any of
the Collateral Portfolio, excluding, however, Indemnified Amounts to the extent
resulting solely from (x) gross negligence, bad faith or willful misconduct on
the part of an Indemnified Party or (y) Loans which are uncollectible due to the
Obligor’s financial inability to pay. Without limiting the foregoing, the
Borrower shall indemnify each Indemnified Party for Indemnified Amounts relating
to or resulting from any of the following (to the extent not resulting from the
conditions set forth in (x) or (y) above):

(i) any Loan treated as or represented by the Borrower to be an Eligible Loan
which is not at the applicable time an Eligible Loan, or the purchase or
origination by any party of any Loan which violates Applicable Law;

(ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Collateral Manager or any of their respective officers under or in
connection with this Agreement or any Transaction Document, which shall have
been false or incorrect in any respect when made or deemed made or delivered;

(iii) the failure by the Borrower or the Collateral Manager to comply with any
term, provision or covenant contained in this Agreement or any agreement
executed in connection with this Agreement, or with any Applicable Law with
respect to any item of Collateral Portfolio, or the nonconformity of any item of
Collateral Portfolio with any such Applicable Law;

 

-105-



--------------------------------------------------------------------------------

(iv) the failure to vest and maintain vested in the Collateral Agent, for the
benefit of the Secured Parties, a first priority perfected security interest in
the Collateral Portfolio, free and clear of any Lien other than Permitted Liens,
whether existing at the time of the related Advance or at any time thereafter;

(v) on each Business Day prior to the Collection Date, the occurrence of a
Borrowing Base Deficiency and the same continues unremedied for ten
(10) Business Days;

(vi) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loans
included in the Collateral Portfolio or the other Portfolio Assets related
thereto, whether at the time of any Advance or at any subsequent time;

(vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan included in the Collateral
Portfolio (including, without limitation, a defense based on such Loan (or the
Loan Agreement evidencing such Loan) not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Collateral Portfolio or the furnishing or failure to furnish
such merchandise or services;

(viii) any failure of the Borrower or the Collateral Manager to perform its
duties or obligations in accordance with the provisions of the Transaction
Documents to which it is a party or any failure by the Collateral Manager, the
Borrower or any Affiliate thereof to perform its respective duties under any
Collateral Portfolio;

(ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower or the Seller to qualify to do business or file
any notice or business activity report or any similar report;

(x) any action taken by the Borrower or any Borrower Advisor in the enforcement
or collection of the Collateral Portfolio;

(xi) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Underlying Collateral or services that are the subject of
any Collateral Portfolio;

(xii) any claim, suit or action of any kind arising out of or in connection with
Environmental Laws (including, but not limited to, with respect to any REO
Asset) including any vicarious liability;

(xiii) the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

 

-106-



--------------------------------------------------------------------------------

(xiv) any repayment by the Administrative Agent, the Lender Agents, the Lenders
or a Secured Party of any amount previously distributed in payment of Advances
or payment of Yield or Fees or any other amount due hereunder, which amount the
Administrative Agent, the Lender Agents, the Lenders or a Secured Party believes
in good faith is required to be repaid;

(xv) the commingling by the Borrower or the Collateral Manager of payments and
collections required to be remitted to the Collection Account with other funds;

(xvi) any investigation, litigation or proceeding related to this Agreement (or
the Transaction Documents), or the use of proceeds of Advances or the security
interest in the Collateral Portfolio, or the administration of the Loans by the
Borrower or the Collateral Manager;

(xvii) any failure by the Borrower to give reasonably equivalent value to the
Seller or applicable third party seller in consideration for the transfer by the
Seller or such third party seller to the Borrower of any item of Collateral
Portfolio or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(xviii) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents;

(xix) any failure of the Borrower, the Collateral Manager or any of their
respective agents or representatives to remit to the Collection Account within
two (2) Business Days of receipt, payments and collections with respect to the
Collateral Portfolio remitted to the Borrower, the Collateral Manager or any
such agent or representative.

(b) Any amounts subject to the indemnification provisions of this Section 8.01
shall be paid by the Borrower to the Administrative Agent on behalf of the
applicable Indemnified Party within two (2) Business Days of the Administrative
Agent’s written demand therefor on behalf of the applicable Indemnified Party
(and the Administrative Agent shall pay such amounts to the applicable
Indemnified Party promptly after the receipt by the Administrative Agent of such
amounts). The Administrative Agent, on behalf of any Indemnified Party making a
request for indemnification under this Section 8.01, shall submit to the
Borrower a certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

(c) If for any reason the indemnification provided above in this Section 8.01 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities, then
the Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

 

-107-



--------------------------------------------------------------------------------

(d) If the Borrower has made any payments in respect of Indemnified Amounts to
the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower in an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts, without interest.

(e) The obligations of the Borrower under this Section 8.01 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Manager, the Collateral Agent, the Account Bank or the
Collateral Custodian and the termination of this Agreement.

Section 8.02 Notices.

Each applicable Indemnified Party shall deliver to the Borrower under
Section 8.01 within a reasonable time after such Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by such Indemnified Party relating to the claim giving rise to the Indemnified
Amounts.

Section 8.03 Legal Proceedings.

In the event an Indemnified Party becomes involved in any action, claim, or
legal, governmental or administrative proceeding (an “Action”) for which it
seeks indemnification hereunder, the Indemnified Party shall promptly notify the
Borrower in writing of the nature and particulars of the Action; provided that
its failure to do so shall not relieve the Borrower of its obligations hereunder
except to the extent such failure has a material adverse effect on the Borrower.
Upon written notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01), the Borrower may assume the defense of the Action at its expense
with counsel reasonably acceptable to the Indemnified Party. The Indemnified
Party shall have the right to retain separate counsel in connection with the
Action, and the Borrower shall not be liable for the legal fees and expenses of
the Indemnified Party after the Borrower has done so; provided that if the
Indemnified Party determines in good faith that there may be a conflict between
the positions of the Indemnified Party and the Borrower in connection with the
Action, or that the Borrower is not conducting the defense of the Action in a
manner reasonably protective of the interests of the Indemnified Party, the
legal fees and expenses of the Indemnified Party shall be paid by the Borrower;
provided, further, that the Borrower shall not, in connection with any one
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees or expenses of more than one separate firm of attorneys (and
any required local counsel) for such Indemnified Party, which firm (and local
counsel, if any) shall be designated in writing to the Borrower by the
Indemnified Party. If the Borrower elects to assume the defense of the Action,
it shall have full control over the conduct of such defense; provided that the
Borrower and its counsel shall, as reasonably requested by the

 

-108-



--------------------------------------------------------------------------------

Indemnified Party or its counsel, consult with and keep them informed with
respect to the conduct of such defense. The Borrower shall not settle an Action
without the prior written approval of the Indemnified Party unless such
settlement provides for the full and unconditional release of the Indemnified
Party from all liability in connection with the Action. The Indemnified Party
shall reasonably cooperate with the Borrower in connection with the defense of
the Action.

Section 8.04 After-Tax Basis. Indemnification under Section 8.01 shall be in an
amount necessary to make the Indemnified Party whole after taking into account
any Tax consequences to the Indemnified Party of the receipt of the indemnity
provided hereunder, including the effect of such Tax or refund on the amount of
Tax measured by net income or profits that is or was payable by the Indemnified
Party.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND LENDER AGENTS

Section 9.01 The Administrative Agent.

(a) Appointment. Each Lender Agent and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent hereunder and hereby further
authorizes the Administrative Agent to appoint additional agents to act on its
behalf and for the benefit of each Lender Agent and each Secured Party. Each
Lender Agent and each Secured Party further authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Transaction
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Lender Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement or any other Transaction Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

(c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this

 

-109-



--------------------------------------------------------------------------------

Agreement or any of the other Transaction Documents, except for its or their own
gross negligence or willful misconduct. Each Lender, Lender Agent and each
Secured Party hereby waives any and all claims against the Administrative Agent
or any of its Affiliates for any action taken or omitted to be taken by the
Administrative Agent or any of its Affiliates under or in connection with this
Agreement or any of the other Transaction Documents, except for its or their own
gross negligence or willful misconduct. Without limiting the foregoing, the
Administrative Agent: (i) may consult with legal counsel (including counsel for
the Borrower and the Seller), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation and shall not
be responsible for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of any Borrower Party or to inspect the property (including the books and
records) of the Borrower or the Borrower Advisors; (iv) shall not be responsible
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any of the other Transaction Documents
or any other instrument or document furnished pursuant hereto or thereto; and
(v) shall incur no liability under or in respect of this Agreement or any of the
other Transaction Documents by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
facsimile) believed by it to be genuine and signed or sent by the proper party
or parties.

(d) Actions by Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Lender Agents as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lenders and Lender
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the Lender Agents; provided, that, notwithstanding
anything to the contrary herein, the Administrative Agent shall not be required
to take any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Lender Agent pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then such Lender or Lender Agent shall be
deemed to have declined to consent to the relevant action.

(e) Notice of Event of Default, Unmatured Event of Default or Collateral Control
Event. The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of an Event of Default, Unmatured Event of Default or
Collateral Control Event, unless the Administrative Agent has received written
notice from a Lender, Lender Agent, the Borrower or any Borrower Advisor
referring to this Agreement, describing such Event of Default, Unmatured Event
of Default or Collateral Control Event and stating that such notice is a “Notice
of Event of Default,” “Notice of Unmatured Event of Default” or “Notice of
Collateral

 

-110-



--------------------------------------------------------------------------------

Control Event,” as applicable. The Administrative Agent shall (subject to
Section 9.01(c)) take such action with respect to such Event of Default,
Unmatured Event of Default or Collateral Control Event as may be requested by
the Lender Agents acting jointly or as the Administrative Agent shall deem
advisable or in the best interest of the Lender Agents.

(f) Credit Decision with Respect to the Administrative Agent. Each Lender Agent
and each Secured Party acknowledges that none of the Administrative Agent or any
of its Affiliates has made any representation or warranty to it, and that no act
by the Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Borrower, the
Seller, the Borrower Advisors or any of their respective Affiliates or review or
approval of any of the Collateral Portfolio, shall be deemed to constitute any
representation or warranty by any of the Administrative Agent or its Affiliates
to any Lender Agent as to any matter, including whether the Administrative Agent
has disclosed material information in its possession. Each Lender Agent and each
Secured Party acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party. Each Lender Agent and each Secured
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party hereby agrees that the Administrative Agent
shall not have any duty or responsibility to provide any Lender Agent with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower, the
Seller, the Borrower Advisors or their respective Affiliates which may come into
the possession of the Administrative Agent or any of its Affiliates.

(g) Indemnification of the Administrative Agent. Each Lender Agent agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or the Borrower Advisors), ratably in accordance with the Pro Rata Share of its
related Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted or decision made by the Administrative Agent hereunder or thereunder;
provided that the Lender Agents shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lender Agents shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Article IX. Without limitation of the foregoing, each Lender Agent agrees to
reimburse the Administrative Agent, ratably in accordance with the Pro Rata
Share of its related Lender, promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or

 

-111-



--------------------------------------------------------------------------------

responsibilities under, this Agreement and the other Transaction Documents, to
the extent that such expenses are incurred in the interests of or otherwise in
respect of the Lender Agents or Lenders hereunder and/or thereunder and to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower or the Borrower Advisors.

(h) Successor Administrative Agent. The Administrative Agent may resign at any
time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least thirty (30) days’
written notice thereof to each Lender Agent and the Borrower and may be removed
at any time with cause by the Lender Agents acting jointly. Upon any such
resignation or removal, the Lender Agents acting jointly shall appoint a
successor Administrative Agent; provided that, so long as no Unmatured Default,
Event of Default, Unmatured Collateral Control Event or Collateral Control Event
has occurred and is continuing, the appointment of a successor Administrative
Agent shall require the consent of the Borrower (such consent not to be
unreasonably withheld or delayed). Each Lender Agent agrees that it shall not
unreasonably withhold or delay its approval of the appointment of a successor
Administrative Agent. If no such successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the removal
of the retiring Administrative Agent, then the retiring Administrative Agent
may, on behalf of the Secured Parties, appoint a successor Administrative Agent
which successor Administrative Agent shall be either (i) a commercial bank
organized under the laws of the United States or of any state thereof and have a
combined capital and surplus of at least $50,000,000 or (ii) an Affiliate of
such a bank. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article IX shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.

(i) Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lender Agents shall be
paid by the Administrative Agent to the Lender Agents in accordance with their
related Lender’s respective Pro Rata Shares in the applicable Advances
Outstanding, or if there are no Advances Outstanding in accordance with their
related Lender’s most recent Commitments, on the Business Day received by the
Administrative Agent, unless such amounts are received after 12:00 noon on such
Business Day, in which case the Administrative Agent shall use its reasonable
efforts to pay such amounts to each Lender Agent on such Business Day, but, in
any event, shall pay such amounts to such Lender Agent not later than the
following Business Day.

Section 9.02 The Lender Agents.

(a) Authorization and Action. Each Lender, respectively, hereby designates and
appoints its applicable Lender Agent to act as its agent hereunder and under
each other Transaction Document, and authorizes such Lender Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Lender Agent by the terms of this

 

-112-



--------------------------------------------------------------------------------

Agreement and the other Transaction Documents, together with such powers as are
reasonably incidental thereto. No Lender Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with its related Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Lender Agent shall be read into this Agreement
or any other Transaction Document or otherwise exist for such Lender Agent. In
performing its functions and duties hereunder and under the other Transaction
Documents, each Lender Agent shall act solely as agent for its related Lender
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Borrower or the Borrower
Advisors or any of the Borrower’s or the Borrower Advisor’s successors or
assigns. No Lender Agent shall be required to take any action that exposes such
Lender Agent to personal liability or that is contrary to this Agreement, any
other Transaction Document or Applicable Law. The appointment and authority of
each Lender Agent hereunder shall terminate upon the indefeasible payment in
full of all Obligations. Each Lender Agent hereby authorizes the Administrative
Agent to file any UCC financing statement deemed necessary by the Administrative
Agent on behalf of such Lender Agent (the terms of which shall be binding on
such Lender Agent).

(b) Delegation of Duties. Each Lender Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Lender Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

(c) Exculpatory Provisions. Neither any Lender Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
its related Lender for any recitals, statements, representations or warranties
made by the Borrower or the Borrower Advisors contained in Article IV, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement or any other Transaction Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, any
other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of the Borrower or any Borrower
Advisor to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. No Lender Agent shall be under any obligation to its
related Lender to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Borrower or the Borrower Advisors. No Lender Agent shall be
deemed to have knowledge of any Collateral Control Event, Event of Default or
Unmatured Event of Default unless such Lender Agent has received notice from the
Borrower or its related Lender.

(d) Reliance by Lender Agent. Each Lender Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper

 

-113-



--------------------------------------------------------------------------------

Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by such Lender Agent. Each Lender Agent shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of its related Lender as it deems appropriate and it shall first be
indemnified to its satisfaction by its related Lender; provided that, unless and
until such Lender Agent shall have received such advice, such Lender Agent may
take or refrain from taking any action, as the Lender Agent shall deem advisable
and in the best interests of its related Lender. Each Lender Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of its related Lender, and such request and any action taken or
failure to act pursuant thereto shall be binding upon its related Lender.

(e) Non-Reliance on Lender Agent. Each Lender expressly acknowledges that
neither its related Lender Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Borrower Advisors, shall be deemed to constitute any representation or warranty
by such Lender Agent. Each Lender represents and warrants to its related Lender
Agent that it has and will, independently and without reliance upon its related
Lender Agent, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

(f) Lender Agents are in their Respective Individual Capacities. Each Lender
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances pursuant to this Agreement, each Lender Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Lender and may exercise the same as though it were not a Lender Agent, and the
terms “Lender,” and “Lenders,” shall include the Lender Agent in its individual
capacity.

(g) Successor Lender Agent. Each Lender Agent may, upon five days’ notice to the
Borrower and its related Lender, and such Lender Agent will, upon the direction
of its related Lender resign as the Lender Agent for such Lender. If any Lender
Agent shall resign, then its related Lender during such five day period shall
appoint a successor agent. If for any reason no successor agent is appointed by
such Lender during such five day period, then effective upon the termination of
such five day period, and the Borrower shall make all payments in respect of the
Obligations due to such Lender directly to such Lender, and for all purposes
shall deal directly with such Lender. After any retiring Lender Agent’s
resignation hereunder as a Lender Agent, the provisions of Articles VIII and IX
shall inure to its benefit with respect to any actions taken or omitted to be
taken by it while it was a Lender Agent under this Agreement.

 

-114-



--------------------------------------------------------------------------------

Section 9.03 Non-Receipt of Funds by the Administrative Agent

Unless the Administrative Agent shall have been notified in writing by a Lender
prior to the date an Advance is to be made by such Lender (which notice shall be
effective upon receipt) that such Lender does not intend to make its portion of
such Advance available to the Administrative Agent, the Administrative Agent
shall assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent will promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, without duplication, from either the Borrower or such
Lender at a per annum rate equal to the then-applicable Yield Rate. A
certificate of the Administrative Agent submitted to the Borrower or any Lender
with respect to any amount owing under this Section 9.03 shall be conclusive in
the absence of manifest error.

ARTICLE X.

COLLATERAL AGENT

Section 10.01 Designation of Collateral Agent.

(a) Initial Collateral Agent. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint the Collateral Agent to act as
its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

(b) Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

(c) Secured Party. The Administrative Agent, the Lender Agents and the Lenders
hereby appoint Wells Fargo, in its capacity as Collateral Agent hereunder, as
their agent for the purposes of perfection of a security interest in the
Collateral Portfolio. Wells Fargo, in its capacity as Collateral Agent
hereunder, hereby accepts such appointment and agrees to perform the duties set
forth in Section 10.02(b).

 

-115-



--------------------------------------------------------------------------------

Section 10.02 Duties of Collateral Agent.

(a) Appointment. The Borrower, the Lender Agents and the Administrative Agent
each hereby appoints Wells Fargo to act as Collateral Agent, for the benefit of
the Secured Parties. The Collateral Agent hereby accepts such appointment and
agrees to perform the duties and obligations with respect thereto set forth
herein.

(b) Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i) the Collateral Agent shall re-calculate (based solely on information
provided to the Collateral Agent by the Collateral Manager) amounts to be
remitted pursuant to Section 2.04 to the applicable parties and notify the
Collateral Manager and the Administrative Agent in the event of any discrepancy
between the Collateral Agent’s calculations and the Collateral Management Report
(such dispute to be resolved in accordance with Section 2.05); and

(ii) the Collateral Agent shall make payments pursuant to the terms of the
Collateral Management Report or as otherwise directed in accordance with
Sections 2.04 or 2.05 (the “Payment Duties”).

(iii) The Collateral Agent shall provide to the Borrower and the Collateral
Manager a copy of all written notices and communications identified as being
sent to it in connection with the Loans and the other Collateral Portfolio held
hereunder which it receives from the related Obligor, participating bank and/or
agent bank.

(iv) The Collateral Agent shall assist and reasonably cooperate with the
independent certified public accountants in the preparation of those reports
required under Section 6.09.

(v) The Collateral Agent shall provide the Borrower and the Collateral Manager
with such other information as may be reasonably requested by the Borrower or
the Collateral Manager.

(c) (i) The Administrative Agent, each Lender Agent and each Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems or the Required Lenders deem necessary or desirable in order to
perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including, without limitation, the execution by the
Collateral Agent as secured party/assignee of such financing or continuation
statements, or amendments thereto or assignments thereof, relative to all or any
of the Loans now existing or

 

-116-



--------------------------------------------------------------------------------

hereafter arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or any Borrower Advisor
of their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(s).

(ii) The Administrative Agent may direct the Collateral Agent to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Agent hereunder, the
Collateral Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Agent shall not be required
to take any action hereunder at the request of the Administrative Agent, any
Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the
Administrative Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Administrative Agent within 10 Business Days of
its receipt of such request, then the Administrative Agent shall be deemed to
have declined to consent to the relevant action.

(iii) Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the Administrative Agent. The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless an Authorized Person of the Collateral Agent has knowledge of
such matter or written notice thereof is received by the Collateral Agent.

(d) If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within two (2) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two (2) Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 

-117-



--------------------------------------------------------------------------------

(e) Concurrently herewith, the Administrative Agent directs the Collateral Agent
and the Collateral Agent is authorized to enter into the Securities Account
Control Agreement. For the avoidance of doubt, all of the Collateral Agent’s
rights, protections and immunities provided herein shall apply to the Collateral
Agent for any actions taken or omitted to be taken under the Securities Account
Control Agreement in such capacity.

Section 10.03 Merger or Consolidation.

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

Section 10.04 Collateral Agent Compensation.

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to the Collateral Agent Fees and Collateral Agent
Expenses from the Borrower as set forth in the Wells Fargo Corporate Trust Fee
Letter, payable to the extent of funds available therefor pursuant to the
provisions of Section 2.04. The Collateral Agent’s entitlement to receive the
Collateral Agent Fees shall cease (excluding any unpaid outstanding amounts as
of that date) on the earliest to occur of: (i) its removal as Collateral Agent
pursuant to Section 10.05, (ii) its resignation as Collateral Agent pursuant to
Section 10.07 or (iii) the termination of this Agreement.

Section 10.05 Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided, notwithstanding its receipt of
a Collateral Agent Termination Notice, the Collateral Agent shall continue to
act in such capacity until a successor Collateral Agent has been appointed and
has agreed to act as Collateral Agent hereunder; provided that the Collateral
Agent shall continue to receive compensation of its fees and expenses in
accordance with Section 10.04 above while so serving as the Collateral Agent
prior to a successor Collateral Agent being appointed.

Section 10.06 Limitation on Liability.

(a) The Collateral Agent may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Agent may rely conclusively on and shall be fully protected in acting
upon (a) the written (including electronic) instructions of any designated
officer of the Administrative Agent or (b) the verbal instructions of the
Administrative Agent.

 

-118-



--------------------------------------------------------------------------------

(b) The Collateral Agent may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

(e) The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Agent.

(f) The Collateral Agent shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 2.05, in case any
reasonable question arises as to its duties hereunder, the Collateral Agent may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Borrower Advisors and may, after the occurrence of
an Event of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from any Borrower Advisor or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(i) The Collateral Agent shall not be liable for the acts or omissions of the
Collateral Custodian under this Agreement and shall not be required to monitor
the performance

 

-119-



--------------------------------------------------------------------------------

of the Collateral Custodian. Notwithstanding anything herein to the contrary,
the Collateral Agent shall have no duty to perform any of the duties of the
Collateral Custodian under this Agreement.

Section 10.07 Collateral Agent Resignation.

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or collateral agents (provided that, so
long as no Unmatured Default, Event of Default, Unmatured Collateral Control
Event or Collateral Control Event has occurred and is continuing, the
appointment of a successor collateral agent or collateral agents shall require
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed)) by written instrument, in duplicate, executed by the Administrative
Agent, one copy of which shall be delivered to the Collateral Agent so resigning
and one copy to the successor collateral agent or collateral agents, together
with a copy to the Borrower, the Borrower Advisors and Collateral Custodian. If
no successor collateral agent shall have been appointed and an instrument of
acceptance by a successor Collateral Agent shall not have been delivered to the
Collateral Agent within 45 days after the giving of such notice of resignation,
the resigning Collateral Agent may petition any court of competent jurisdiction
for the appointment of a successor Collateral Agent. Notwithstanding anything
herein to the contrary, the Collateral Agent may not resign prior to a successor
Collateral Agent being appointed.

ARTICLE XI.

COLLATERAL CUSTODIAN

Section 11.01 Designation of Collateral Custodian.

(a) Initial Collateral Custodian. The role of Collateral Custodian with respect
to the Required Loan Documents shall be conducted by the Person designated as
Collateral Custodian hereunder from time to time in accordance with this
Section 11.01. Each of the Borrower, the Lender Agents and the Administrative
Agent hereby designate and appoint the Collateral Custodian to act as its agent
and hereby authorizes the Collateral Custodian to take such actions on its
behalf and to exercise such powers and perform such duties as are expressly
granted to the Collateral Custodian by this Agreement. The Collateral Custodian
hereby accepts such agency appointment to act as Collateral Custodian pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Custodian pursuant to the terms hereof.

(b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt of a
Collateral Custodian Termination Notice from the Administrative Agent of the
designation of a successor Collateral Custodian pursuant to the provisions of
Section 11.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

 

-120-



--------------------------------------------------------------------------------

Section 11.02 Duties of Collateral Custodian.

(a) Appointment. The Borrower, the Lender Agents and the Administrative Agent
each hereby appoints Wells Fargo to act as Collateral Custodian, for the benefit
of the Secured Parties. The Collateral Custodian hereby accepts such appointment
and agrees to perform the duties and obligations with respect thereto set forth
herein.

(b) Duties. From the Closing Date until its removal pursuant to Section 11.05,
the Collateral Custodian shall perform, on behalf of the Secured Parties, the
following duties and obligations:

(i) The Collateral Custodian shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to Section 3.02 in accordance with
the terms and conditions of this Agreement, all for the benefit of the Secured
Parties. Within five (5) Business Days of its receipt of any Required Loan
Documents, the related Loan Tape and a hard copy of the Loan Checklist, the
Collateral Custodian shall review the Required Loan Documents to confirm that
(A) such Required Loan Documents have been executed (either an original or a
copy, as indicated on the Loan Checklist) and have no mutilated pages, (B) filed
stamped copies of the UCC and other filings (to the extent required by the
Required Loan Documents) are included, (C) if listed on the Loan Checklist, a
copy of an Insurance Policy with respect to any real or personal property
constituting the Underlying Collateral is included, and (D) the related original
balance (based on a comparison to the note or assignment agreement, as
applicable), Loan number and Obligor name, as applicable, with respect to such
Loan is referenced on the related Loan Tape (such items (A) through
(D) collectively, the “Review Criteria”). Notwithstanding anything herein to the
contrary, the Collateral Custodian’s obligation to review the Required Loan
Documents shall be limited to reviewing such Required Loan Documents based on
the information provided on the Loan Checklist. If, at the conclusion of such
review, the Collateral Custodian shall determine that (i) the original balance
of the Loan with respect to which it has received Required Loan Documents is
less than as set forth on the Loan Tape, the Collateral Custodian shall notify
the Administrative Agent and the Borrower and the Borrower Advisors of such
discrepancy within one Business Day, or (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Borrower and the Borrower Advisors of such determination and provide the
Borrower and the Borrower Advisors with a list of the non-complying Loans and
the applicable Review Criteria that they fail to satisfy. The Borrower shall
have five (5) Business Days after notice or knowledge thereof to correct any
non-compliance with any Review Criteria. In addition, if requested in writing
(in the form of Exhibit M) by the Borrower and approved by the Administrative
Agent within 10 Business Days of the Collateral Custodian’s delivery of such
report, the Collateral Custodian shall return any Loan which fails to satisfy a
Review Criteria to the Borrower. Other than the foregoing, the Collateral
Custodian shall not have any responsibility for reviewing any Required Loan
Documents. Notwithstanding anything to the contrary contained herein, the
Collateral Custodian shall have no duty or obligation with respect to any Loan
checklist delivered to it in electronic form.

 

-121-



--------------------------------------------------------------------------------

(ii) In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided, further, that, the Collateral
Custodian’s duties shall be limited to those expressly contemplated herein.

(iii) All Required Loan Documents shall be kept in fire resistant vaults, rooms
or cabinets at the locations specified on the address of the Collateral
Custodian set forth on Annex A to this Agreement, or at such other office as
shall be specified to the Administrative Agent and the Borrower by the
Collateral Custodian in a written notice delivered at least 30 days prior to
such change. All Required Loan Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. The Collateral Custodian shall segregate the Required Loan
Documents on its inventory system and will not commingle the physical Required
Loan Documents with any other files of the Collateral Custodian other than
those, if any, relating to the Borrower and its Affiliates and Subsidiaries;
provided, however, the Collateral Custodian shall segregate any commingled files
upon written request of the Administrative Agent and the Borrower.

(iv) On each Reporting Date, the Collateral Custodian shall provide a written
report to the Administrative Agent and the Borrower and the Borrower Advisors
(in a form mutually agreeable to the Administrative Agent and the Collateral
Custodian) identifying each Loan for which it holds Required Loan Documents and
the applicable Review Criteria that any Loan fails to satisfy.

(c) (i) The Collateral Custodian agrees to cooperate with the Administrative
Agent and the Collateral Agent and deliver any Required Loan Documents to the
Collateral Agent or Administrative Agent (pursuant to a written request in the
form of Exhibit M), as applicable, as requested in order to take any action that
the Administrative Agent deems necessary or desirable in order to perfect,
protect or more fully evidence the security interests granted by the Borrower
hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, any Borrower Advisors or the Borrower which conflict with
any instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

(ii) The Administrative Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any

 

-122-



--------------------------------------------------------------------------------

Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Custodian to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Custodian requests the consent of the
Administrative Agent and the Collateral Custodian does not receive a consent
(either positive or negative) from the Administrative Agent within 10 Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

(iii) The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless an Authorized Person of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

Section 11.03 Merger or Consolidation.

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

Section 11.04 Collateral Custodian Compensation.

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the Wells Fargo Corporate Trust Fee Letter, payable
pursuant to the extent of funds available therefor pursuant to the provisions of
Section 2.04. The Collateral Custodian’s entitlement to receive the Collateral
Custodian Fees shall cease (excluding any unpaid outstanding amounts as of that
date) on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 11.05, (ii) its resignation as Collateral Custodian pursuant
to Section 11.07 of this Agreement or (iii) the termination of this Agreement.

Section 11.05 Collateral Custodian Removal.

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
acceptable to the Borrower has been appointed, has agreed to act as Collateral
Custodian hereunder, and has received all Required Loan Documents held by the
Collateral Custodian being removed.

 

-123-



--------------------------------------------------------------------------------

Section 11.06 Limitation on Liability.

(a) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written (including electronic) instructions of any
designated officer of the Administrative Agent or (b) the verbal instructions of
the Administrative Agent.

(b) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Custodian makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

(e) The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.

(f) The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 11.02(c)(i), in case
any reasonable question arises as to its duties hereunder, the Collateral
Custodian may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Borrower Advisors and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Borrower Advisors or the Administrative Agent, as applicable. The Collateral
Custodian shall in all events have no liability, risk or cost for any action
taken pursuant to and in compliance with the instruction of

 

-124-



--------------------------------------------------------------------------------

the Administrative Agent. In no event shall the Collateral Custodian be liable
for special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Custodian
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

Section 11.07 Collateral Custodian Resignation.

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Administrative Agent
of written notice of such resignation specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, Collateral Custodian shall (i) be reimbursed for any costs
and expenses Collateral Custodian shall incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit M;
provided that the Borrower shall consent to any successor Collateral Custodian
appointed by the Administrative Agent (such consent not to be unreasonably
withheld). Notwithstanding anything herein to the contrary, the Collateral
Custodian may not resign prior to a successor Collateral Custodian being
appointed.

Section 11.08 Release of Documents.

(a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Borrower (or the
Collateral Manager on its behalf) of a request for release of documents and
receipt in the form annexed hereto as Exhibit M, to release to the Borrower (or
the Collateral Manager on its behalf) within two (2) Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to such Person. All documents so released shall be held
by the Borrower (or the Collateral Manager on its behalf) in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties in accordance
with the terms of this Agreement. The Borrower (or the Collateral Manager on its
behalf) shall return to the Collateral Custodian the Required Loan Documents or
other such documents (i) promptly upon the request of the Administrative Agent,
or (ii) when the Borrower’s need therefor in connection with such foreclosure or
servicing no longer exists, unless the Loan shall be liquidated, in which case,
the Borrower (or the Collateral Manager on its behalf) shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Borrower (or the Collateral Manager
on its behalf) to the Collateral Custodian, all in the form annexed hereto as
Exhibit M.

(b) Limitation on Release. The foregoing provision with respect to the release
to the Borrower (or the Collateral Manager on its behalf) of the Required Loan
Documents and documents by the Collateral Custodian upon request by such Person
shall be operative until revoked by the Administrative Agent; provided, that at
no time shall the Required Loan Documents with respect to more than 10 Loans be
on release pursuant to this Section 11.08 without the prior written consent of
the Administrative Agent. The Administrative Agent may

 

-125-



--------------------------------------------------------------------------------

revoke such authority if an Event of Default or a Collateral Control Event has
occurred. Promptly after delivery to the Collateral Custodian of any request for
release of documents, the Borrower (or the Collateral Manager on its behalf)
shall provide notice of the same to the Administrative Agent. Any additional
Required Loan Documents or documents requested to be released by the Borrower
(or the Collateral Manager on its behalf) may be released only upon written
authorization of the Administrative Agent. The limitations of this paragraph
shall not apply to the release of Required Loan Documents to the Collateral
Manager pursuant to the immediately succeeding subsection.

(c) Release for Payment. Upon receipt by the Collateral Custodian of the
Borrower’s (or the Collateral Manager’s on its behalf) request for release of
documents and receipt in the form annexed hereto as Exhibit M (which
certification shall include a statement to the effect that all amounts received
in connection with such payment or repurchase have been credited to the
Collection Account as provided in this Agreement), the Collateral Custodian
shall promptly release the related Required Loan Documents to such requesting
Person.

Section 11.09 Return of Required Loan Documents.

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error or (b) released from the Lien of the Collateral Agent
hereunder pursuant to Section 2.15, in each case by submitting to the Collateral
Custodian and the Administrative Agent a written request in the form of
Exhibit M hereto (signed by both the Borrower and the Administrative Agent)
specifying the Required Loan Documents to be so returned and reciting that the
conditions to such release have been met (and specifying the Section or Sections
of this Agreement being relied upon for such release). The Collateral Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent promptly, but in any event within five (5) Business
Days, return the Required Loan Documents so requested to the Borrower.

Section 11.10 Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Due Diligence on the Borrower Advisors.

The Collateral Custodian shall provide to the Administrative Agent and each
Lender Agent access to the Required Loan Documents and all other documentation
regarding the Collateral Portfolio including in such cases where the
Administrative Agent and each Lender Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two (2) Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Borrower
Advisors’ and the Collateral Custodian’s normal security and confidentiality
procedures. Prior to the Closing Date and periodically thereafter at the
discretion of the Administrative Agent and each Lender Agent, the Administrative
Agent and each Lender Agent may review any Borrower Advisor’s collection and
administration of the Collateral Portfolio in order to assess compliance by the
Collateral Manager with the Collateral Management Standard, as well as with this
Agreement and may diligence the Collateral Portfolio, and Required Loan
Documents in conjunction with such a review. Without limiting the foregoing
provisions of this Section 11.10, from time to time on

 

-126-



--------------------------------------------------------------------------------

request of the Administrative Agent, the Collateral Custodian shall permit
certified public accountants or other auditors acceptable to the Administrative
Agent to conduct, at the expense of the Borrower, a review of the Required Loan
Documents and all other documentation regarding the Collateral Portfolio. The
Borrower shall cause each Borrower Advisor to provide access to its records and
other documentation to the Administrative Agent and each Lender Agent as
contemplated by this Section 11.10.

Section 11.11 Bailment.

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

ARTICLE XII.

MISCELLANEOUS

Section 12.01 Amendments and Waivers.

Except as provided in this Section 12.01, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent and the Required
Lenders; provided, that no amendment, waiver or consent shall:

(a) increase the Commitment of any Lender or the amount of Advances of any
Lender, in any case, without the written consent of such Lender;

(b) waive, extend or postpone any date fixed by this Agreement or any other
Transaction Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitment hereunder or under any other
Transaction Document without the written consent of each Lender directly and
adversely affected thereby;

(c) reduce the principal of, or the Yield Rate on, any Advance or Obligation, or
any fees or other amounts payable hereunder or under any other Transaction
Document without the written consent of each Lender directly and adversely
affected thereby;

(d) change Section 2.04 or any related definitions or provisions in a manner
that would alter the order of application of proceeds or would alter the pro
rata sharing of payments required thereby, in each case, without the written
consent of each Lender directly and adversely affected thereby;

(e) change any provision of this Section or reduce the percentages specified in
the definition of “Required Lenders,” or any other provision hereof specifying
the number or

 

-127-



--------------------------------------------------------------------------------

percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

(f) consent to the assignment or transfer by the Borrower or the Collateral
Manager of such Person’s rights and obligations under any Transaction Document
to which it is a party (except as expressly permitted hereunder), in each case,
without the written consent of each Lender;

(g) release all or substantially all of the Collateral or release any
Transaction Document (other than as specifically permitted or contemplated in
this Agreement or the applicable Transaction Document) without the written
consent of each Lender; or

(h) materially adversely affect the rights or obligations of the Collateral
Agent, the Account Bank or the Collateral Custodian without the written
agreement of the Collateral Agent, the Account Bank or the Collateral Custodian,
as applicable;

provided further, that (i) any amendment of the Agreement that is solely for the
purpose of adding a Lender may be effected without the written consent of the
Borrower or any Lender, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, affect the rights or duties of
the Administrative Agent under this Agreement or any other Transaction Document,
(iii) any amendment of the Agreement that a Lender is advised by its legal or
financial advisors to be necessary or desirable in order to avoid the
consolidation of the Borrower with such Lender for accounting purposes may be
effected without the written consent of the Borrower or any other Lender,
(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Conduit Lender, affect the obligations of the Conduit Lender under this
Agreement or any other Transaction Document and (v) the Administrative Agent and
the Borrower shall be permitted to amend any provision of the Transaction
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Transaction Document) if the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

-128-



--------------------------------------------------------------------------------

Section 12.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth on Annex A to this
Agreement or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be effective upon receipt, or in the case of (a) notice by mail, five days
after being deposited in the United States mail, first class postage prepaid,
(b) notice by e-mail, when verbal or electronic communication of receipt is
obtained, or (c) notice by facsimile copy, when verbal communication of receipt
is obtained.

Section 12.03 No Waiver; Remedies. No failure on the part of the Administrative
Agent, the Collateral Agent, any Lender or any Lender Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Applicable Law.

Section 12.04 Binding Effect; Assignability; Multiple Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Lender, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian and their
respective successors and permitted assigns. With the written consent of the
Administrative Agent (such consent not to be unreasonably withheld), each Lender
and their respective successors and assigns may assign, or grant a security
interest or sell a participation interest in, (i) this Agreement and such
Lender’s rights and obligations hereunder and interest herein in whole or in
part (including by way of the sale of participation interests therein) and/or
(ii) any Advance (or portion thereof) or any Variable Funding Note (or any
portion thereof) to:

(i) prior to the occurrence of an Event of Default:

a. any Eligible Assignee with 90 days (or such shorter period as agreed to by
the Borrower) prior written notice specifying the name of such Eligible Assignee
to the Borrower;

b. any other Person with the prior written consent of the Borrower (such consent
not to be unreasonably withheld);

c. any Affiliate of such Lender with prior written notice to the Borrower; or

d. any Person, if required by any change in Applicable Law with prior written
notice to the Borrower; and

(ii) after the occurrence of any Event of Default, any Person with prior written
notice to the Borrower;

 

-129-



--------------------------------------------------------------------------------

; provided that, (y) any Conduit Lender shall not need prior consent to at any
time assign, or grant a security interest or sell a participation interest in,
any Advance (or portion thereof) to a Liquidity Bank or any commercial paper
conduit sponsored by a Liquidity Bank or an Affiliate of its related Lender
Agent and (z) if any Lender becomes a Defaulting Lender, unless such Lender
shall have been deemed to no longer be a Defaulting Lender pursuant to
Section 2.21(b), then the Administrative Agent shall have the right to cause
such Defaulting Lender to assign its entire interest in the Advances and this
Agreement pursuant to this Section 12.04(a) to a transferee selected by the
Administrative Agent. Any such assignee shall execute and deliver to the
Borrower and the Administrative Agent a fully-executed Transferee Letter
substantially in the form of Exhibit N hereto (a “Transferee Letter”) and a
fully-executed Joinder Supplement. The parties to any such assignment, grant or
sale of a participation interest shall execute and deliver to the related Lender
Agent for its acceptance and recording in its books and records, such agreement
or document as may be satisfactory to such parties and the applicable Lender
Agent. The Borrower shall not (nor shall it permit the Seller, the Collateral
Manager or the Equityholder to) assign, or permit any Lien to exist upon, any of
its rights or obligations hereunder or under any Transaction Document or any
interest herein or in any Transaction Document without the prior written consent
of each Lender Agent and the Administrative Agent.

(b) Notwithstanding any other provision of this Section 12.04, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement to secure obligations of such Lender to a Federal Reserve
Bank, without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

(c) Each Affected Party and each Indemnified Party shall be an express third
party beneficiary of this Agreement.

Section 12.05 Term of This Agreement.

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V shall remain in full force and
effect until the Collection Date; provided that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Borrower pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XII and the provisions of
Section 2.09, Section 2.10, Section 12.07, Section 12.08 and Section 12.09 shall
be continuing and shall survive any termination of this Agreement.

Section 12.06 GOVERNING LAW; JURY WAIVER.

THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

-130-



--------------------------------------------------------------------------------

Section 12.07 Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Collateral
Agent, the Account Bank, the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Custodian and their respective Affiliates under
Section 2.09, Section 2.10 and Section 8.01 hereof, the Borrower agrees to pay
on demand all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
syndication, renewal, amendment or modification of, any waiver or consent issued
in connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable and documented expenses of counsel for the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian with respect thereto and with respect
to advising the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all reasonable and
documented out-of-pocket costs and expenses, if any (including counsel fees and
expenses), incurred by the Administrative Agent, the Lenders, the Lender Agents,
the Collateral Agent, the Account Bank or the Collateral Custodian in connection
with the enforcement or potential enforcement of this Agreement or any
Transaction Document by such Person and the other documents to be delivered
hereunder or in connection herewith.

(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable to any Governmental Authority
in connection with the execution, delivery, filing, enforcement or recording of,
or any performance, receipt or perfection of a security interest under, this
Agreement, the other Transaction Documents or any other document providing
liquidity support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder.

(c) The Borrower shall pay on demand, and indemnify each Indemnified Person, its
assignees and participants, and their respective successors on an after-Tax
basis for, all other out-of-pocket costs and expenses incurred by the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Collateral Custodian and the Account Bank, including, without limitation, all
costs and expenses incurred by the Administrative Agent, the Lender Agents and
the Lenders in connection with periodic audits of the Borrower’s or the
Collateral Manager’s books and records.

Section 12.08 No Proceedings.

(a) Each of the parties hereto (other than the Administrative Agent with the
consent of each Lender Agent) agrees that it will not institute against, or join
any other Person in instituting against, the Borrower any proceedings of the
type referred to in the definition of Bankruptcy Event so long as there shall
not have elapsed one year and one day (or such longer preference period as shall
then be in effect) since the Collection Date.

 

-131-



--------------------------------------------------------------------------------

(b) Each of the parties hereto (other than any Conduit Lender) hereby agrees
that it will not institute against, or join any other Person in instituting
against, any Conduit Lender, the Administrative Agent or any Liquidity Banks any
Bankruptcy Proceeding so long as any commercial paper issued by such Conduit
Lender shall be outstanding and there shall not have elapsed one year and one
day (or such longer preference period as shall then be in effect) since the last
day on which any such commercial paper shall have been outstanding.

Section 12.09 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, the Lender Agents or any
other Secured Party as contained in this Agreement or any other agreement,
instrument or document entered into by the Administrative Agent, the Lenders,
the Lender Agents or any Secured Party pursuant hereto or in connection herewith
shall be had against any administrator of the Administrative Agent, the Lenders,
the Lender Agents, any other Secured Party or any incorporator, affiliate,
stockholder, officer, employee or director of the Administrative Agent, the
Lenders, the Lender Agents, any other Secured Party or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of each party hereto contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Administrative Agent, the Lenders, the Lender Agents or any other
Secured Party pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such party (and nothing in this
Section 12.09 shall be construed to diminish in any way such corporate
obligations of such party), and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent, the
Lenders, the Lender Agents, any other Secured Party, or any incorporator,
stockholder, affiliate, officer, employee or director of the Administrative
Agent, the Lenders, the Lender Agents or any other Secured Party or of any such
administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders,
the Lender Agents or any other Secured Party contained in this Agreement or in
any other such instruments, documents or agreements, or are implied therefrom,
and that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders, the Lender Agents or any other Secured Party
and each incorporator, stockholder, affiliate, officer, employee or director of
the Administrative Agent, the Lenders, the Lender Agents or any other Secured
Party or of any such administrator, or any of them, for breaches by the
Administrative Agent, the Lenders, the Lender Agents or any other Secured Party
of any such obligations, covenants or agreements, which liability may arise
either at common law or in equity, by statute or constitution, or otherwise, is
hereby expressly waived as a condition of and in consideration for the execution
of this Agreement; provided that the foregoing non-recourse provisions shall in
no way affect any rights any Secured Party might have against any incorporator,
affiliate, stockholder, officer, employee or director of the Borrower, any
Borrower Advisor or the Collateral Custodian to the extent of any fraud,
misappropriation, embezzlement or any other financial crime constituting a
felony by such Person.

 

-132-



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, no claim may be
made by the Borrower or any other Person affiliated with or related to the
Borrower against the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.

(c) No obligation or liability to any Obligor under any of the Loans is intended
to be assumed by the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party under or as a result of this Agreement and the transactions
contemplated hereby.

(d) Notwithstanding anything in this Agreement to the contrary, no Conduit
Lender shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to such Conduit Lender after paying
or making provision for the payment of its Commercial Paper Notes. All payment
obligations of each Conduit Lender hereunder are contingent on the availability
of funds in excess of the amounts necessary to pay its Commercial Paper Notes;
and each of the other parties hereto agrees that it will not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by a Conduit Lender exceeds the amount available to such
Conduit Lender to pay such amount after paying or making provision for the
payment of its Commercial Paper Notes.

(e) The provisions of this Section 12.09 shall survive the termination of this
Agreement.

 

-133-



--------------------------------------------------------------------------------

Section 12.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Borrower to the Administrative Agent and the Lender Agents.

Section 12.11 Consent to Jurisdiction; Service of Process.

(a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) The Borrower agrees that service of process may be effected by mailing a
copy thereof by registered or certified mail, postage prepaid, to the Borrower
at its address specified in Annex A or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 12.11 shall affect the right of the Lenders, the Lender Agents or
the Administrative Agent to serve legal process in any other manner permitted by
law.

Section 12.12 Characterization of Conveyances Pursuant to the Purchase and Sale
Agreement.

(a) It is the express intent of the parties hereto that the conveyance of
Eligible Loans by the Seller to the Borrower as contemplated by the Purchase and
Sale Agreement be, and be treated for all purposes (other than accounting
purposes and subject to the tax characterization of the Borrower and the
Advances) as, a sale by the Seller of such Eligible Loans. It is, further, not
the intention of the parties that such conveyance be deemed a pledge of the
Eligible Loans by the Seller to the Borrower to secure a debt or other
obligation of the Seller. However, in the event that, notwithstanding the intent
of the parties, the Eligible Loans are held to continue to be property of the
Seller, then the parties hereto agree that: (i) the Purchase and

 

-134-



--------------------------------------------------------------------------------

Sale Agreement shall also be deemed to be a security agreement under Applicable
Law; (ii) as set forth in the Purchase and Sale Agreement, the transfer of the
Eligible Loans provided for in the Purchase and Sale Agreement shall be deemed
to be a grant by the Seller to the Borrower of a first priority security
interest (subject only to Permitted Liens) in all of the Seller’s right, title
and interest in and to the Eligible Loans and all amounts payable to the holders
of the Eligible Loans in accordance with the terms thereof and all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, including, without limitation, all
amounts from time to time held or invested in the Controlled Accounts, whether
in the form of cash, instruments, securities or other property; (iii) the
possession by the Borrower (or the Collateral Custodian on its behalf) of Loans
and such other items of property as constitute instruments, money, negotiable
documents or chattel paper shall be, subject to clause (iv), for purposes of
perfecting the security interest pursuant to the UCC; and (iv) acknowledgements
from Persons holding such property shall be deemed acknowledgements from
custodians, bailees or agents (as applicable) of the Borrower for the purpose of
perfecting such security interest under Applicable Law. The parties further
agree that any assignment of the interest of the Borrower pursuant to any
provision hereof shall also be deemed to be an assignment of any security
interest created pursuant to the terms of the Purchase and Sale Agreement. The
Borrower shall, to the extent consistent with this Agreement and the other
Transaction Documents, take such actions as may be necessary to ensure that, if
the Purchase and Sale Agreement was deemed to create a security interest in the
Eligible Loans, such security interest would be deemed to be a perfected
security interest of first priority (subject only to Permitted Liens) under
Applicable Law and will be maintained as such throughout the term of this
Agreement.

(b) It is the intention of each of the parties hereto that the Eligible Loans
conveyed by the Seller to the Borrower pursuant to the Purchase and Sale
Agreement shall constitute assets owned by the Borrower and shall not be part of
the Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy or similar law.

(c) The Borrower agrees to treat, and shall cause the Seller to treat, for all
purposes (other than accounting purposes and subject to the tax characterization
of the Borrower and the Advances), the transactions effected by the Purchase and
Sale Agreement as sales of assets to the Borrower. The Borrower hereby agrees to
cause the Seller to reflect in the Seller’s financial records and to include a
note in the publicly filed annual and quarterly financial statements of the
Equityholder indicating that: (i) assets related to transactions (including
transactions pursuant to the Transaction Documents) that do not meet SFAS 140
requirements for accounting sale treatment are reflected in the consolidated
balance sheet of the Equityholder, as finance receivables pledged and
non-recourse, secured borrowings (or the applicable financial statements are
otherwise footnoted to explain that such assets are maintained separately from
the assets of the Borrower and that such assets are not available to pay the
debts of the Equityholder) and (ii) those assets are owned by a special purpose
entity that is consolidated in the financial statements of the Equityholder, and
the creditors of that special purpose entity have received ownership and/or
security interests in such assets and such assets are not intended to be
available to the creditors of sellers (or any affiliate of the sellers) of such
assets to that special purpose entity.

 

-135-



--------------------------------------------------------------------------------

Section 12.13 Confidentiality.

(a) Each of the Administrative Agent, the Lenders, the Lender Agents, the
Borrower, the Account Bank, the Collateral Agent and the Collateral Custodian
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of the Agreement and all information with respect to the
other parties, including all information regarding the business of the Borrower
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may (i) disclose such information to its external
accountants, investigators, auditors, attorneys or other agents, including any
Approved Broker Dealer or Approved Valuation Firm, engaged by such party in
connection with any due diligence or comparable activities with respect to the
transactions and Loans contemplated herein and the agents of such Persons
(“Excepted Persons”); provided that each Excepted Person shall, as a condition
to any such disclosure, agree for the benefit of the Administrative Agent, the
Lenders, the Lender Agents, the Borrower, the Account Bank, the Collateral Agent
and the Collateral Custodian that such information shall be kept confidential
and used solely in connection with such Excepted Person’s evaluation of, or
relationship with, the Borrower and its affiliates, (ii) disclose the existence
of the Agreement, but not the financial terms thereof, (iii) disclose such
information as is required by Applicable Law (including, without limitation,
public filings with the Securities and Exchange Commission) and (iv) disclose
the Agreement and such information in any suit, action, proceeding or
investigation (whether in law or in equity or pursuant to arbitration) involving
any of the Transaction Documents for the purpose of defending itself, reducing
its liability, or protecting or exercising any of its claims, rights, remedies,
or interests under or in connection with any of the Transaction Documents.
Notwithstanding the foregoing provisions of this Section 12.13(a), the Borrower
Advisors may, subject to Applicable Law and the terms of any Loan Agreements,
make available copies of the documents in the Collateral Files and such other
documents it holds in its capacity as a Borrower Advisor pursuant to the terms
of the Transaction Documents, to any of its creditors. It is understood that the
financial terms that may not be disclosed except in compliance with this
Section 12.13(a) include, without limitation, all fees and other pricing terms,
and all Events of Default, Collateral Control Events, and priority of payment
provisions.

(b) Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Administrative Agent, the Lenders, the Lender Agents, the Account
Bank, the Collateral Agent or the Collateral Custodian by each other, (ii) by
the Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Collateral Custodian to any prospective or actual
assignee or participant of any of them provided such Person agrees to hold such
information confidential, or (iii) by the Administrative Agent, the Lenders, the
Lender Agents, the Account Bank, the Collateral Agent and the Collateral
Custodian to any commercial paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Lender or any Person providing financing
to, or holding equity interests in, any Conduit Lender, as applicable, and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of the confidential nature
of such information. In addition, the Lenders, the Lender Agents, the
Administrative Agent, the Collateral Agent, the Account Bank and the Collateral
Custodian may disclose any such nonpublic information as required pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

 

-136-



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Lenders’, the Lender Agents’, the Administrative
Agent’s, the Collateral Agent’s, the Account Bank’s or the Collateral
Custodian’s business or that of their affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, any
Lender, any Lender Agent, the Collateral Agent, the Collateral Custodian or the
Account Bank or an officer, director, employer, shareholder or affiliate of any
of the foregoing is a party, (d) in any preliminary or final offering circular,
registration statement or contract or other document approved in advance by the
Borrower or (e) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Collateral Agent or the Collateral Custodian having
a need to know the same, provided that the disclosing party advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower.

Section 12.14 Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 12.13
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

Section 12.15 Waiver of Set Off.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lenders, the Lender Agents or their respective assets.

Section 12.16 Headings and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

-137-



--------------------------------------------------------------------------------

Section 12.17 Ratable Payments.

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.09 or Section 2.10) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, that, if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

Section 12.18 Failure of Borrower or Collateral Manager to Perform Certain
Obligations.

If the Borrower fails, or fails to cause the Collateral Manager, as applicable,
to perform any of its agreements or obligations under Section 5.01(s),
Section 5.02(p) or the Management Agreement, the Administrative Agent may (but
shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Administrative Agent incurred
in connection therewith shall be payable by the Borrower upon the Administrative
Agent’s demand therefor.

Section 12.19 Power of Attorney.

The Borrower irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Borrower
(i) to file financing statements necessary or desirable in the Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Secured Parties in the Collateral Portfolio and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Collateral Portfolio as a financing
statement in such offices as the Administrative Agent in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the interests of the Secured Parties in the Collateral Portfolio.
This appointment is coupled with an interest and is irrevocable.

Section 12.20 Intent of the Parties.

It is the intent and understanding of each party hereto that the Advances are
loans from the Lenders to the Borrower and do not constitute a “security” within
the meaning of Section 8-102(15) of the UCC.

 

-138-



--------------------------------------------------------------------------------

Section 12.21 Limitation on Liability.

Notwithstanding anything herein to the contrary, it is understood and agreed
that no Borrower Advisor assumes any liability or obligation of the Borrower,
including without limitation any of the Obligations.

[Signature pages to follow.]

 

-139-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:

  WALNUT STREET FUNDING LLC as the Borrower  

By:

 

/s/ Gerald F. Stahlecker

   

Name: Gerald F. Stahlecker

   

Title: Executive Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:

 

WELLS FARGO SECURITIES, LLC, as the Administrative Agent

 

By:

 

/s/ Jason Powers

   

Name: Jason Powers

   

Title: Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

INSTITUTIONAL LENDER:

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Institutional Lender  

By:

 

/s/ Raj Shah

   

Name: Raj Shah

   

Title: Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE COLLATERAL AGENT:

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent  

By:

 

/s/ José M. Rodriguez

   

Name: José M. Rodriguez

   

Title: Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE ACCOUNT BANK:

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Account Bank  

By:

 

/s/ José M. Rodriguez

   

Name: José M. Rodriguez

   

Title: Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE COLLATERAL CUSTODIAN:

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Custodian  

By:

 

/s/ José M. Rodriguez

   

Name: José M. Rodriguez

   

Title: Vice President



--------------------------------------------------------------------------------

ANNEX A

Notices for Addresses

If to the Borrower (or any Borrower Advisor c/o the Borrower):

Walnut Street Funding LLC

c/o FS Investment Corporation

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, PA 19104

Attn: Bill Goebel, Chief Financial Officer and Ken Miller, Vice President

Telephone: (215) 495-1169

Fax: (215) 222-4649

Email: bill.goebel@franklinsquare.com

 

Annex A-1



--------------------------------------------------------------------------------

ANNEX A (cont’d)

 

If to the Administrative Agent:

Wells Fargo Securities, LLC

One Wells Fargo Center, Mail Code: D1053-082

Charlotte, North Carolina 28288

Attention: Jason Powers

Fax: (704) 374-6495

Confirmation No: (704) 383-3702

If to the Institutional Lender:

Wells Fargo Bank, National Association

One Wells Fargo Center, Mail Code: D1053-082

Charlotte, North Carolina 28288

Attention: Raj Shah

Fax: (704) 715-0067

Confirmation No: (704) 374-6230

If to the Collateral Agent:

Wells Fargo Bank, National Association

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services – Walnut Street Funding LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

If to the Account Bank:

Wells Fargo Bank, National Association

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services – Walnut Street Funding LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

 

Annex A-2



--------------------------------------------------------------------------------

ANNEX A (cont’d)

 

If to the Collateral Custodian:

Wells Fargo Bank, National Association

ABS Custody Vault

1055 10th Avenue SE

MAC N9401-011

Minneapolis, MN 55414

Attention: Corporate Trust Services - Asset-Backed Securities Vault

Phone: (612) 667-8058

Fax: (612) 667-1080

With a copy to:

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, MN 55479

Attention: Corporate Trust Services – Asset-Backed Administration

Phone: (612) 667-8058

Fax: (612) 667-3464

With a copy to:

Wells Fargo Bank, National Association

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services - Walnut Street Funding LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

 

Annex A-3



--------------------------------------------------------------------------------

ANNEX B

Commitments

 

Conduit Lender

   Commitment  

N/A

    

N/A

  

Institutional Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 250,000,000   

 

Annex B-1